ACCEPTED
                                                                                       04-15-00557-CV
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                   9/4/2015 7:00:05 PM
                                                                                        KEITH HOTTLE
                                                                                                CLERK




                              04-15-00557-CV
                        No. ______________                        FILED IN
                                                           4th COURT OF APPEALS
                                                            SAN ANTONIO, TEXAS
                                                           9/4/2015 7:00:05 PM
               IN THE COURT OF APPEALS                       KEITH E. HOTTLE
                                                                   Clerk
          FOR THE FOURTH DISTRICT OF TEXAS
                  SAN ANTONIO, TEXAS


                 In Re Stephanie Rios, Relator

        Original Proceedings from the County Court at Law,
          Sitting as a Probate Court, Starr County, Texas
             The Honorable Romero Molina Presiding
                    From Cause No. PR-14-016


        PETITION FOR WRIT OF MANDAMUS

Followed by an Emergency Motion to Abate & Preserve Docket Control Order




                                Flor E. Flores
                                THE LAW FIRM OF FLOR E. FLORES, PLLC
                                700 N. Flores St., Ste. E
                                Rio Grande City, Texas 78582
                                Tel: (956)263-1786
                                Fax: (956)263-1750
                                Email: ffloreslaw@gmail.com

                                Attorney for Stephanie Rios, Relator




                                   1
                  IDENTITY OF PARTIES AND COUNSEL

PARTIES                        COUNSEL

Relator:

Stephanie Rios                 Flor E. Flores
                               THE LAW FIRM OF FLOR E. FLORES, PLLC
                               700 N. Flores St., Ste. E
                               Rio Grande City, Texas 78582
                               Tel: (956)263-1786
                               Fax: (956)263-1750
                               Email: ffloreslaw@gmail.com

Respondent:

County Court at Law, sitting as a Probate Court, Starr County, Texas
Honorable Romero Molina

Real Parties In Interest:

Maria Adriana Flores           Gilberto Falcon
                               THE LAW OFFICE OF GILBERTO FALCON, PLLC
                               320 Lindberg Ave.
                               McAllen, Texas 78501
                               Email: gilberto@gilbertofalconlaw.com

                               Roel “Robie” Flores
                               FLORES ATTORNEYS AT LAW
                               3331 N. Ware Rd.
                               McAllen, Texas 78501
                               Email: robieflores@att.net

Attorney Ad Litem:

Minerva Garza
LAW OFFICE OF BALDEMAR GARZA AND MINERVA GARZA, PLLC
200 East Second Street
Rio Grande City, Texas 78582
Email: garzalawoffice@aol.com

                                        2
                                     TABLE OF CONTENTS

Identity of Parties and Counsel…………………………………………………..…2

Index of Authorities……………………………………………………………...4, 5

Statement of Jurisdiction …………………………………………………………..6

Statement of the Case……………………………………………………………7, 8

Issues Presented…………………………………………………………………….9
   A. Did the trial court clearly abuse its discretion when it granted a continuance
      of the trial, over Relator’s written and oral objections, when Real Party in
      Interest failed to show good cause? …………………………………….19-21

   B. Did the trial court clearly abuse its discretion in granting a trial continuance,
      over Relator’s written and oral objections, to allow Real Party in Interest to
      conduct discovery outside the deadlines imposed by the Agreed Docket
      Control Order, when Real Party in Interest failed to show that she exercised
      due diligence in utilizing the procedures for discovery afforded by the Texas
      Rules of Civil Procedure?.........................................................................20-25

   C. Did the trial court clearly abuse its discretion when it granted a continuance
      of the trial, over Relator’s written and oral objections, to allow Real Party in
      Interest to conduct discovery outside of the deadlines imposed by the Docket
      Control Order?..........................................................................................26-28

Statement of Facts……………………………………………………………..10-14

Argument & Authorities……………………………………………………….15-28

Conclusion……………………………………………………………………..29-31

Prayer………………………………………………………………………….32-33

Certificate of Compliance………………………………………………………...34

Certificate of Service……………………………………………………………...35

Appendix………………………………………………………………………36-37

                                                        3
                           INDEX OF AUTHORITIES

Case Law                                                                        Pages

Coker v. Coker, 650 S.W.2d 391, 393 (Tex. 1983)……………………….15, 18, 26

CSR Ltd. v. Link, 925 S.W.2d 591, 596 (Tex. 1966)……………………………...15

Fritsch v. J.M. English Truck Line, Inc., 151 Tex. 168 (Tex. 1952)...........16, 17, 20

Gabaldon v. General Motors Corp., 876 S.W.2d 367, 370
     (Tex.App.—El Paso, 1993…………………………………………………24

Gen. Motors Corp. v. Gayle, 951 S.W.2d 469, 477 (Tex. 1997)…………………16

In re Ford Motor Co., 988 S.W.2d 714, 721 (Tex. 1998)………………………...16

In re H & R Block, 159 S.W.3d 127, 132 (Tex. App. Corpus Christi 2004)……...16

In re Luna, 12-07-00185-CV (Tex.App.—Tyler, 2007)……………...16, 19, 21, 22

In re Prudential Ins. Co., 148 S.W.3d 124, 13536 (Tex. 2004) …………………15

In re Van Waters & Rogers, Inc., 145 S.W.3d 203, 210-11 (Tex.2004)……….....16

Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985)…………15

Lopez v. Munoz, Hockema & Reed, L.L.P., 22 S.W.3d 857, 861 (Tex. 2000)..18, 26

MCI Telecommunications Corp. v. Texas Utilities Elec. Co.,
     995 S.W.2d 647, 650-51 (Tex. 1999)………………………………………26

Nat’l Union Fire Ins., Co. v. CBI Indus., Inc., 907 S.W.2d 517,
      520 (Tex. 1995)………………………………………………………...18, 26

Sanchez v. Duke Energy Field Services, Inc., No.
     04-05-00926-CV, 2006 WL 2546365, at 2
     (Tex.App.—San Antonio Sept. 6, 2006)…………………………...18, 26, 27

State v. Crank, 666 S.W.2d 91, 94 (Tex. 1984)……………………………….16, 20

                                           4
State v. Wood Oil Distrib., Inc., 751 S.W.2d 863 (1988)…………16, 17, 20, 21, 25

Villegas v. Carter, 171 S.W.2d 624, 626 (Tex. 1986)………………………...16, 20

Verkin v. SW Cent 1, 784 S.W.2d 92 (Tex. App. 1990)…………………………..23

Wagner & Brown v. E.W. Moran Drilling Co., 702 S.W.2d 760,
     769 (Tex.App.—Fort Worth 1986……………………………………...18, 26
Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)……………………………..15


Statutes                                                               Pages

Tex. R. Civ. P. 247……………………………………………………17, 19, 24, 27

Tex. R. Civ. P. 251………………………………………………………..17, 19, 27

Tex. R. Civ. P. 252………………………………………………..17, 20, 21, 23, 24




                                      5
                    STATEMENT OF JURISDICTION

     This court has jurisdiction over this petition for writ of mandamus under

Section 22.201 and 22.221(b) of the Texas Government Code.




                                      6
                         STATEMENT OF THE CASE

      The underlying case involves an Application to Appoint Dependent

Administrator of the Estate of Artemio Rios, deceased, and an Application to

Determine the Heirs of Artemio Rios, deceased. Both applications were filed by

Stephanie Rios, Relator and the biological daughter of Artemio Rios.

      The cases originated in the County Court at Law, sitting as a Probate Court,

of Rio Grande City, Starr County, Texas, in Cause No. PR-14-13 and Cause No PR-

14-16, both styled In the Estate of Artemio Rios, deceased.

      Real Party in Interest Maria Adriana Flores filed a Petition for Intervention

for Determination of the Right of Inheritance on March 4, 2015, alleging to be the

common law wife of Artemio Rios, deceased. Relator disputes that a common law

marriage between her father and Real Party in Interest existed. Relator filed a

Demand for a Jury Trial solely on the issue of whether a common law marriage

existed between Real Party in Interest and Decedent. A Special Jury Trial was

scheduled for September 3, 2015.

      Real Party in Interest filed a Motion for Continuance of the Trial on

September 1, 2015, on the ground that she had not yet had an opportunity to depose

Relator, her biological brother and heir to Artemio Rios, and a non-party. Relator

objected to those depositions on the ground that the discovery deadlines imposed by

the Texas Rules of Civil Procedure, incorporated into the Agreed Docket Control



                                         7
Order had expired and objected to the trial continuance by way of argument at the

hearing held on September 1, 2015 and the written Response and Objection to the

Motion for Continuance incorporated by reference into the oral argument. The trial

court granted a continuance of the trial, without a showing of good cause and due

diligence, and after several resets at the request of Real Party in Interest over

Relator’s objections.

      Relator complains that Respondent clearly abused its discretion in granting a

trial continuance to allow Real Party in Interest to conduct discovery after the

expiration of the discovery deadline and disregarding the Agreed Docket Control

Order. Relator further complains that Respondent clearly abused its discretion in

opening the discovery period two (2) days before the scheduled trial date to allow

Real Party in Interest to take depositions of witnesses when Real Party in Interest

completely failed to exercise due diligence in conducting discovery during the

discovery period, in contravention to the Texas Rules of Civil Procedure and the

Agreed Docket Control Order.




                                         8
                           ISSUES PRESENTED

A. Did the trial court clearly abuse its discretion when it granted a continuance
   of the trial, over Relator’s written and oral objections, when Real Party in
   Interest failed to show good cause?

B. Did the trial court clearly abuse its discretion in granting a trial continuance,
   over Relator’s written and oral objections, to allow Real Party in Interest to
   conduct discovery outside the deadlines imposed by the Agreed Docket
   Control Order, when Real Party in Interest failed to show that she exercised
   due diligence in utilizing the procedures for discovery afforded by the Texas
   Rules of Civil Procedure?

C. Did the trial court clearly abuse its discretion when it granted a continuance
   of the trial, over Relator’s written and oral objections, to allow Real Party in
   Interest to conduct discovery outside of the deadlines imposed by the Docket
   Control Order?




                                       9
                            STATEMENT OF FACTS

      Relator Stephanie Rios was the biological daughter of Artemio Rios,

deceased. Artemio Rios died as a result of an automobile accident on November 30,

2013. Relator filed a wrongful death suit in Cause No. DC-13-971 in the 381st

Judicial District Court, Rio Grande City, Starr County, Texas. Relator subsequently

also filed an Application for Appointment of Dependent Administrator under Cause

No. PR-14-13 in the County Court at Law, sitting as a Probate Court, Rio Grande

City, Starr County, Texas. [Apx. 1]. Relator also filed an Application to Determine

Heirship in Cause No. PR-14-16 in the County Court at Law, sitting as a Probate

Court, Rio Grande City, Starr County, Texas. [Apx. 2]. Relator’s wrongful death

suit is set for Trial on October 19, 2015. [Apx. 3].

      Real Party in Interest Maria Adriana Flores filed a Petition in Intervention for

Determination of the Right of Inheritance on or about March 4, 2015, claiming to be

the common law wife of Artemio Rios, deceased. [Apx. 4]

      Since the Intervention was filed, both cases were set for hearings on Relator’s

pending applications and at every hearing set, Real Party in Interest requested a reset

by way of oral motions for continuances of the hearings. Relator objected to every

reset of the case and the trial court nonetheless granted each request for a

continuance.    The trial court set the case for a hearing on all pending

applications/motions for March 26, 2015. Again, Real Party in Interest requested a



                                          10
reset, and again, over Relator’s objections, the trial court granted the reset and

ordered the parties to enter into a docket control order and set the case for trial.

Relator filed a Motion to Compel Discovery and after a hearing, Real Party in

Interest was ordered to respond to Relator’s discovery by July 30, 2015. [Apx. 5].

Relator attempted to prepare a Docket Control Order, sent Real Party in Interest’s

attorney an email requesting tentative trial dates, and counsel never responded.

[Apx. 6] Relator filed a Motion for Docket Control Order on June 11, 2015 and said

motion was set for a hearing on July 23, 2015. [Apx. 7] On the same date, the

parties entered into an Agreed Docket Control Order, which was signed by the Court

on the same date. [Apx. 8] Said Agreed Docket Control Order set all the deadlines,

including deadlines to complete discovery, as per the Texas Rules of Civil

Procedure.

      Relator took depositions of Real Party in Interest and three witnesses

disclosed in Real Party in Interest’s response to Relator’s discovery. [Apx. 9] These

witnesses were disclosed late and only after the filing of a Motion to Compel. The

depositions of the Real Party in Interest and her witnesses were set for July 31, 2015

by agreement of the parties and later moved to August 4, 2015 at Real Party in

Interest’s request. Said depositions were noticed after the discovery deadline by

agreement of the parties, as allowed by the Texas Rules of Civil Procedure, and due

to Real Party in Interest’s failure to timely disclose in response to discovery requests.



                                           11
      Real Party in Interest for the first time attempted to engage in discovery and

sent Relator’s counsel a letter with tentative deposition dates on August 6, 2015,

after the expiration of the discovery deadlines as per the Agreed Docket Control

Order. [Apx. 10]. Real Party in Interest, however, attempted to set those depositions

in the wrongful death case filed by Relator individually and on behalf of the Estate

of Artemio Rios, her deceased father, and filed in Cause No. DC-13-971 in the 381st

Judicial District Court, Starr County, Texas. Id. Real Party in Interest also filed an

intervention in that case. Defendant in Cause No. DC-13-971 filed a Motion to

Quash and for Protective Order on the ground that the depositions of the parties

noticed by Real Party in Interest had already been taken. [Apx. 11]. Real Party in

Interest was notified, and in that case also, failed to exercise due diligence and failed

to participate in those depositions. Moreover, Real Party in Interest’s intervention

had also already been stricken at the time she noticed depositions of the parties.

[Apx. 12]. Real Party in Interest incorrectly claimed in her argument on the

continuance of the trial in this case that Relator not only failed to cooperate in

scheduling depositions, that said depositions were noticed unilaterally because of

Relator’s failure to cooperate, and that Relator filed an untimely Motion to Quash

and for Protective Order. Relator denies those allegations as evidenced by the

documents attached in Appendix 8 – 11 and in fact, never filed a Motion to Quash

and for Protective Order.



                                           12
      Real Party in Interest again sent another correspondence attempting to notice

depositions in Cause No. DC-13-971. [Apx. 13]. Real Party in Interest noticed

depositions for August 25, 2015 and Relator filed a timely Motion to Quash and for

Protective Order on the ground that the depositions were noticed after expiration of

the discovery deadlines as per the Docket Control Order, that Real Party in Interest

failed to comply with the Texas Rules of Civil Procedure in noticing the deposition

of a non-party, and that Real Party in Interest failed to comply with the Texas Rules

of Civil Procedure in failing to properly schedule depositions in Cause No. PR-14-

16. [Apx. 14]. Real Party in Interest filed Amended Notices of Intent to Depose on

August 31, 2015 and Relator again filed a second timely Motion to Quash and for

Protective Order on the same grounds. [Apx. 15].

      Real Party in Interest filed a Motion for Continuance of the Trial on August

30, 2015, alleging that she had not had an opportunity to depose witnesses. [Apx.

16]. Relator timely filed a Response and Objection to the Motion for Continuance

on August 31, 2015. [Apx. 17, 17-A through 17-K]. The trial court set the case for

a hearing on Real Party in Interest’s motion for continuance for September 1, 2015.

At that hearing, Real Party in Interest urges a trial continuance to allow her to depose

Relator and her witnesses and further claims that Relator could not quash the

depositions the motions to quash required a five (5) day notice of a hearing on said

motions had been filed less than five (5) days of the September 1, 2015 hearing.



                                          13
Real Party in Interest fails to point out that her untimely request to depose witnesses

days before the trial necessitated the filing of said motions to quash. Real Party in

Interest also fails to point out that she was attempting to schedule depositions after

the expiration of the discovery period as per the Agreed Docket Control Order.

      More significantly, Real Party in Interest fails to point out that during the six

(6) months period since her intervention was filed, she completely failed to exercise

due diligence in scheduling deposition or conducting any discovery whatsoever,

even though she requested several resets of this case. In addition, when Real Party

in Interest, through her counsel, entered into the Agreed Docket Control Order, she

was well aware that a Demand for Jury Trial had been made and filed by Relator and

that Relator had made at least two attempts to set the matter for trial. After two

docket control order hearings, a trial date was secured by agreement of all parties.




                                          14
                       ARGUMENT AND AUTHORITIES

      Mandamus is an extraordinary remedy that is available only in limited

circumstances.    CSR Ltd. v. Link, 925 S.W.2d 591, 596 (Tex. 1966) (orig.

proceedings) (citing Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig.

proceedings)). Mandamus is appropriate “only to correct a clear abuse of discretion

or the violation of a duty imposed by law when there is no other adequate remedy

by law.” Id. “In order to obtain mandamus relief, a relator must show both that the

trial court has clearly abused its discretion and that relator has no adequate appellate

remedy.” In re Prudential Ins. Co., 148 S.W.3d 124, 13536 (Tex. 2004); Walker,
827 S.W.2d at 83940.

      “A trial court abuses its discretion if it reaches a decision ‘so arbitrary and

unreasonable as to amount to clear and prejudicial error of law.’” Walker v. Packer,

827 S.W.2d 833, 839 (quoting Johnson v. Fourth Court of Appeals, 700 S.W.2d 916,

917 (Tex. 1985). “Appellate courts will not intervene to control incidental trial court

rulings when an adequate remedy by appeal exists.” In re Prudential Ins. Co. of

Am.,148 S.W.3d 124, 136 (Tex. 2004)(orig. proceeding); Walker, 827 S.W.2d at

840. “But a party will not have an adequate remedy by appeal (1) when the appellate

court would not be able to cure the trial court's discovery error, (2) when the party's

ability to present a viable claim or defense at trial is vitiated or severely

compromised by the trial court's discovery error, or (3) when the trial court disallows



                                          15
discovery and the missing discovery cannot be made a part of the appellate record

or the trial court, after proper request, refuses to make it part of the record.” In re

Van Waters & Rogers, Inc., 145 S.W.3d 203, 210-11 (Tex.2004) (orig.

proceeding); In re Ford Motor Co., 988 S.W.2d 714, 721 (Tex. 1998) (orig.

proceeding); Walker, 827 S.W.2d at 843.

       The denial of a motion for continuance is an incidental trial ruling ordinarily

not reviewable by mandamus. Gen. Motors Corp. v. Gayle, 951 S.W.2d 469, 477

(Tex. 1997). An exception to this general rule occurs when special circumstances

are present. Id. Special circumstances are present when other errors exist that are

themselves properly reviewed on petition for writ of mandamus. Id.; In re H & R

Block, 159 S.W.3d 127, 132 (Tex. App. Corpus Christi 2004, orig. proceeding

[mand. dismissed]); In re Luna, 12-07-00185-CV (Tex.App.—Tyler, 2007).

       “It is well established that the granting or denial of a motion for continuance

is within the trial court’s sound discretion.” State v. Wood Oil Distrib., Inc., 751
S.W.2d 863 (1988) (citing Villegas v. Carter, 171 S.W.2d 624, 626 (Tex. 1986));

State v. Crank, 666 S.W.2d 91, 94 (Tex. 1984). “The exercise of discretion will not

be disturbed on appeal unless the record discloses a clear abuse of discretion.” Id.

“It is also well established that the failure of a litigant to diligently utilize the rules

of civil procedure for discovery purposes will not authorize the granting of a

continuance.” Fritsch v. J.M. English Truck Line, Inc., 151 Tex. 168 (Tex. 1952).



                                            16
“A trial court will not be required to grant a motion for continuance, at the risk of

committing error in overruling it, when the allegations in the motion examined in

light of the record show beyond cavil a complete lack of diligence…” Id. at 858.

“A party who does not diligently utilize the procedures for discovery can seldom

claim reversible error when the trial court refuses a continuance.” State v. Wood Oil

Distributing, Inc., 751 S.W.2d 863, 865 (Tex. 1988).

      Texas Rules of Civil Procedure 247 further states that “[n]o cause which has

been set upon the trial docket of the court shall be taken from the trial docket for the

date set except by agreement of the parties or for good cause upon motion and notice

to the opposing party.” Tex. R. Civ. P. 247; Tex. R. Civ. P. 251. The rules further

state that “[t]he failure to obtain the deposition of any witness residing within 100

miles of the courthouse or the county in which the suit is pending shall not be

regarded as want of diligence when diligence has been used to secure the personal

attendance of such witness under the rules of law….” Tex. R. Civ. P. 252. Rule 252

further requires that “if a continuance is sought to depose a witness, the motion must

include the following information: 1.) the witness’s name and address (street,

county, and state of residence); and 2.) a description of the testimony the witness

will probably give and what the party expects the testimony to prove. Id.

      Agreed docket control orders are governed by contract principles. “When a

contract is not ambiguous, the construction of the written instrument is a question of



                                          17
law for the court that is reviewed de novo.” MCI Telecommunications Corp. v.

Texas Utilities Elec. Co., 995 S.W.2d 647, 650-51 (Tex. 1999); Coker v. Coker, 650
S.W.2d 391, 393 (Tex. 1983). “Whether a contract is ambiguous is a question of

law that must be decided by examining the contract as a whole in light of the

circumstances present when the contract was entered.” Nat’l Union Fire Ins., Co. v.

CBI Indus., Inc., 907 S.W.2d 517, 520 (Tex. 1995); Sanchez v. Duke Energy Field

Services, Inc., No. 04-05-00926-CV, 2006 WL 2546365, at 2 (Tex.App.—San

Antonio Sept. 6, 2006, pet. denied); see also Wagner & Brown v. E.W. Moran

Drilling Co., 702 S.W.2d 760, 769 (Tex.App.—Fort Worth 1986, no writ)(court

must determine from expressions used in a written contract whether there has been

a meeting of the minds). “If a written contract is worded so that it can be given a

definite or certain legal meaning, then it is unambiguous.” Nat’l Union Fire Ins.

Co., 907 S.W.2d at 520; Coker, 650 S.W.2d at 393. “An ambiguity does not arise

simply because the parties offer forceful and diametrically opposing interpretations.”

Lopez v. Munoz, Hockema & Reed, L.L.P., 22 S.W.3d 857, 861 (Tex. 2000);

Sanchez, 2006 WL 2546365 at 2. “Rather, a contract is ambiguous only if two or

more reasonable interpretations are genuinely possible after application of the

pertinent rules of interpretation to the face of the instrument.” Sanchez, 2006 WL
2546365 at 2.




                                         18
   I.      Real Party in Interest Failed to Show Good Cause

        “A continuance shall not be granted except for sufficient cause supported by

affidavit, or by consent of the parties, or by operation of law.” In Re Luna, 12-07-

00185-CV (Tex.App.—Tyler, 2007). Texas Rules of Civil Procedure 247 further

states that “[n]o cause which has been set upon the trial docket of the court shall be

taken from the trial docket for the date set except by agreement of the parties or for

good cause upon motion and notice to the opposing party.” Tex. R. Civ. P. 247; Tex.

R. Civ. P. 251.

        Relator contends that Real Party in Interest’s motion for continuance and her

argument at the hearing on said motion are devoid of any showing of good cause. In

her motion, Real Party in Interest simply states that “counsel has previously noticed

the opposing parties in this case, and they improperly quashed the depositions…”

The verified affidavit attached to her motion for continuance is also devoid of any

reason, justification or ground which constitutes good cause for the granting of a

continuance. What Real Party in Interest fails to state in her motion is that she was

attempting to schedule depositions just days before the scheduled trial and past the

expiration of the discovery deadlines as per the Agreed Docket Control Order.

Absent an agreement between the parties to allow for depositions past the expiration

of discovery deadlines, Real Party in Interest was required to show good cause for a

continuance, which she failed to do. Relator further contends that Real Party in



                                          19
Interest could not show good cause for the granting of a continuance when Real

Party in Interest had already unreasonably delayed the proceedings by requesting

resets over Relator’s objections, all of which were granted by the trial court, also

absent good cause.

   II.      Real Party in Interest Failed to Exercise Due Diligence

         “It is well established that the granting or denial of a motion for continuance

is within the trial court’s sound discretion.” State v. Wood Oil Distrib., Inc., 751
S.W.2d 863 (1988) (citing Villegas v. Carter, 171 S.W.2d 624, 626 (Tex. 1986));

State v. Crank, 666 S.W.2d 91, 94 (Tex. 1984). “The exercise of discretion will not

be disturbed on appeal unless the record discloses a clear abuse of discretion.” Id.

         “A trial court will not be required to grant a motion for continuance, at the

risk of committing error in overruling it, when the allegations in the motion

examined in light of the record show beyond cavil a complete lack of diligence…”

Id. at 858. “A party who does not diligently utilize the procedures for discovery can

seldom claim reversible error when the trial court refuses a continuance.” State v.

Wood Oil Distributing, Inc., 751 S.W.2d 863, 865 (Tex. 1988).

         “The failure to obtain the deposition of any witness residing within 100 miles

of the courthouse or the county in which the suit is pending shall not be regarded as

want of diligence when diligence has been used to secure the personal attendance

of such witness under the rules of law….” Tex. R. Civ. P. 252. Rule 252 further



                                            20
requires that “if a continuance is sought to depose a witness, the motion must include

the following information: 1.) the witness’s name and address (street, county, and

state of residence); and 2.) a description of the testimony the witness will probably

give and what the party expects the testimony to prove. Id.

      In Wood, Wood asked for a continuance “[o]n the morning of the trial…to

obtain additional time to take depositions of the State’s witnesses….” State v. Wood

Oil Distrib., Inc., 751 S.W.2d 863 (Tex. 1988). “Wood also sought the continuance

in order to discovery more detailed information from the State….” Id. Wood had

not conducted discovery during the two years in which suit was pending. Id. The

Supreme Court held that the trial court did not abuse its discretion because Wood

did not prove diligence. Id. The Court said that Wood’s inability…to take the

deposition of State’s witnesses was ‘a predicament of its own making.’ Id. The

Court further stated “that is a risk Wood took by not diligently pursuing discovery.”

Id. “To reward such conduct with a new trial is manifestly improper.” Id.

      Moreover, in Luna, a trial was scheduled for May 21, 2007 by Agreed Docket

Control Order. In Re Luna, 12-07-00185-CV (Tex.App—Tyler, 2007). On May 4,

2007, Luna filed a motion for continuance of the trial “requesting that the trial be

continued for sixty days because she needed additional time…to obtain deposition

testimony...to obtain precise details concerning the nature, depth, and breadth of the

operational agreement in effect at the time of this incident….” Id. A hearing was



                                         21
held on May 15, 2007, and the trial court denied said motion. Id. Luna [sought]

“’mandamus relief from the respondent trial court’s denial of her motion for

continuance’….[and] ‘also filed a motion for an emergency stay of all proceedings

pending…disposition of her petition.’” Id. The Court denied mandamus relief and

held that “the record does not affirmatively show the diligence necessary for Luna

to obtain a continuance to conduct additional discovery.” Id.

      Realtor contends that Real Party in Interest has failed to show any exercise of

due diligence on her part to engage in discovery. Real Party in Interest’s motion for

continuance fails to emphasize that she failed to engage in any discovery during the

pendency of the suit and that on the eve of trial, she attempts to take depositions after

expiration of the discovery deadlines. Like in Luna, Real Party in Interest has failed

to show due diligence in utilizing the discovery procedures afforded to all parties by

the Texas Rules of Civil Procedure. Moreover, also like in Luna, Relator contends

that the record in this case does not affirmatively show the diligence necessary for

Real Party in Interest to obtain a continuance to conduct additional discovery.

      Additionally, Relator contends that Real Party in Interest’s motion for

continuance should have been denied because in addition to failing to show good

cause and due diligence, her motion for continuance is not in substantial compliance

with Rule 252, which requires that “when requesting additional time for discovery,

a party must fulfill six requirements under oath: 1.) the testimony is material; 2.)



                                           22
proof of materiality; 3.) show of diligence; 4.) cause of failure, if known; 5.)

evidence not available; 6.) continuance is not for delay only but so that justice be

done. Tex. R. Civ. P. 252; Verkin v. SW Cent 1, 784 S.W.2d 92 (Tex. App. 1990).

Real Party in Interest counsel filed a motion for continuance and attached an affidavit

to said motion. In his affidavit, Real Party in Interest’s counsel simply states “I am

hereby acquainted with the facts stated in the Motion for Continuance.” The motion

itself states that “counsel has previously noticed the opposing parties in this case,

and they improperly quashed the depositions…” It further states that “depositions

are scheduled for September 1, 2015 at 9:00 a.m.; 10:30 a.m. and 1:30 p.m.” Relator

filed a written response and objection to Real Party in Interest’s motion for

continuance, and incorporated written arguments into oral arguments at the hearing

on said motion, controverting the statements in the motion and objecting to its non-

compliance with the rules. Relator contends that Real Party in Interest failed to

comply with Rule 252 in that she has completely failed to show that she exercised

due diligence in trying to obtaining depositions and conduct any discovery within

the six (6) months that her intervention had been pending; has failed to completely

state a cause for her failure to do so; has failed to show that evidence was not

available during that time; and has failed to show how her request for a continuance

is for anything other than to delay the case, an impermissible attempt to obtain

evidence and conduct discovery past the discovery deadlines, and cause prejudice to



                                          23
Relator.   Real Party in Interest has further failed to state in her motion for

continuance “the type of information sought” in the depositions she attempts to

notice. Gabaldon v. General Motors Corp., 876 S.W.2d 367, 370 (Tex.App.—El

Paso, 1993, no writ).   In fact, Real Party in Interest’s motion for continuance is

devoid of any of the information required by Texas Rule of Civil Procedure 252.

The strict requirements of Rule 252 clearly state that ‘if a continuance is sought to

depose a witness, the motion must include…’ the above stated requirements. Tex.

R. Civ. P. 252. The language in Rule 252 is mandatory, and Real Party in Interest’s

motion for continuance does not satisfy those mandatory requirements. Most

importantly, Real Party in Interest’s motion for continuance also fails to state that

the discovery period had expired at the time she attempted to schedule depositions.

      Real Party in Interest’s motion for continuance is devoid of any showing of

due diligence in procuring depositions of witnesses in this case. In fact, Real Party

in Interest has failed to satisfy the requirement and describe the attempts she has

made in a period of six (6) months to secure discovery of evidence. Rule 247 further

imposes mandatory language when a party moves for a trial continuance to conduct

discovery. Rule 247 specifically requires that Real Party in Interest show good cause

and due diligence, none of which Real Party in Interest showed in her motion for

continuance or argument at the hearing on said motion. Real Party in Interest’s only

argument in her attempt to show good cause was that she had not taken depositions



                                         24
yet. However, Real Party in Interest failed to emphasize that her attempts to depose

witnesses were all made after the expiration of the discovery deadlines. Real Party

in Interests attempts to show due diligence was to produce correspondence and

emails showing her attempts to notice depositions, but Real Party in interest also

failed to emphasize that the correspondence and email sent were for attempts to

schedule depositions in a case not before the Probate Court, and most importantly,

also beyond the Docket Control Order and the Texas Rules of Civil Procedure

deadlines. Real Party in Interest attempts to show good cause and due diligence

in scheduling depositions within a week from the scheduled Trial. Real Party in

Interest’s failure to conduct discovery and take depositions was not the result of

accident or mistake, but rather the result of conscious indifference. Relator has no

adequate remedy at law because the trial court’s order opening discovery two (2)

days before the scheduled trial and clearly way past the expiration of the discovery

deadlines now subject Relator and her witnesses that Real Party in Interest could

have taken during the six-month period from the filing of the petition in intervention

to the date of trial. “A party who does not diligently utilize the procedures for

discovery can seldom claim reversible error when the trial court refuses a

continuance.” State v. Wood Oil Distributing, Inc., 751 S.W.2d 863, 865 (Tex.

1988).




                                         25
   III.   Agreed Docket Control Order

      Agreed docket control orders are governed by contract principles. “When a

contract is not ambiguous, the construction of the written instrument is a question of

law for the court that is reviewed de novo.” MCI Telecommunications Corp. v.

Texas Utilities Elec. Co., 995 S.W.2d 647, 650-51 (Tex. 1999); Coker v. Coker, 650
S.W.2d 391, 393 (Tex. 1983). “Whether a contract is ambiguous is a question of

law that must be decided by examining the contract as a whole in light of the

circumstances present when the contract was entered.” Nat’l Union Fire Ins., Co. v.

CBI Indus., Inc., 907 S.W.2d 517, 520 (Tex. 1995); Sanchez v. Duke Energy Field

Services, Inc., No. 04-05-00926-CV, 2006 WL 2546365, at 2 (Tex.App.—San

Antonio Sept. 6, 2006, pet. denied); see also Wagner & Brown v. E.W. Moran

Drilling Co., 702 S.W.2d 760, 769 (Tex.App.—Fort Worth 1986, no writ)(court

must determine from expressions used in a written contract whether there has been

a meeting of the minds). “If a written contract is worded so that it can be given a

definite or certain legal meaning, then it is unambiguous.” Nat’l Union Fire Ins.

Co., 907 S.W.2d at 520; Coker, 650 S.W.2d at 393. “An ambiguity does not arise

simply because the parties offer forceful and diametrically opposing interpretations.”

Lopez v. Munoz, Hockema & Reed, L.L.P., 22 S.W.3d 857, 861 (Tex. 2000);

Sanchez, 2006 WL 2546365 at 2. “Rather, a contract is ambiguous only if two or

more reasonable interpretations are genuinely possible after application of the



                                         26
pertinent rules of interpretation to the face of the instrument.” Sanchez, 2006 WL
2546365 at 2.

      Texas Rules of Civil Procedure 247 further states that “[n]o cause which has

been set upon the trial docket of the court shall be taken from the trial docket for the

date set except by agreement of the parties or for good cause upon motion and notice

to the opposing party.” Tex. R. Civ. P. 247; Tex. R. Civ. P. 251.

       Real Party in Interest filed her Petition in Intervention six (6) months prior to

the date of the scheduled Trial. Real Party in Interest joined in the Agreed Docket

Control Order setting the case for Trial on September 3, 2015. It is significant to

emphasize that the Agreed Docket Control Order was entered into after the second

request for a docket control order by Relator. Approximately two (2) months passed

between the first hearing on Relator’s Motion for Docket Control Order and the

second. During that period of time, Real Party in Interest failed to engage in

absolutely any discovery. On July 23, 2015, the Agreed Docket Control Order was

executed by all parties and signed by the Court. During the period of time between

the filing of the intervention and the trial, Real Party in Interest failed to conduct any

discovery. On the eve of trial, Real Party in Interest attempted to notice depositions,

after the discovery deadlines have passed, and without proving any due diligence in

attempting to conduct discovery or procure depositions of the witnesses.




                                           27
      Relator contends that principles of contract apply to the Agreed Docket

Control Order executed between the parties. That agreement clearly states that all

deadlines, including the deadline to complete discovery, were set as per the Texas

Rules of Civil Procedure. The Texas Rules are very clear that discovery begins on

the date the suit is filed up to thirty (30) days before trial. There is no ambiguity in

the Agreed Docket Control Order executed between the parties and no reason for the

agreement of the parties to be undone by the trial court or Real Party in Interest. The

trial court provided no justification for undoing the agreement of the parties and

opening the discovery deadline to allow Real Party in Interest to take depositions

just days before the scheduled trial, especially when the agreement governs the

deadlines in this case. Relator contends that the trial court clearly abused its

discretion in opening the discovery deadlines in contravention to valid Agreed

Docket Control Order and further in rewarding Real Party in Interest with the

opportunity to take depositions after expiration of the discovery deadlines, when

Real Party in Interest failed to show good cause and due diligence. The trial court’s

actions in ignoring the docket control order are in contravention with the rules of

law and applicable case law, and constituted a clear abuse of discretion.




                                          28
                                  CONCLUSION

      The trial record is clear that Real Party in Interest intervened in the probate

matters and did absolutely nothing after the intervention. Real Party in Interest

claims to have been the common law wife of Artemio Rios, decedent, and not only

has she failed to produce any evidence or substantial witnesses to support her claim,

but has also engaged in zero discovery. Real Party in Interest, during the six-months

period she has been in this litigation, has done nothing other than request reset after

reset, and after agreeing to a trial date, files a Motion for Continuance of the trial

just five (5) days before the trial is set to begin, claiming she hasn’t had the

“opportunity” to depose Relator and some of her witness. It was not Real Party in

Interests lack of opportunity to depose, but an absolute lack of due diligence on her

party. The Texas Rules are very clear that discovery begins on the date the suit is

filed up to thirty (30) days before trial. On the eve of trial, Real Party in Interest

tries to come up with some evidence, through depositions, to prove her claim. With

the assistance of the trial court, Real Party in Interest was given yet another

opportunity to do the work she should have done during the discovery period. Both

Real Party in Interest and the trial court have completely ignored the fact that the

parties agreed to the Docket Control Order and that that Order and the Texas Rules

of Civil Procedure are clear as to the discovery deadlines. Real Party in Interest’s




                                          29
failure to diligently utilize the procedures for discovery disprove any attempted

showing of good cause for the granting of a trial continuance to conduct discovery.

      Relator will be prejudiced by the granting of a continuance in this case

because the trial court not only gave Real Party in Interest even more time but most

significantly, has allowed Real Party in Interest to do the work that she should have

done to prove her case within the deadlines imposed by the Agreed Docket Control

Order. Real Party in Interest has had more than sufficient time to conduct discovery

and obtain evidence to prove her alleged claim of common law and has failed to do

so. Relator contends that the trial court abused its discretion in granting the trial

continuance and opening discovery to allow Real Party in Interest to take depositions

and attempt obtain evidence to prove her claim of common law marriage, essentially

shifts the burden to Relator to disprove the claim. Relator has been diligent in

conducting discovery, secured evidence, and procured witnesses to dispute Real

Party in Interest’s alleged claim of common law marriage to Relator’s deceased

father while Real Party in Interest has caused nothing but delays in these proceedings

and has failed to do anything to prove her alleged claim of common law marriage.

      By granting the trial continuance, the trial court has allowed Real Party in

Interest to bypass the Texas Rules of Civil Procedure and the Agreed Docket Control

Order, giving her the opportunity to obtain evidence to prove her case, when she has

displayed a complete lack of diligence in doing so within the deadlines imposed by



                                         30
the rules. The trial court’s action clearly amounts to abuse of discretion, especially

when the trial court had previously allowed Real Party in Interest resets of the

matters pending before the court to prepare her case. Relator further contends that

the trial court’s actions of opening the discovery period to allow Real Party in

Interest to take depositions outside the discovery deadlines is not only a clear abuse

of discretion but extremely prejudicial to Relator, who vehemently disputes the Real

Party in Interest’s common law marriage with Relator’s father and has worked

diligently to counter Real Party in Interest’s claim and prepare for trial. To excuse

Real Party in Interest’s lack of due diligence and allow her to conduct discovery in

contravention with the rules and the Agreed Docket Control Order constitutes a clear

abuse of discretion by the trial court. The trial court in its ruling allowed Real Party

in Interest to take the deposition of Relator, her biological brother, and a non-party

and ordered Relator to make herself and her brother available for depositions on or

before September 10, 2015. Relator has no adequate remedy at law and moves this

Court for a writ of mandamus to stay those depositions and the trial date rescheduled

to September 17, 2015, and directing Respondent to abate all further proceedings in

this matter until this Honorable Court rules in this matter.




                                          31
                                      PRAYER

      Relator requests that this Court grant her Petition for Writ of Mandamus and

Order the County Court at Law, sitting as a Probate Court, Starr County, Texas, to

vacate its Order dated September 1, 2015 granting Real Party in Interest’s trial

continuance and opening the discovery period to allow Real Party in Interest to take

depositions of witnesses outside the Docket Control Order deadlines. Relator further

requests that this Court enter an emergency order abating all further proceedings

before the County Court at Law and to preserve the Docket Control Order and its

deadlines in all respects which was entered by the parties on July 23, 2015, closing

the discovery period as per the Texas Rules of Civil Procedure incorporated into the

Docket Control Order. Relator further requests that this Court abate the depositions

ordered by the trial court to be taken on or before September 10, 2015 and the trial

set for September 17, 2015 at 9:00 a.m. until a further date after a decision by this

Court. Relator further requests that this Court remand the case for trial without

further discovery, and any filing of motions past the deadline to file motions, and for

any and all other relief, in law or in equity, to which Relator may be justly entitled

to.




                                          32
Respectfully Submitted,

/S/FLOR E. FLORES

Flor E. Flores
THE LAW FIRM OF FLOR E. FLORES, PLLC
700 N. Flores St., Ste. E
Rio Grande City, Texas 78582
Tel: (956)263-1786
Fax: (956)263-1750
Email: ffloreslaw@gmail.com

Attorney for Stephanie Rios, Relator




  33
                     CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4, I hereby certify that this

Petition for Writ of Mandamus contains 4,995 words. This is a computer generated

document created in MicroSoft Word 2013, using 14-point typeface for all text,

except the footnotes which are 12-point typeface. In making this certificate of

compliance, I am relying on the word count provided by the software used to prepare

the document.



                                             /S/FLOR E. FLORES
                                             Flor E. Flores




                                        34
                         CERTIFICATE OF SERVICE

      I, Flor E. Flores, certify that on this the 4th day of September, 2015, I served,

with prior notice, a copy of this Petition for Writ of Mandamus, to all required

parties as per the Texas Rules of Civil Procedure and Texas Rules of Appellate

Procedure, as follows:

      VIA HAND DELIVERY
      VIA CMRRR NO: 7014 1820 0001 7960 7289
      Hon. Romero Molina
      504 N. Britton Ave.
      Rio Grande City, Texas 78582

      VIA ELECTRONIC MAIL: gilberto@gilbertofalconlaw.com
      Gilberto Falcon
      THE LAW OFFICE OF GILBERTO FALCON, PLLC
      320 Lindberg Ave.
      McAllen, Texas 78501
      Attorney for Real Party in Interest Maria Adriana Flores

      VIA ELECTRONIC MAIL: robieflores@att.net
      Roel “Robie” Flores
      FLORES ATTORNEYS AT LAW
      3331 N. Ware Rd.
      McAllen, Texas 78501
      Attorney for Real Party in Interest Maria Adriana Flores

      VIA ELECTRONIC MAIL: garzalrawoffice@aol.com
      Minerva Garza
      LAW OFFICE OF BALDEMAR GARZA AND MINERVA GARZA, PLLC
      200 East Second Street
      Rio Grande City, Texas 78582
      Attorney Ad Litem for Unknown Heir of Artemio Rios, Deceased


                                               /S/FLOR E. FLORES



                                          35
                                APPENDIX

1. Application for Appointment of Dependent Administrator

2. Application to Determine Heirship

3. Agreed Amended Docket Control Order – Cause No. DC-13-971

4. Petition in Intervention for Determination of Right of Inheritance

5. Oder on Applicant’s Amended Motion to Compel Discovery & for Sanctions

6. Email to Real Party in Interest’s Attorney Re: Docket Control Order and late
   Discovery

7.    Applicant’s Motion for Docket Control Order

8.    Agreed Docket Control Order – Cause No. PR-14-16

9.    Amended Notices of Intention to Take Video and/or Oral Depositions, with
     Subpoena Duces Tecum of Maria Adriana Flores, Ana Belia Rios, Beatriz
     Rios, and Felix Rios, Jr.

10. August 6, 2015 letter from Real Party in Interest’s Attorney attempting to
   schedule Depositions in Cause No. DC-13-971

11. Defendant’s Motion to Quash Depositions of Stephanie Rios Noticed by
   Intervenor Maria Adriana Flores and Motion for Protective Order

12. Order Granting Defendant’s Motion to Strike Maria Adriana Flores
   Individual Capacity’s Plea in Intervention

13. Letter from Real Party in Interest dated August 18, 2015 attempting to
   schedule depositions in Cause No. DC-13-971

14. Applicant’s Motion to Quash Depositions of Stephanie Rios, Artemio Rios,
   Jr. and Hugo Alaniz, Jr.

15. Amended Notice of Intent to Take the Video and/or Oral Deposition of
   Stephanie Rios, Artemio Rios, Jr. and Hugo Alaniz, Jr.

                                     36
16. Real Party in Interest’s Motion for Continuance

17. Relator’s Response & Objection to Motion for Continuance (17 and 17-A
   thru 17-K)




                                    37
                                                                                                       0cloc(

                                                                                           MAY 0   I    20r{


     IN TIIE ESTATE OF
                                                li                                  RT
    ARTEMIO RIOS,                               s
                                                9
                                                $
                                                $        SI'ARR COUNTY,TF]XAS


    TO THE IIONORARLE JUDGE
                            OF COUITT
           COMES NOW, STEPHANTE LEE
                                                 RIOS. ApplcanL. ,nd files Lhrs
                                                                                Appticaron
    ApFoinrmenrofDepsndenr Adjrnj
                                      $mlor oa Lhe Flae oI ARTEMIO
                                                                      RloS, Dec.rsld xnd
    ..use oracr'or wjllshow Lu!o rhrs
                                      coun rhe ioltoung:


                   is m individul doniciled in and
                                                   restding al l8j0 Cuadalupe St, Rio
  ^. Texa 78j82, SlaF Coulr_ Texas, and jj
 CiLl,
        _Applicanr                                                                     Crando
                                                a.r0rg ,n Lhr rnrtrer try and rhroush
                                                                                      her dtrt)
 iullDrized rdrEsenhhe. Thr app|canr
                                          r Lhe dccedor\ daugncr drd ha\4n rL.r!{trr rrc
 cskre ofARTEMTO RIOS, Deceased


          Deceden! died on Novenber 30,
                                        201:l   h    Rio Crdde CiLy. SLan CourLy.   Tcx{   ar   $eaee
 ol 19 yeds. Thedcccdenrdied inle$arc

                                                     L
       This Coun ha j uisdrcrion ord verue isproper
                                                     because Al.RrrMtO RrOS Deccasrd
                                                                                         war
doniciled.nd had a n\ed ptace ofEsidcnce
                                            in drh.ounrr, r( Lho trDr oi dcrLh h Sr..
                                                                                      CounLv




      Decedenr owned propeny described gcDerxt
                                               ], as real      pbper' snh   an   unknou eilue      a(
de dme oI tiling tlis applaion

       Decedem owned propcny dcscribcd
                                         Eenemily         !s F,:omr propcly wi(h an unknorD
wlue aL the rine offitine rhis apptiadon
        Appr.ur.on beball.of Deccdent, fited a wrlngfLt
                                                         dsarh slir curcnLly pendoe uDder
-
Cause   No DC-ll971. in the l8l'L Jndicjat Dhhcr cour1.
                                                        sLa,r Co!nly, Texas. tor damages ,o
excss ofOne Mnlion DoUan ($t,000,000.00)
                                                       v,
         Tle @es,        ages,   meiul shlus,    addre$es.   dd Elanon       ps !o decedenr of each her ro
 lhe d@edenL is     a   follows:
         STEIHANIE LEE RIOS (razsrle.l
         Ager l8
         Single
         lElo cuadatupe Sl.
         Rio Gande Ciry, Tex$ 78582
         s@coury,Texas

         ARTEMIO tuOS, JR.            (lb,l

         1810 cuadallpe SL
         Rio c@de CiLy, Texas 78582
         SuE Cobly, rexas
                                                      u
         As far   a knoq   by Lhe aFpLjcanr ar dre riDe ofttrc fi jDe otLh6.ppLtcaLt.n. rh.
                                                                                            tiLkNing
child   *d   presuinably bom 6 rtre decedenr. burpaLcnry rsdtrpurert

         AMYRTOS


         5691Tmpi@St.
        RioCmndeCiry.TexasTB58z
        SLacCouhry.Texas
                                                     YII,
        As   te d   known by lhe applictur at rhe     hre of   Lhe   fihrg of dns   app   icatron,.{RTBMIO
RIOS, Decedent, w6 neler           ndied.

        Th€ inteEs        in   Decedenas eslarc requtfes mmed,,le ipFonrmeDr                ol.a   Dependenr
Adm'ntrtra'or ARTEMIO RrOS has died *nho lervnrs a w lt. thc indivrdlalr named jn
rh6 applicarion consrirule aU of rhc Decedcnfs hei6 ed disorbules
                                                                  and have lon rn rh6
appncauon     ed     de advNabiliLy ofhavins a Dependcnl Adnnntsldtron S,l.DpflANtE
                   agree on

LEE RIOS has been designard by the known hens aL Iaw otDecedenr
                                                                10 se.!e as Dependenl
Adminhttsbr. The distribulees reqlesl rhar 0o rcrion be Gken ,n lLls ( o0n on ,e djon
                                                                                      @ lhe
sedeme offiedecedenasesEcofier rd Lhe rerum ofa. Lnverory,opprarscmenr, and
                                                                                      tisrot
clains of rhe de@denas         cNaLe and    se{le all pending clainrs for money dama8es on behalt.of
 Decedhas    .srsF AI    disribLkes join in rhjs rc.lLes ard warve
                                                                   rc issrancc aDd seN,cc of
 citalion. Allesed heirs &d dinriburees .a
                                              Deccdenl whose paremiry is dhplred
                                                                                  have bcen
 seryed w'lh Cirado. rhrcugh pesonat
                                     seiviccs


        Appl'c&l would be        a    suraote rop.esenlarive, is enLnlcd ro admnxjraLjor
                                                                                         and ,5 nor
 dhqualilied by lowro srve      ds   aonx.6tErorot         dns esate


       The adhinkrraror ofrtris e$are shou
                                           d be                 siver rtrc l.oltowDrg   !olej\:
        I   Tale charge   ad        possession       of   DeccdeDas esmle. LnctLLdmg.             bd   noL Iinrired   Lo.
            peenar   and real   popeay
       2.   Payany   dd all dcbrowedbyDecedetrraL                   the   ddreofhhdeah.
       l    R€piese.r Decedenr in       ey     and   a    hrgadon pendingpiorio Decedenfs dearlr
            RepEseft Decede.t        ir hisarion aisjns
            ed a,                                b.,."".
                                                                 oul ol.Decedenfs u
                                                                                                                  -'
                    Defehdanls $hich inay
                                                                                        J;::::_Tii":il^
                                                          XJ.
                                                                    "-".",,".
      The adDinisrraroi shoutd be appoinled penaneDr
                                                     adnrtnrftLor puNrtu ro secroo
lllAC) ofrhe Probsle code.
       WTJEREFORE, PREMISES CONSTDDR!]I),
                                                        s IElllANlt: RIOS. ApptLcror hosn
reque$s rhat Cihrion be issued as requifed
                                           by la,! aod thar appjtrallr be ]nxncdracty
                                                                                                           appornLed
a Adoinishlor   of Decedenf     s    esrllc.



                                                                 'IdE LAN FrnM oF t.Lon
PLLC

                                                                 RiocmndeCiLy, Texas 7s592
                                                                 Tel (956) 261-t786
                                                                 Ia\. (956)263 t75.l
                                                                                                ., +ILED
                                                                                                   |   0r1-0.tsl:M
                                                                                                 r,raY 2 8 20v1



    IN TEE ESTATE OF                                    $       TN   TIIE C              COURT
                                                        s
    ARTEMO RIOS,                                        s       AT L^W       Or
                                                        s
                                                        $       STARR COUNTY, TEXAS

                               .A.PPLICATION TO DEIERM]NE TIEIRSHTP
                The   folding ApPlidL        STEPHAITIE        Rro9 tumtuhes rh. toUowii€ inlnmuon


                I      aRTEMIO RIoS         ("D*edmtl         djed on Novmb€! 30, 2013, at tlE aBE oI 39

    h     FaLon rieighb, StaE      C@ty, T€s.
                2,     A   D€p4dmt                    D4€d6(s 6tate ji Fndmg beioE Lhs
                                                  ation uPon

        udd
    court              c:]G Nd PR-1!r3, stJba tu th. Est4t of '(,tm to Rios Ii i' in tlE hst
    inssl ol rhe Estate ior L\e Courr b detemine                 who    N     rhe heirs and orny hei6 of the



                3,     Appliat claiN       |o be the   owr      o! aI   d   a Paft or    D(edstr Estak nE
    la5l    Lhc {iigjls of t]le smial     suty nubq            ol 033       Tlt lst rlte      digrs of hd Tdas

    Identin@tion       cd.l de    16?

                 4     Th€   lrdo ed Fsid6.5           of all or Dfr€dent s heus,        tlE relatioch]P oI eacl

    her b Ddedmi  dd dE he                intere* of   Bre   APPIidt    and of each ol the hei6 in the EstaE

    of De.edstft d follosl

                                                                ARTEMIO RIOS,            JL
                                                                Rjo Grdde Cirt,          Td6   78s82


                        Shat   of Real PmPeny
                        Shd    of Pqsn l PloP€rtY:



                                                                 Rio    cdde      Gry,   TM    745e2




     I.   ttu   eshkalAei         D'c6l
                             ^@


\
                                        CAUSE NO, DC-13-9?l

I{UGO AI,ANIZ JR., STEPIIANIE RIOS                  6      IN TIIE DISTRICT COURT
   d ARTEMIO RIOS, JR, Ibdividurlly lnd             s
Oa h.U of ti. Esrar. of ARTEMIO RIOS,               I
                         Praintillr,                s
                                                    s
                                                    $
                                                    s
JOANN GONZAj        f,Z md                          s
TLAMES   GONZAIEZ,                                  s
                                                    $
AND                                                        38f' JUDICTAL DISTfuCT
                                                    s
MARIA MAGDAI,ENA FLORES, AS NEXT                    s
FRIEND OF AIIfY DEL CARMEN RIOS, A                  s
MINOR CHILD                                         5
                 rnletukoFPraintills                $
                                                    I
                                                    s
                                                    5
ANDERSON COLUMBIA COM}ANY, INc-,                    s
                                                    I
                                                    $      STANR COI,NTY, TEX,AS

                    AGREED AMENDED DOCKET CONTROL ORDER


Plointiflss InrePcnos,   od Defendd! app.&.d dd alE       d,   dd   rhe   coun .nter.n   the lollowiDg



   1.      Jury   rel4tioFTri.l:              octoberl9,2015 rr 9:00 a.m,

   2,      Dsign.tioborE        p..t:
           aJ Plaintif*4nre no^;              May8,20l5



   3.

                                                        I3,2015

                                                        18,2015

   4,      Daub.rt/Rob'.&r E€rrtbca (ir fteded):           ffisr-?-           mrs rt e:oo !.D.
                                                          May    ll   I0,2015



      3,    Fiul PFTrtrl Corlft.e         PuBu@r lo T.R,C,P. #   t66:        Oclob.r



      6.   Arl Motiols n lihine sh,U h.6lcd dd h€.d ot    6nal         rl.


           Tri.l Noteb@ks shall   be   incompli sth   T R C,P, 166, irctudjns sFEiat

              srcNED AND ORjIER'ED ON rrtrS           _Ld,y of _Eq                     2015.




LAPFAE&!         S,P.L.L.C.
601 Sa$ter StsEt, Suit€ 650



!d:    (713)?3910r5

lreiLhab@iohs.com
chri{opt'q@oFzcjohB.@d
Co        Ploi.r't/ InENetur
0rl30/2dj.6       33Pl




                         4 AmmdnanrofPrudingr(Pllindfi)r Maylll0,20l5
                         b)   Amendnenr ol Plc.dinss   (Dcfqrdmo:    Iuty6,20L5

              5          rhrlPrsjl.i!lcoDterence Purruanrtd l.R.C.t,r     td6       O.rober   J        20ls
                         .lc:00r,n.
                         AllMoions in Linine lhdlbefileddd hddar 6Mt!Etri.L.

                         T.tul Notabooks aE due No (2) wc.k befoe tinal Pe-TrL,l   coo cie.
                         Ti,rlNorebook sh'l b. in@mpliatrc w"h   T R.C.P t66, inoludingsp@ial

                              SICNED         ORDERID ON THIS                                       t0r5.




                                                                 THE I-AW FIAfi OF IIOR       !,
                                                                 700 N. Flora Srot Sufue E
                                                                 R o Cad! C'ty, Tdas ?3532

                                s, P.L.t-c                       Fax. (956) 263'1750
                                 sun.650




       ConNel       lbr Ptaintilf /   ln t
                             FIRM, PLLC


              (e5o 658.3t@
        i   (956) 66&8101




Kni( D,      Willii
S            llo,2l64i5oo




s                240?0854
                                ,   Suile 520


    '   (2t4) 736.9t94
                                                                                              6l^",g,JX




II{ TBE FITATE OF                                         9       I]t TIIE COIJ]\TY COIJRT AT LAW
                                                          $
NRTEMIO RIOS,                                             sor
                                                          $
DECE       I)                                             5          ARRCOt TY, TEXaS
                          PETTTION IN INTERVENTION FOR
                     DETERMINATION OF RICEr OF INEERITANCE



tu of InhcdbiE wiL'r tbis Coun 6 e Brh of rhe d@6 ot Andio Rios CDenmr"), and
psur to s4rion 2ol .052 of the Texa Bbld codc ed Espedily sbmi6 b llc cout lhc


                                                              !
       Sr@heir Rios ha filed          e   Applienon to        Dclmidc         iship in tlis &rion dd my              b€

       wid nolie ofihi! Pailion in htrmrion by sddin!                   o   6py   ro   hd adomcy,   FIor E.     FtoE,
d700N    no      Sr., Sr., E, tuo    Ctud.   Cify, Texs 73532. Arcmio              tuc, J. hs     6lcd   o   Ejvn of
ldie   olrhc ADpliQlion fil.d by scphmie            tu6 fiemayt                        *nn rcd* ofrbis !.tirion
ir      ddon by endrng       a   6py b     his   addcs,       l33O   GuddlulE Cnok, Rjo CEde City, TX

78582. Any      rj6 (r b'niot lhbugh [d n*r              6cDd     Mdir Masda]@          Flc   ha fital       a pcrirron

inlnrdenlionofrlcApplidion                shc   m   b€   3@.d wjth no.i€ of riis p.rition in         tnR{rion


       Mqi, Ailnua FloFs, is a cidcnr of Se Coury rno                         r6i        at l?2   L4 bbs,          Rio

Gadc   Ciry.      TS5e2   hd ha ajdiciabtc lnr.Esr in rfit pftc..ding 6 rh. @hnon t.w wifc                          oa




       Aenio tu6      ridd       E   S    Cou(y,    Tq6, ud          dicd incabre on or aboutNowmh.r lO,
2013.

         Thar Ais Court     ha   venue MdjuisdicLion oflhc nader             b€@w          De.€ie   M   donioitcd in



         To ttc howledge ofPeliLionq, lhc decedenL died intcsrat., lcavins no                    MI.
                                                             u.
         Maie Adri@         Ftor B        rtuIty   otoift    ro bc thc      omd of sll       or o pelt of D€c€ddrs
Esre 6      shc   B {'.    cl@nt spos. of      tf,e   d4dhr        ar rhc   rinc of his denise orhe l]1u this




         Thc   @s ed Esidd@s of 6tl .f                Dc.dent s          hm,    thc Flsrio6hp of eeh hcir lo

        enr md lnc      u!. nl.€r   oi rhc Petilrond Md of @h of rhe hei6 in lhe EsEle of Deccddr

dd t[e !!e     i.        r of rhc Pelirionu   ed   of @ch of       Lhc   i.i6   in   rho   Btob of D.c.de.r @    s

        Nme:                              Mdia Adrieo Florcs
                                          t72tat @
                                                 cit
                                          tuo GMdc                 Tx ?35a2
        Relatioctupr                      omon         law   spow
        Sh@ofR@lPrcperty ll2
        S         ofP.6odlProp..tyi l/2

        Nmc.                              Anehio tuos,        J.
        AddEs-                            1830 GDdslupc           Circl.,
                                          Rio cfld. city,          Ts       73532
        RclalioEhip:                      child
        Sh@ ofEs.Lp |                     16 66%
        Sha       of   pson.l pEpertr:    16.66%

        Nm.:                              S    hdi.    Rios
        Add :                             l33O Gu.dalupe          CiEl.,
                                          Rio Gtudc Ciry,         T.xa 73542
        R.lationship:                     child
        SbeofFdpmperty:                   16.66%
         s       ofFEoMl pFlcny:               16,66%




                                               tuo Cftrde City,       TeE    ?3532


         She ofpcFobd pDpcrry:                 16 66%




               D.cedent   An.dio    Rios   w6 n@i.d          by   €nmon taw        t    Maio Adiida FtoM_ 1lle




Cour!   SeCoety, Texs.
         All knoM chndEn bon !o or                 odopted   b, De@d hdc               b€en   lisred   lsh kbq
Euiagc ofDe€ldt na ben             ln@d

         A! olllrcation for indeFld.At rdrinishrio!               is p.nding    bdor? C.Msdcrti.tu.
ClE     No                 B    not n   nc.t   s   a parry in trle   adninisratior poc€dings.



h de    €mon la* sifc        or dE deedeDt ed h4 slanding                  s d inEBr.!         pdson          wilt   be
                                                                                                       ']|r
!trc.lcd by lhc pob61c po6-di!gs.              MnaA.Litu!Flo re                 norlroviden wib noli@ ofde

pFbarc   F*.dinss ed           for good    su.      deircs ro     r.         . 6 d ;FE$.d          pcmd bd b.

          on. of rh. De..dols heiE h lie pFb& pFecdrSs.

                                         PRAYER TOR            RELIEI
        Th.t   rhc   Pctiriolq h aq@ of        lne f&15   smeding         lhis pelirion   od slae lie rollowinEl

        Ttur Pdition r Equ6l rhis Cod              ro   Bi.w   lnis   i       nLion    md pdirion md sho d de
 cou 6rd il !6r.r,      ro cntcr   llos   ordc6 n.@s$ry ed     dul6ri*d       wirrl   ardio{!siD@dridn
              & LiirioM     slat6 tlEt sbc udcEllrd! rhlr by 6lDS ihis peufion ia         I   cdcnLion tor




          Pctitond cqu6B      rhis Coun     dcGtuiE od   st    hlish who is .nLidci ro dE disiibuhon oa




Llrc   Coun   my d€n Int.denor Mda Al08N.r5d

      N@h< (95061r{    l2l
E@il- drrr



McAla IX     71501
T.l   NEta   (95O 65&8100
rd           (9JO668-3101
E      -riathqu Edlwfm.dE


No                78582
Tol          O5q 487.6!6t
      nubd   (956) 437-6336
                              causE No, PR.1.t4l6
IN TEE ESTATE OF                       $ IN TgE COIJNTY COURT AT LAW
                                       s
ARTEWO RIOS,                           $oF
                                       0
DECA{SED                               g   SIAXR COTJNTY, TEXAS



STATE OI'TE)Q\S                       s

COIJNAY OF STARR
                                      !
                                      $




  *kngc, infomdoa dd h.lict




     SIjBSCRIBED AND SWORN TO BEFORE ME BY Meia Adri@             Floc   on




                                       '.J . -L,.rq
                                    NoEry Publjc.   s ofT.x6
                                                    PR  14-16                   Lilly cuerrero
IN THE ESTATEOF                                       S IN THE COUNTY COURT A'T LA\v
                                                      s
ARTE]IIIO RIOS,                                       I SITTINGAS A PROBATE COLRT
DECEASED                                              S STARR COUNTY, TE\AS
                          ORDDR ON APPT,ICANT'S AIIENDDD
               N IOTION
                        'I'O COTTTEL DISCOVERY 4I D FOR SANCTIO\S

        On.,uly21,2015,lheCou                considered   amlcant STDPHANI           E    RIOS' Amended NIor'o.

loCompcl Dscovcry md lor Secuons, and upon
                                                            'lue
                                                                   consrderaron, thc Coun Orde6               6 tblLo{
         I   Mdra Adnana Ilores ed/or adoney G bcno Fahon, dc ORDERED                                         Lo   polrde

an$\en lo ApphcaDfs Ftrsl             SeL   oflnlcrcgatones, Reque$s for Admrrons,                 ed    Requcsts tbr

Produclron by July 10,2015 by 5 p m

        2    lqana Adnxnd Florcs dd/or anorney C'lbe.to Falcon, ate ORDERED to                                     provLde


responses lo Applicanas Reques6 for Disclosurcs by July 10.2015 by                    t   p   m

        IT IS FtlRl-HER ORDERED                   lhaL a Specral Jury   Tnal 6 ser for Scplcnber l,2015                 aL




         lT lS FURTHER ORDERED                   lhar lbe lollowing deposllrons      Nrll     be hcld as     folloss

         I   MdndAdrjanaFlorcsshallappearfotadcposrlrononJulyll,20l5atl000am                                        i!Thc

Ldv Fimr ofFlorE Flores,PLLC, ?00N Flores                   SL, Sle. E,   RioGrdde Crtv.Ter6                 7E582

         2   Fcl[   Rlos,     Jr   shalL atpear for a deposlron on July     ll.   2015 al I 00      tmd         The LaN

frnofFlorE          Floies, PLLC, ?00        N lloresSl,Ste    E, Rro     6mde     CiL-v.     Texas ?8i 82

         I   AnaBe|aRros shcllappcar for            a deposilron o0     Julyll,2015 al2           00 p   h   atTheLaN

FtrnofFloiE         Flores,   PLLC,700N Flotes St, Slc E,tuoCrMde C(y, Texd78t82




PF ta   t6,t)th. Ede oft4qna Rrc
oFDER oN    ArplrcaNf \ {n.\D.D rtofl or rocowLL lr6cor.RY                & Fo[   sArorors
ofFld   E.   Ilorer PLIC.     ?00 N.   Ilorcs St, Stc E, Rio Gffide City,   T.rc   ?8582.
                                           015
        SIGNEDON



                                                          HON ROMERO MOLINA
                                                          PRESTDING JUDGE




        /fud


        a,ot   tf*   tt@io   l&isr
                ,.il                                                          Flor   Flo6 



Artemio Rios Estate

FlorFloEs                                                       !lbd. May 13,2015   ar 1209 pM
ro   's'rb€rto@s b€norarcon aw.com' 
ccr Nad a LA1 



 Oh Apdl 1si,   lsenlboth ol you   an emaitrequeslinq lenralNe   tna dates so we coutd nnatze the Oocket Conrrol
 OrderrheJudgeinstructed!sloslbmilnrhsmaller.Isn@M6y13thand havenolEcevedacspons,"
 from you. l am requesling one lasl   lrhetnaldales n June lrcmyou so can gel lhis casescheduted tr tdont
 rcceive a esponse, l wjll subm l a   Dmkd conlrolord€r wjlhoul you inpul hnk thavewaited tong enouqh
 Addrl'onally. yourdiscovery €sponses a€    ovedue Pl€ase atlow th's etecllon c corespondenc€ lo setoe as a
 Iomarcq*sl for€sponses     by no lat€rlhan lhe end otlhebusiness day on Monday, May 13,2015 Lftdonot
 Eceive sad rcsponses I wilL be liling a Ntot on for conlempl and forsanclons.

 Tnank   yN loryour prompt atlenl   on 10 lhese   malleF




  li\tt.\4).t LdLttr, knq.\tr^ 2nl| 4tl:t)it
 The Law Fim of Flor E. Flores, PLLC
 7tl0 N.I.lorcs St., Stc. E
 tuo G.,nde      (iio,'le$s   78581
 'rer (956)263,1786
 |ix: (956)263-1750
 \ \ \. fflo.csla\ .com
 trlo.cnr(@goin.(,m
                                                                                                         Fir€d:05111/2015




NTHEISTATEOF                                             O             NTHE COU\TI COURT
                                                         s
                                                         5              ^T
                                                                              LAW
                                                         s
                                                         $             STAXR COUITTY, TEXAS



TO TIIf, HONORABLE JUDCf, OF SAID COURT:
          coMES \Ow, STEPIId\IE RIOS,                        rhe Aptlicanr   l.    Lh   s   lcion, .nd Rques for      a
D..keLConrclConfeence, and in suppon dercotwtllsho$ unro lhis Cour fie fotlow'.e:


          Thh prc.ecdi4 h          i   conreied mader *heEby rhe Appliconr is seeking b be appoinled
rcpresenorive        of de Enate ol ARTEMIO RIOS. Applk.nr is lhc biological                               daugh@r   ol
ARTEMIO RIOS, dec&$d. MARIA ADRrA\A FloRtrs hd nled                          lnrd.dion dajmin!
                                                                                             an

ro b. de common         LN wife        of ARTE:VIIO RIOS, de.elsed I!,{RL{ ADRIA\A FLORES is
                                            STEPHAME RIOS e reprsenraLile ofAXTEMIO RIOS'
6Ee      ThE maoerha be.n pendingsince Mry l,2011.
     Applimr STEPI{ANIE RIOS hd filcd , J!ry D.mand on ft. isiuc ofcommon lae
ndiag! an,l dl plnns app.&ed for a heari.g in Uis man{ on Mrch 26, 201J. The Coln
Or!i*e'i lhe panEs       ro   edr.r rnto a do.ker conml order and       seL   fte daner for          dal. Since L\en.
AppLhanr has madr           requc$ for Trial dncs from lnr!frcnor's counsel                       and non hale been


         Applica fil.d awonsluldedh              cNe on behallofher tarher,ARTtr}rIO RIOS.                    decs$d
rdfie33l'Jud'cioLDudc!Cou(!^deidcsehserlorTdrlonOdobeil9,20l5.Thisnate.
hsb.enconrinuedon..sdrhepsdiessillnorasreeroflothercontinusce thk hadshs ro
b. (solv.d beforc rhe {rongfuL dedh kial.
         Allpanns, indudin8 lnredcnor            II{RIA ADRUu\A FLORXS, h6                          had sufficrcnr rime
Lo   ensase in   di$ove!-     ro finrLize rheprcbale   mr(flandprcc.ed        1o   rial     on th. common Laq issue,

which needs      o   be.esoLved b.forc ihew.onsfuLderfi cssepmceed! ro trial.                     AppL'chra$.dr dar
                                            5 daJ_s   h necesary o    prcvent hinh
       WEI.REIORE, PREnflSES CONSIDERED, STEPdANIE RIOS, Aptlrcml                            8bd



hrer   for Tdal on rh. McriB, md for sny   rd ,ll   oAd Eli.f, ir   lN   or in .qunt   o   which

R€pond. n.y     b€   jdly   en   tl.d6.
                                           R6F.tflllt $bmille4
                                           TS'L FM          TqNR E. FLONES'
                                                           OF                   TLLC
                                           700   N FloG st,   St
                                                               E
                                           tuo CFndc CirY, TerG 73512
                                           T.L(956)261_l?36
                                           Fq: (95O   26r_ 1750
                                           EFAiI:


                                           Bv, /gFLOR f,. FLORFI




                              9EBrgre4x!-9rs!8ucE
        I, Flor E Flor.., by cdiry $don lhis rtE!:!9 d.v of rue     2015 d   de ad codt     copv




        ]I!A.EMA!,I
        v!A-E!4Ae:
        VI-{ ELECTRONIC FILINCi


        TH'   LAW OFTICE OF GILAERTO FAICON'              PLIT

        McAIl.n, Tcxa 73501
        )turvrJor ltuenent Mo'o A.lrino Ftotu!


                                                    1t!!!o8-E      MBES--



   ft    ?Nr4t6t h   tu tud.41d.dp Atq k@dd
 IN TI1I ESTAT' O}'                                 s                  IN   TIII COU\ry     COURT
                                                    I
AX,TEMIO fuOS,                                      I
                                                    s
                                                                       STAIR COU\TYi TEXAS
       OR'f,ROI         AT'PLICANTIS MOTION TO COMPIL & FOR SAIVCTIONS

                                                          . rhc Coun @nidcr.d App ir&r s Mor on ro
Cohp.l& lor Sdflrcns.      and aner rcviewing rhc         pL*d'ncs and he ne arcu(hrotcouset. rhe
coud noalhe opinion rhrl erd morion shoutd bc GIIANTED.
       The Coun ORDERS         lnrsrenor MARIA ADRIA,\ A FLORi'SI
       L    To P3) Applienr's dromey, FLor!. FtoEs, $e slm ofS7O0.m                 tor$endccsiq,otntjng
            6i5 Morion b Compcl and tor Ssctions on b€hrtfofsTEplll-Vf, RroS.
      2.    To prcdue   dcmenb h Appiitrl s Reqfs tor P,odu on of Deumens s,din five
            15)&rsorr h€iis n s ddrcrorby
                                  'h
      I     To p.ovidc resp.nses oAppticdrs Re,]l66 fo.Disct6uEs wnhin five (5) dlts ota

                                                                                 ,20r5.
      .1    To pmvide   fs-..e6 F ]\ppticanfs       FiNL   s.r otlnLerosarnes drhin five (5) da': ofa
         hqi.g i. rhis msner or by                                                 ,2olj.
      Ihe coun fuihs oRDERS and mks                     a Jud'c al   findins rhar |ne Admissions *ru.d uno
lnrdenor 34 dc.md adhiftd ,nd pEvenr tfledenor tdm                       presenunc evidcnce ar   trnt which
conftr.tr   nane6 *hich have be€n dehedadmined.
      The Coun tunher ORDERS          dal:
      l.    Thel cfrcnor   r plead in8s be   nnck   n   and LeminoB dny      fuans d G.overy b) tncdqor
      2.    Prchrbir lnrencnor Fom   iilFdrcing &y documen6 d                 dd   shich reE equen.d jn
            dtrcovq- and   noL pnnued.
                                      CAUSE NO.      PR.I+I6
 IIi T}IX ISTATE OF
                                                       s                 I\   TEf, COUNTY COURT
                                                       $
                                                       s
                                                       !
                                                       $                 STAITR   COU\TY, TXXAS
          ORDIRON A}PLIC{XT'S MOITON                         I COVPIL&            FOR sANCTIONS

                                                rhe coln lon'derd qppti!&,3 \ronon
                                                                                    b
 Compeia lor Sandionl' and sner rcvic*idg LhepteadinCs
                                                       and hlanDgarsmenrofcounset. ge
 CounEofd. opinron thar said hodon shautd b.         TXD    C
       Thr coln ORDERS tnredenor MARIA ADRIAT\A
                                                ILORXSI
       L  rop3) Appliqfsadomcy, FtorE. FtoEs, dcsuD of$700 i]O
                                                               a.! rh. ieesiryotnting
             Morjon b compet and for soc ons on behalfoa
         'nh                                             sl uHs^rx Rros.
      ?. loproduedocMcnb inAppt,.das Rcqusr Iof pnrdua,on or Docunenawj$in
                                                                                  fivc
         T5)&y\ofr heJnng h dris mJnerorby
      I     To pmvide rcsponses       b    Appliqm s Requcsb tor Dn.lo:ns              wd   d tjve (5) dals   ofa

      4     To pmvide    ssqcE        @   apptrsnrs tri^r    ser oa   Incnogmrjes
            hannsin     rhis   h,n{   or by
      The coutr tud\er         oItDERs aid maks ,          ,!dic,l    finding rhd dc   Admjssions       ed unro
fcruenor aE demen admrd.d             and     prve   tikdcnor rdm prc*nhnB             evidencc   d oiat   qhich
controv.e manen       shih     hrvc been deem.,l adniien
      The   coln tuahd ORDERS               rar.
      L     T]1e   Inroenots    pteadings h€ erick.n
                                              dd r.minatcs dy 6fner djsoverl by rnbn.nor
     2.     PrchibiL tnuo-e'or trom inhduc,ng my deudenE
                                                            ar ,nd shhh *eE Equsred in
            oKovery od norprcdued
   SICNEDON:



                                                   JUDCE
                                            CAUSENO,
 I]Y   TIIE ESTATE OF
                                                        t
 ARTEItroRtoq                                           I
-                                                       :             arlAw
                                                        S             STARR COTA"TY,
                                                                                     TP,JTAS




Do.td   Contror
                                                            , rhe   cou   .dnsid..cd Appt,canas
                  Conlecne.                                                                     Mo.ion   b
        ft.   coud   s*          mrq                            Julv 23, 2o1s
                          'nis
                                       aor a he atinE   dn
                      6/122015
    s,cNrDon




                                   .1l5PLLC
                                                                                             .,+.t:;                      ,
                                                                                                       AUG 2   0   2015

                     CAUSENO                  PIt-\,.l. \rp

Cl.r"       +               i"q*


                                                                       SIARRCOTNry,IE).AS


                             DOC]GT CONTROL ORDER


     BE REMEMBERiD lnAI         ON                 dryol                                     201i, ad€kd


     JurlTialreqEied          Yes

B.   I)ead ine ro rcqlen foflury:

     n.a..:,erio. In.l                                                                q   oO   >.d
     { Pre.Tral6     eEn.e   i5 ser   for                               (Prrr3 Nokbd rmadbo)
E.   The dadhne    to'fitingaLl disposit'
                                                                          The coun will $hedule         o
     hariig oi eid moion,     upod de       filng df   tre.
     Thededhne     forfitiiS: td    sposit'\e ,u,nn,D morions

     herngon e'd     morionsupon lhe fihng

     The deadhne for dcngnarion of expen        * ni$ses tor D€fendmt G)              ,,.   rV'f   l
H.   The deadL'ne lor desigration ol expen      vM6scs lor PlaintifG)            is       TftCP
     The dead ,ne ror !omplerion      ofdi*o\err       for DdcnLlrnr (r) trr              TNI P
     The   dsd
             'tu
                   ror (ompletion     ofdb6v!.J rorPtamtifi(,1L                           [4tp
     Ih" dtudL'r   forn".dnr        .or atlp'e.o ng. o        hrn frno.nr\.rj               7-7C P

L.   -hedm.'oe ro' amenomel           .Irllpl""dns.forh"Ps" r                                                                    tJ   n.
                                                '//rdr.-
                                       TRESID
                                                'UDGE



APPROVED As TO rORMr




                                           @,                                             cALstrNO. PR-1r-16

]\'I'IIE ESTAI'EOF                                     S           l^_   THE COUTY COURT AT LAlv

lRTETIIO RIOS.                                                     SIT ING            AS A PROBA'IE COLRT


DECEASED                                                           ST'ARR COUfTY. TEXAS

        ATINDED NOTICE OFI\TDNTION TO'I'AKEVIDf,O AND/OR ORAI'
 Df, POSTTION.         \\'II'H   S(IBP@


        orlO{ Brllon Avc.R,o CrandeCrl), fcxas 78582

        PLEASE T,\KE             NoI ICE lh.t,    PutsuanL to       Rulcs           lt9   dnd 201    I offic lcxs Rulei of

c,v   Proccdu.e, Appl'cant STEPHANIc RIOS rvilL Gke the lidco and/or oraL dcporlron                                        of

iARL\ ADRIANA               FLORES od        aqust    1,   20I5,   .l    I   l:00   ,.n.    Ths deposron w'll      Lake p xcc


aLThc   Lnl lir ofFlor            E, Florcs, PLLC,7O0         N.l-to.s St, Sle                 E,   RioCr{nde Citv. Ttxrs

?8582 The deposrion shall conhnue i.orn dat lo da!nnol coDrPleled lhBdcporlron rv'lLhc

ralcn b.lbrc a cedrf'cd cor( reponer ruLhonzcd Io adm,nNrcr                                oafis Tb*      dcPosron Nrll be

srcnosraphrcdlly reco.ded by a cour rcponcr aulhonzed bt la$                              10 Lake   deposnions

        PLE,\SE        lAKli     IL-RTHER }_OTICE             lhaL puAuant lo Texas Rulcs                 ofCnll   Procedurc


199   l(.),lhe dcpollron of ll4Rll r\DRl-{l',lA ILORES nrat                               be raken by lhe non    $c.oglaPht

neansofay'dcoLap.recordr.g'naddtrronroslenosraPhrcmcans

        All pinres rr€                 to arcnd and   cxa.u.lhe              rYtrnc$ dprescnbed bv tho Tcxas Rules
                             'n!trcd
olCruLproceduF and            arc      fonred thar lLo lestnony dd/or docunrenolion obnin $rllbe $ed

rscvrdcncc   nlhe tbove          rcfcrenced &rron

        Plcasc Lakenolr.elh.L Lhc          undcrrgned        ay ca0se the deFosuonlo be!rdeotaped

        Pu6u3.l lo Texar RuLe oa Crvrl Procedurc 1992(b),                                   $c      foLlowrns books, tapc6

documcnh,    dd    lingrble lhrng,s (bcrcmafler Ffdned lo as docurenls )aE hereb! dc$Erlcd                                 10




.46P N. m    r   16,   ,   tu Endr .lr,44o       D@n{r
                                         dco^!'vor onr
                                                    D.Pon'6nwnksub
be   pnduced by lhe rvrhessat the lide md placc ofthedeportron




          I      Onginal copEs of aiy and all documcnls and/or rlngrble ttungs revicwed by lou                 h
anrc'prron        10   dd   prepararon for th6 dcposition.        Ilno ongnal   copros   ce   bs produced, ptedse

produce     dupl(.te coples ofthesamc

        2        Ong,nd copres olany and alldocumenrs and/or rdgiblc rhings prepJred by you In

preparalrontbr Lhs deposrron for t.al in fth marcr. Ilnoongrnalcoprcscanbcproduced,pte6e

producc duplcare copEs ofrhe sane

        3        Ongnal copics ofa.y and dll documenls and/or               tangibLe thrnes thal evdcncc your

common law narrage                   b ARTEiIIO RIOS If           no ongnal coprcs can be pioduced. pte6e

produce duplrcatc cop'cs ol lhe same.

        I     Onghal copiesofany             and all docuDo.ls   md/or Gogiblerhnss prepaEd by or produed

by any wrLne$ on tour behalf and which evidences a comnon law mdnagc bctweeo you and

ARTEMIO          RIoS Ifno            ongrnal copres   ca   bc producod, plcae produce duplcale copres oi rhe




        5        Orgrnal Drivcas LicE$e and or Idenhficalbn Cdd issned !o you by lhe Tcxs

DcpdnreDr of PubLc Safery, Liccnsing Divisron.

        6     Orghrl        Socral Secunrycard B$rcd toyoubylhe Soc$lSecunty Admnslarron

        ?     Coples of      an_rr   dd   all Laxrcluhsprepared byyou lioDz012 to the presenr

        3     BankSL,lemenrs nrourname for any and allbank accounBheld byyouwrlhanymd

.ll banl or financral NliLudons
        9     Cop,es      ofd!        and all locumcnh and/or ranglble th'ngs rEr evidcncc        lour rssdcnce




cD                                                    TNE LA\v NRM ON FI-OR f,. FLORES, PLLC

                                                    Rio Gmnde Cily, Texas 78582
                                                    Tel. (956)261-l?86
                                                    Ia   (956)2611750


                                                    By    /STTLOR E, FLORES

                                                             BarNo 24065235
                                                          srare
                                                          Cawsl lor Apphcant SEphanie Rnr

                                                    LaPrz[ & Jorois, PLLC
                                                    601 Sasler Strel, Ste 650

                                                    Tel  (713)739-1010
                                                    Fd.   (?13)?39-101s
                                                    chris@l&ere ohns cor


                                                    Bt    /S/CFRIS     L   JOHNS


                                                          Cn-Co u e Uor 7 pp I i cd t I Step h @ t e R t a s




ci&   No   f   ,!,16, ni   tu.'kk   o/,4tu',0 nr6 D.@d
                                        eu47o cnDeq,doi ddsud
                                       CDRTTI]ICATE OI' SERVICE

  I, Flor E. Flores, hcreby cenny thar on th6 tbc           llf   dayofJuly,20t5.   a Fue   dd corect copy
of he forcgotng Arutuled Notice of Intenno"                b take Video An     Or Ora! Deposino,,       tnh
skbpoe"4     Dk.a      Tecah, of Mnns Arbidtu FIot6,               h6   been upon   a|   panjes   of €cord   rn

accordtuce   uth    lhe     Texd Rules ofcivil Proceduc

         VI,A ELECTRONIC               MLING
         \rIA Ei1{IL:         pilbcrforag'lberlorrhontrw,com

         TUD Larv    Orncr       oF    crl-tr[Rro F^LcoN, PLLC


         TIA ELECTRONIC   FILINC
         vIA EMAIL: plu alarvornce@aol.con

      THT T     4$ OI-FI'EOP BlLDIMAN CARZ^ & V^LTVACARA

      RioC.Mdeclty,                      18582




                                                             /STTLOR E. FLORIS




cdneNo   PR 11-16. ta ttu   Etuk ol   At|l kRia, D44d
                                        deq   {d/or orn &Po{don   ds   sub
                                                   C-\t,58 IO, PR-14.16

                                                              s       I\    TIIE COTJ']'Y COI]RT AT LA\T
                                                              !
:\RTti['IO RtOS,                                              $       SITTINC AS A PROBATII COITRT
                                                              $
DfCf,ASED                                                     $       STARR COUYI'I,'I'EXAS

         .INIE\DED NOTICD OFINTFj\TIONTO TAKE !IDEO ND/OR OR,|L
         DEPOSIlIO\.wlTIISIIBPODN,\DTJCESTI]CU]!1.OI-TfLI\RIOS, JR,

         ITELIX RIOS, JR,, by add through Cilbcrto Falcon. Tle Law Oliice ofGilben. Falcon.
         ILLC, 120 L'ndbcrg Avcnuc, McAllcr. Icxa 78501 or 404 Bnton Ave, tuo Crande


         PI,EASE          lAKl, NOTICE             rhaL.   prrsuant (o Rules 199 and 201 | oflhe Texas Rulcs ol

Crvil Procedurc.         ApplLcanL       STEPH?\NIE RIos will takc tho vdeo md/or onl depoiLon of
IELIX RIOS, JR, onAuCUsl,r,:015, al ]:00 p,n, This depos tio. wrllhke PlacealThc Ln$
lirD0fFlort.l'lorcs,PLLC,?00N.Fl0resS1-'Ste.E,tuoCr{ndcCilt,T.xns?3532'lhc
dcponoon shallconlrn0e lrorn Jal Lodiy untilcomplclcd ThE depo$ron$'llbc hkct before tr
                                                    -lhis
cenrfied courr repond auhonzcd lo admnrler oaths          dcposrlron *dl be slenosruph,.rlli'

recorded     byr coun reporcr authonzcd by law                    Io lakedepo$rons

          ILE,\SE TAKE FURTHER \OTICE lhal pursuant (o Tcxd Rulcs ofClYrl Procedure
199    l(c).lhe deposllron ofFEI-IX Rlos, JR. maybe lakenby rhe n.n scnosraphrc means ol a
\rleorape Fcord ng             i.   add'tron to senoeraphic means

         All panres are rnviLed           Lo   d(cnd atdcxaminethe          $Mes a     Frescnbcd   bt   lhe Te\as Rules

ol Civriproccdurc md are rforined rh.t thc Gslimony and/or docLincnLatron oblanrv l be fsed
as evrdcncc rn Lhe        above{efeftnced dcton
         Plcasc takc nolrce lhar           $e lndcfsiencd nray        cause lbe deposLlion to bevrdcolaped

         hrsu.nt lo Texas Rule ol Civil PfoceduE 1992(b),                             Lhe   followrs    books, pipers,
docunen[. and rangiblc dn]gs (hcrenaner Eleded                         ro   N   docurnenls") are hereby de$CnalDd to

bc Froduccd       bt   drc    \rllnes   ar the   rnle and place oltlre depottron


         I  O.gnal cop,es olrny xnd all docunenls and/or lanetblc 1tu.3s revrcrcd by you ,n
lnlrcrprtron ro and treFralron for lhN depo$lon ll no orignal copres can be !rod!.ed, Fleasc
produce dupLlcalc coFrcs ofLhc sanre




.o!!   No    PR   r   hr r,   ,r .id, o/i,!r@ nE D!c6,
                                               d@!od//olo{lDcP6n6nwidsub
        2   Onsrnal coprcs ofany and all docunsnrs md/or leBible lhings prepded by you                 i.
prcpdar'on for th6 dcposition for rrial in his   nauer lfno orisinal     copics   ce   bc   produe!. ph6e
ptuduce duplcate copres olthesafre

        3   Ongin.l copres ofany and all documcnts andor langrblc things lhal you inlcnd lo usc
roa 0 you m your rrDr Lest'nrony
        4   onBhdcop'es ofany and all documenls and/or Gngible fiings prcduced lo you or
oblaDed by you lionr olher persons whrchyou Inrcnd ro usc at tnalto ard you             h yourLesrihony
on bchaLlolMana        Ad.ana Florcs
                                                 Rcspecltully Subm (red,

                                                 THI LAW IIRJ\(     OF FI-OR   E, FLORES, PLLC

                                                 Rio Crande Cily, Texas 78582
                                                 Tel (956)261-l?86
                                                 Fd (956)263 1750
                                                 Ema inoreslaw@mall com
                                                       /S/FT,OR E, FI,ORES

                                                       srarc BdNo 24065215
                                                       C o m se I lor Apph ca n t Stephont e Rias

                                                 LATEZE & JO[\S, PLLC
                                                 601 Sa$1erSEeeL,SE.650

                                                 Tel   (713)739-1010
                                                 Id    (?ll)719-l0li



                                                 By /S/CTIRIS     I'   JOIINS


                                                       Ca Cantel lar    Awli@t     SEph@ie Rios




(]au* No ri.!.16; ,r   & E!d. o/id4do Ro' D,a,s/
                                  deo bdld cr DePsidon wrh suh
                                CERTIFICATE OF SDRVICE

   I,   Ilor E floEs, hqeby ceniry   tbat on rhis rhe   l!:    day ofJuty, 20 15, a lrue   ed   conecr copy   of
 the fde9olnl Arended Notce oI hxetuon to Ttke yideo dkt{ot                          ont   D.positioa, Mth
 Stbpoenn Duc6 Tecth\ ol F.ti!       {lor ./:,   bas been upon al       I   pani$ ofrecold D accodd@ with

 rhe      aRulesofcivilProedure.
          VIA ELECTRONIC FILING
          \.IA ET'IAIL:

          THE LATV OFFIC' oF CII-BERTo FALcoN,           PLLC



          VIA ELECTRONIC FILINC
          vIA EMAIL: Eazalawoffi c.rA{ol.com

          TEE LA$ OMCE O! BALDEMAR           C^RA & MIi!ERV^ CAKA
          Rro G6nde Crry,   Tex6 78582



                                                          ryFlOR            E, FLORES




.aueNr.pRt+b h th E*xEAtuqn3,6 Dtctfd
                      e vrd@ odltr orr DlPG              lon   nd   s
                                               cAtrsf No. PR-r{-16
IN THE ESTATE OI'                                              IN THE COUTY COURT A'T' LA\Y
                                                        s
ARTEIIlIORIOS.                                          $      SITTINC AS A PROBATE COT]R'I'

DECEASED                                                !      sIARR COUNTY! TEXAS
           ATT'NDED \OTICE OF INTENTIO:!'TO TAKE VIDDO AND/OR ORAL
           DEPOSITION. WITH SUBPOENA DUCESTECUM. OFBEATRIZ RIOS

         BE^TRIZ RIOS, btr and throush Crlbcno Falcon, The L:v OErce ofGrtbdro Fatcon.
         PLLC.120 Lindbcrg Avenue, McAllen,lcxas 78501 or 404 Bfluon Alc. Rro Ctrande


         PLE SE IAKE NOTICE                 lhat, pursuet to Rlles     I99ad20I I        ofrhe Tex6 Rutes   of
c'!'l   Procedure, Applicanl STEPHANIE RIOS  will lakc rhc vrdeo and/or oral dcposi'o. of
BEATRIZ RIOS onAtrcusl4,20l5, rl2:00 p.n. Th$ depo$tron wnllakc place a!Thc La\
Firm 0rl_lor E, Flo.s, ILLC,700 N. Flors St,t Src, E, Rio cnnd. Cilv, Tcr.s 78582 The
depostronshallcootinle lion day            Lo   day unrl comFleted ThEdcposnronrvrltbe tdke. before a
cenrfied coun reponer duthonzed to adrnlnisler odLhs Th6 deposrion rvilt be lenosmphrc^lty
recorded     br acoulrcpo eraudonzed by la$ to              Lake deposrlrons

         ILEASE TAKE FURTIIER \.'O-r'ICE thar punuanr                      to   Tex6 Rulcs ofCrvrt   Procedure
199 l(c). the dcposilion
                    of BEATRIZ RIOS may be laken by rhe non+tenosraphic mcans ol                             a

udcoLapcrccordngDaddrrronrosrcnogftphrcmems
         Allpanrcsarc Invtred       (o arLetul   ndexamDe lhcwime$          4    prescribed by Lhc Tcxas Rules
olCrvrlpocedure and ffe Informcd               lhaL thc LestiDony and/or documenlatioh obrarn rvrll be used

as   cvrdcnce   n    lhe aboveiefcrcnccd acrion

         Please     lakenoricc rhaLLhe underrened may c.usc lhcdcFd$lon to bevrdeoraped
         P!6uMt        1o Texas Rulc      of    cilil   Procedure 199.2(b). the fotto$,ing books, pape6.
                                                                     -docurnenLs
documcnls, md langrble rhnss (herenaner refcifed to              N                  ) are hercbydcsiemLed ro
be produced     bt   the vrtness at lhc   Lncud     placc ofthe dcposrhon



         I  Onghrlc.p'es ofany and alldocrmcnLs Md/or rmg'ble rhrngs relrclred b! you m
snlrcrpalron lo and pEFnton for this dcposuon ll no orgndl copres cdr be produced, ph$e

rroduce duplcalc copics oflhe serc



c rNo PFr rr,',rE ,.o/i,r@tur, D.q@t
                         deo e4d o-r De6n6n                      wnh sub
        2. Oii8inal copi6 of my ed all docm€nls e.Vor regibh                           things prepeed by you in
prepaFtlon for lhB deposition for tnal              h   lhis nattcr. Ilno original copies can be produced,   ples
produce duplcare copies of the              sne
        L   Oiginal       copies       ofany   nd   aU documents   andor Engiblc lhin8s 0Et you rntend to usc
lo ad you D your tnal           tsthony.
        4  Ongind copies of any md oll doclmenLs andor lmgibh rhings produced ro you or
oblained by you liom o$d pcBou which you Dtend lo ue at hial !o ad you   your tstihony
                                                                                              'n
on behalf of Mdia Adriana Flores.

                                                           RespettuUy Submift€d,

                                                           THE L^Tv FIRM oF FI-oR E, FLoRTs,       PLLC

                                                           Rio G@de City, Tq6 ?8582
                                                           Tel (956)263-l?86
                                                           Fa (956)263-1750
                                                           Email lfl orslawandl.com

                                                           By   /S/FLOR E. FLORES

                                                                srare   BarNo 24065235
                                                                Consel         l4wlicdnt Sleph@ie Rios

                                                           TAPEZE & JoHNs, PLLC
                                                           601 Sas1tr Steel, Ste 650

                                                           Ter {713)719-1010
                                                           Fd   (713[39-1015
                                                           ctuisahwephns om


                                                           By /gCtlRlS K           JOENS


                                                                ca-comsl lq Awnmt gephahE           Rlos




Gu9No   PR 1+16!   rr          Es&ft   o/Afu'b Ri" D!@d
                        ']I.               deo od/ot o4' DlPcidh        ne   sub
                                         CERTIFICATE OF SERVICE

      I, Flor   E   Flores, berby cenrry rbar on rhis lhe
                                                               !g   day of.tuty, 20 t 5, a Eue   ed   corecr copy   of
 ie     larcgotne     Afthded Nonce          oJ   htehtion to Take Vid.o ahd/or Otat Deposinon, ,rith
 Subpo.ta Duca Tecuna of Bearii                   iior   has been upon all parlies of   rrcord in acord&ce with
 rhc   TeE      Rules   orcivit   Procedurc

           VIA ELECTRONIC FILINC
           VIA EMAIL:          benotatconhwcon

           TlI[ LAw      OFFICE oF GILBIRTo          F^[coN. PLLC
           320LindbereAve


           VIA ELECTRONIC FILTNG
          I14j44lt:           eazsr,rorfi e@ld.com
          TFE LNW OFTICE OF BALDIMAR G^RZA & MINERVA CAN

          Rro   Grdde City, T€x6?8582



                                                                 64!8R       E.   fLORES




.i8    Nr PF.trlr. k tr. E.bv     ol ad\m Fps.    omtt
                                   c   vid6 dclor   od   ftpoddon   li|n s
                                          cAusL No. !R-t1-16

IN TiIE ESTATE OT                                    \        IN TIIE COUTY             COLRI'A'I'LA\f
                                                     s
ARTDI\'IIORIOS,                                      0        SI TINC           AS A IROBATE COTIRT
                                                     s
DECE4SED                                             l        STARR COUNTY, TEXAS

       A\IENDED NO1ICE OI IN'TENTION TO TAKE VIDEO Ai\'D/OR ORAL
       DEPOSITION. WITH SUAPOENA DL'CEqIEEUUJIIIN{qE!]4-BI.q!

       ANA BELIARIOS.byandthrooehGrlbenoFalcon,TheLavOfliceofGrlberloFalcon,
       PLLC, 120 Li.dbcre venuc, Mc^llcn, Texas 78501 or 404 Br(ton Ave. Rio Grande


       PLEASE TAKE NOTICE that. pursurnl to Rules 199 rnd 201 | of rhe Tex6 Rules                                 ol
C'v'lProcedure. Appl'canl     S   TEPHAN IE RIOS rvill lakc          I   he ofA\A
                                                                              rideo and/o. oral dcpos'tron
BELIA RIOSonAugusll,20l5, rl l.00 th. Thr deFst,on wrll nkc pla.s ar Th. L{wFirn
ol Flor E, Flor6, PLLC, 700 N, Flors Sl,, Stc. E, Rio Grande City, Tcxns t8582 The
depo$honshalLconnnucfomdatlodayunxlconrpleted ThNdeposno.*rllbetakenbeiorea
cedrJieJ courl reponer lu(honzed 1o !dolnBler             orlhs     ThLs      depo$ron w'll be nenogrrph'cJ\
re.oded br   d   coun repone' durhon2ed bt law           @ Lake   depos'lrons
       PLIIASE TAKE l_URTHER NOl ICri that puNant to Tcxas Rulcs oaCNrl Proccdurc
199 l(c). de depoylron      of,\\,4. BDLII RIOS          may be hken by lhe non sleno-qdphrc means              ofd
vldeohpe recodxrg      n   addrLron lo senosraphrc means

       All patues    are nvrled lo a(end and exannne the wnness                  6   prescrbed   b_v   lheTexasRules
.lCrultro.cdurc a.d        a.c Lnfoan.d thal   Lhc   tcsDory       and/or documentaoon obtarn Nrll be uscd

6evdene      m lhe lbove referenced rcrion

       Pleaselakcnolrcethatlheunderrgnedmry causelhedepostronlobevrdeotaped
       PuEUanl      ro Tex6 nule of        Cr!   Procedure 1992(b), rhe follorvine books. papc^,
documenls, rnd r.ng,ble rhrnes (bere,mter refened ro               as do.Dnenr")          are   hdebl desgnared   ro

bcproducedb!rhe\vrhcssatrhclmcandplaccoathcd.pos(ron


        I   Onernal coprcs ofany and all docuinenls dnd/or ld.grble th'ngs tv'ewed by you
                                                                                                               'n
anli.rtalroi to   and trcparalron lor rhis dcposiLion Iano origmal coprcs                 car bc produccd, plcasc
p.oduced!tl'care cop'ds ol lhe sMre



cN!No !R!16.rdr.\,,.!//,,2(Jro\.rr<4d
                                    d@   rqTorofrDeP4nror Fih sq!
        2. orisinat         coprcs   ofay ud                               thn$ prepded by you jn
                                                  all documenLs md/o! tangible
 prepdatron lor      lhis deposition forrrial in tLlis naner lfnoori8iml @pr6 co be produced, pte6e
 produc€ duplicatc copies of the        me
        3. Onginal          copics   ofdy    md alt dochenrs e(yor tangible lhinga that you intod !o use
 to a'd you        your liEl tesrimony
              'n
        4.    Original mpies         ofey ed     all d@uhents md/of tanglbte things produced   b   you oi
 oblan€d by you Eoh olner petsons $6ich you Dlend !o use at rriat to ad you in your teslimony
 on behdf of MdDAdriana Ftores.

                                                      Respecttu y Subhrned,

                                                      TFE L^TV TiRM OF FLOR E. ITORES, PLLC

                                                      Rio Grddc City, Texa 78582
                                                      Tel (956)261-l?86
                                                      Fd (955)263-1750
                                                      Emaill

                                                      By    /S/FLOR E, FLORES

                                                            srale BeNo.24065235
                                                            Cauhel Jor )pplico Steph@te Rios

                                                      LAPEZE   & JoHNs, PLLC
                                                      601   Sa*1!r SlJeet, Ste.650

                                                      Tel. (713)739-1010
                                                      Fd:    (713)739,1015




                                                      By /s/CH      S ra JOIINS


                                                            Co-Canyl lor Appli@nt Stephmie Fios




a\*    .PR-1+16 ra     tk   Esbb E Adnto Rks,    D.eEd
                                       deo   Dd/d or DlPstdm wih sub
                                  CIRTIFICATE OFSERYICf,
   I,FlorE Flor6,   h€@by    cerlit      that on   ln6   thc   !!:   day   ofJuly,20   15, a true   ed coiiecr   copy   of
 Ihe farcCo ne   Ahe   ed Notice oI htention                   to Take Vilteo nh o, Ont D.positior, Mth
snbpo.hn Duc6 Teca,tt of Aaa ,a/ia Xiar, ha been upon atl panies or @ord in ecorddce

wrththe Texd Rulcs of Civil Prcedu.€

       VIA ELECTRONIC FILINC
       VIA EMAIL:

       TfiE L{w   OFFTCE oF       G|L8ERro FaLcoN, pLLC



       rIIIA ELECTRONIC FILING
       vl4-El!4ll:
       TqE LAw Or[rcE oF B^LDEnr R GARZA & MTMRVA CARZ\

       Rro Grande Cuy, Texas ,8582




                                                                 /SIFLOR E. FfORES




Gu* No PR.l+b r' r!   E i!2 o/   4'.d4   RrG, Ddl d
                                   d@    od/4 orat D.Pcidon wrh             slr
                                FLclFIES!


700 N Flores Slreet Ste E
Rrc Gra.de cily. Texas 70582




        |b rc.cthd+erenaybesore.olrr{o,         ,r Jdror.o lre deposrt o.s or
^               "ugo Atdr'/   Jr An.r Anerro R.\ , We I a /e , o, yet ,akcr tre

on rrral da1e. howeverwe are now requesting lo st2n ar 9:oo a   m on lhal date



noLsva abe p ease provde dares forthedepos rons ror lhe fo0owng week. ptease
prcvde theses dales no later thzn tomonow al noon so that we en schedute
                                                                         these



llil/                 t)L''L' ?
                       FL           ESI

                  FAX COVER SFIEET

                                        Robje Flores/S.rah W Ftores

                                            )    1.43 115a)


                                            l-    (r 33tD

O   uR.rNr eroRR.vtrw gptrA$coMr,rNr Opr^sRrpry



                                  lL!




                                                     r.bh \!trh^.   7m7r amd
                                      eAusE No. Dc-13-971

IITCOALANIZ, JR., STEPI]ANIE RIOS                  $       IN TIIE DTSTRICTCOIIRI
And ARTE^{rO RIOS, JR , hdividunuv rnd             !
On Behrlforthe Enale oTARTEMIO RIOS,               $
                  Plniltills,                       $
                                                    s
                                                    s
                                                    s
JOANN GONZALEZ and                                  $
R{TTES GONZALEZ,                                    $
                                                    s
                                                    !      ]8l''JUDICL4L DISTRICT
                                                    !
\'\RIA YAGDALI'NA  FLORES, AS                       $
NEX FRIEND OI AT'IY DELCARMEN                       s
RIOS, I'IJ\OR CHN,D                                 s
                                                    s
                                                    !
                                                    $
                         ll,ORES, IndividurllY      $
                                                    $
                                                    $
                                                    !
                                                    $
                COLIJIlBIA COMPANY, INC.,           $
^NDERSO:\                                           $
                                                    s      STARR COUN'I Y,      TEL\S

 Df,IENDANT'S I{OTIO\ TO OUASTI DEPOSITION OF STEPHAT{IE RIOS NOTICED
    B\ ISTFRVE\UI{ PL.\I\ I T \hRI,A ADRI{AA FI OR
                           PROTECTIVE ORDER


,IO
      THE HONOR{BL'JUDGE O[ S{ID COURTJ

         CONIDS NO\\ , Andelson Coluhbia Conpdnv,       lnc   Delendant here n md files |ns Molron

10 Quash   IntrvcnoFllr'nlilTMana      diana Florcs ( f_lo'es ) Nollce ol lnLenion Io Take the oral

                                                                              the Coun as
Depositrons of Stefhmre Rios, and Motron Ior Irrotcctlve Order and $ould show




D.rrmrssrrorlo\roa(a!{Drrcsrro\sorSrLrHANrEtuosNdrcEDBtlNrERv'roF-PL{\ftrt}L{nIA
ii""i.     r..^.i        rt-;. --
                           p
                    ^"
                                                       L

                                             MOTION TO OUASII           .


  I    On May 29,2015, Deienddt Anddrcn Colmbia Company,Inc noticed tle dePoshons                             of

       Arrenrc tuos, Jr., Hugo Alaniz, J!. md SlePhdie Rios                    ed   Ptodu@d    fies notrcs    lo

       InleNenoFPlahuff llores' @unFl via facsinil€ whDh                     M    confimed   a reeived t'e
       Err,bt-4      No ootion to qudh        s   filed with thN Coun bv Floret couns.l.

  2.   The deposilioN of lhe PlainLifrs w€re held on             Jue 9, 2015 in tuo Ctdde Citv             Tes
       AlL\ough inviLed to arcnd        ed   prcPerly noticed with lhe notice,    Ilores @unsel did nol atlend

               d.posilioN    See   aJ,6,t ,.
       'ha.
  l.   On August 6.2015, via facsmile, nndeBlsned cohsel reerved lne Notices oflntenlion !o

       Take lhe Oral DeposiLions of Ademio Rios, Jr', HDSo                    Ald% Jr' dd      Stephoie Rios

       scbeduled     urlaledlly     by Flores on AueDsl 6, 20l   5    Sed   Exlirit c'

  4.   Counsel for Defenddt             M   never consulLed regddns         dv 6Ped ofhe     dePosilions   ofihe



  5    Tbe Court should qudh the deposition nolice of SrcphmF Rros bccause the                  tde ed     Place

       desEm€d for StephmE Rios deposrlDn is uuesonable The Court should turlher
                                                                                 q@h

       rhis deposnron becase Counsel for Defendmr did no! agee with counel for Plainuf_

       lnt€peDor regfiding the time          ed plae. Fimllv,   the   courl should quah   the deposidon    not&

       becase lnc dcpor ion ha already becn laken

   6   Defenddt fdrther noles to quash tbe notice ofdeposition of S@phsi. Rros                   for       r€don

       thal   comel foi Defendanr s uable lo          atlend fte dePoslron as not'ced.    dd   h'r€bv oblecls to

       rhe    tine, date,   ad   place of lhe oral dePosil[n




ADRI^NA FAORS      ND MOTION      FOR   PRO'OW     ORDEN
     TlrE norion 6 illcd wrthrn three business        da-vs   ol Plantilfintervenoas \o1rce, accord'nglv

     ths MoLion oblectlngLo       Lhc datc, Lme and   plaF lor   the deposiLion     hcrebl au'onalrcallv      sLavs


     rhe depos     lronunLrltheMo oncanbc rulcduponbl                lhe   coun   S?g   Tex R Crv P        194 4




     Funhc.. rcounhas dscrcion roDrokcLlpaityrvithaProre.lrlcorder                         TexRcrr P         192.6


     ,4€han    I   M.!lhahy199S\1t 2d s580.551(TeY 1990) A coul lEs                        thc aulhonrt     b I'mn

     rhe scope or distrbuhon ofdiscovery based onLhe.ccds and                  c,tumsances offie           cde     sde




      'lhc DcfendanL dks lhe      Cou    fo.   a protscove    ordd   bscause   Flotes dcPostron requesrs at

      unreasonabb cumulanvc and dupLlcatile            TexRCi!P             \92 4ln)', sle be\ter & Prtcha"t

      PCr.Jor,rD,,l6?Sw3d460,166(TexAtfltouslonll4$DisIl2005,petdeniedl                                            Ile
                                                                They $tre depos'Lr.ns properlv nouced by

      rhe   Ddttndan    n lh$    crsc and sened on au p.nies. Including counsel for Florcs l;lores

      cou    el did   nornle adolioo lo qu6h he deposhons            and    chos not to altend thedeposiLions

      Indeed. Florcs' counsel cotrld have arLcnJcd the deposnions \rhen dll orhcr counsel Nerc

      prcseDl and asked anyque$lons thcy had al         thallrnc       Thev simflv chosenoLtodo so

      ln addilon. Defenda.l dks lhe Couir for a poLecrivc order                    because      Florei deposition

      rc,tucss are harassineand      amotine llorcs Dd          hcr couNelma-v          snpb    read Lhe   ftascnpr
                                                                                         -1cx
      olrhePlann       ls   deposnLon lo oblarn ady infomatron rhcl mav           necd          RCrvP      192 6(b)


      Rather lhan,lo so. howcvcr, lhey are exl)eclnglhc pmrcs to spend anotherdtv In dcpostrons

      n   dupLcalrve a.d cunuhtrle deposllrons al lhc cxpense ol lhe olher pMlcs




DrllND1\r\\torror      roa!3soD                                            rroD sYI\rLNtNoR_PL\^frfll\tLRra
                                    ROTAOF'ORb'R
    I   I   A coun has broad discrctron to      proLect a        peson with a proteclrve order See TcxRCrvP

            192.6(b)       coun can   (l) Pohib,t   rhc   drcovery soushr Lnwholeo npan, (2) I'nrr rhe exknl
                       ^
            orsubcct mauer ofdiscolery. (l) order thar discovery.ot bc underhken at the hne or place

            speofied. (4)   e(   rems or cond,nons on the discovcry, (5) order de resulls orthe dMorerv

            lobesealedoroLhcMiscprolccled,and(6)nrakeanyolhero                    er in   fie imcrcn ofjlshce    ft
    12 Fo. rhc resons descnbed aborc, Dclind.nl 6ks the Coufl ro sgn a protecnve ordef                          Lbar


            prohrbrts the dddr'odal deposition of SlephD'e Rros

            wHER'FORE, PREMISES CONSIDDRDD, Dclenddl, Andenon Colunb'a conpanv.

Inc, 6ks tbN Coud ro qudh InlcNcnoFP arn,fa Mfi'. Adriana llores' DeFosnon Nolicc of

Srephan,eRros and aho 6ks the Coun                  bsct    this molron forprorecrvc order Ior heafns md, altcr

hcdine,lo ksuc ar order proh'btring Inle(enoFPlalnlrrTfrom noticins lhesc depo$tons a' anv rme

,n lhe tururc,    od   lor such olher and turthcr re|eflo which DcfendanL nray be enlitlcd, crther al           LarY




                                                      TIIIi WILLIS LT\W GROIIP, PLLC


                                                      $ILLIAMCLAY
                                                          S@rc  tsarNo 04132425
                                                          JAS S. BR,{ICH
                                                          slale DarNo 24031193
                                                          IiIRK   D' WILLIS
                                                          Slalc Bar No 21648500
                                                           10440N Cenlral Dxpre$wav. surte 520
                                                          Dallas, Texa ?5211
                                                          TelePhone (2 l'1) 716_9'lll
                                                          !rcsimlk (214) 716'9994
                                                          Scrvice Email: scn ice@thNillislerg.ouP..om

                                                          A'ITORNEIS TON Df FENDAN'I'
                                                          ANDERSOT_ COLII\'lBIr\ COMPANY, lnC
DrF.NDr\r\\loror roar \su DE
                                          CERTTflCATE Of SERVICE


on   coNel l6led below h a mener             @ns'stenl     ut


nn Fa6ahil..          (956)   261'17t0

TTIEL         IIRM O! ILOR E ILORES
700 N.1106 Street, Sdne E
Rio cmde c'ry. Tx 7E5E2


V'd   Fotinile:       (713) 739-I0Is




THE I,A}EZE IIRM, P C.
l l3 Vine S rrct, SuiLe I00
Hoslon, TX 77002
A t  n ey Io I P Io I h rn/ P tai" nfJ n t. n e n o rs G o n. a I ez

na Faimite        :   (9t6) 487-6J3 6


Th€   t2wOff:ceofc            beno Falcon, PLLC

McAllen, TX 78501
ltbmert /o/ lntenercr MMo Adnma Flores



                                                           JAS S,   lRAlCIl




D$ENN\MMIONTOA                       A   DETCNDNS     OF   SEENE RI6' NOTI@   D!   IIEAENOR'PdfM MAL
tulN FDnB^NDMdioNrcRP                                                                         Pac.5
                                          cAUSENO, DC-1J-971

 SUCO     A!!\UL J&      ST   TPEAN'IE RIOS              5         IN TEE DISTRICT COURT
 Atrd ARIEMIO RIOS,       JR,,lDrthtdur(vao{t            S
 Ob Behrlfoftb€ Ensre     ofAXTEltllO        RjOS,       S
                       Prcihlt|t    ,                    s
                                                         $
                                                         s
                                                         !
          $d
JO$-N GONZAIEZT                                          S
RNMESGONZALEZT                                           S
                                                         s
                                                         s        331"    flrDtCL{L DTSTRICT
III.ARL{ MAGDAI,ENA FI'RES,               AS             i
NEXT FRIEND OF AMY DEL CARMEN $
Rtos, A tdl\oR     CEILD      $
                                                         $
                                                         s
                                                         \
MARIA ADRIANA ILORFJ,       hdiddually                   S
                      InbutPl4irnills
..                                                      s
                                                         S



                                                        5
ANDERSON COLUMBLA              COM!A]\Y,INc.,           E
                                                        €
D.Jend,nl                                               a         stnrn courrv, rrx,rs
           ORDER GR,{NTINC DEFEADANT'S MOTION TO STRIKE
  MAIILA ADRIANA FLORES INDI\4DUAI- CAPACITY'S PLEA IN INTERi'ENTION

      OD   Augle   5, 201 5, cade on ro be he.rd    Dctddars Moho!          to   Srite Msja Adrim       noB
lndividud Cap&iry's Pl6 in      lniadmtior       Tbe CoM       ha co.sidftd      the   Morbq ltmrd ud     rhc

respo$e   ud eeldeE ol coucl dd tEds tblr lle                MotjoD sholld be GRANTED.

      lT IS THEREFOX! ORDIRED, ADJUDGED AND DECREED rh4 Defhddrs Mo6oo

to Stil€ M&ir A&i@            lloG      Individuol Capaciryh pt.a         n br         ntio. is   i! oI dinss
GRANIED Md that her ?lea       il   InrerdtioD   is be!€by   ,lisbised.

      SICNED ftis I I th d.y ofAlsus 2015.

ODR GM,WG DISEMAM'S                 MO'ION   M SME      \,'fu     ADfuANA   FbiES       IDMIT
                       o^r-(*
                                ofser




Frord   (9$)263-t750
F.o-t                                                                    oa/17 /2t_15 22io5        #593 P.OO2/AO2




              Roel "Robi,e"                                                             Soroh Wllliqghom Flores
              A.itorney-f.4                                                                .A.ftcrney*Mediafor
                                                                                         sorohfloreslow@ott net

                                                       F.L.,_CIEEH

              August 18,      15

              Flor E. Flore
              700 N         Street Ste E
              Rio Grande       , Texas 78582
              Fax:956.      .1750

              RE: DC-1        1


              Dear Mrs            :



                                  , please find the following dates to proceed with the depositions of
              Stephanie            Artemio Rios, Jr., and Hugo Alaniz, Jr., the dates are as follows:

                              25th afternoon, August 28th   afternoon, September 1"t morning/afternoon
                                      2nd   morning.

                              be advised in the event you failto respond to this request I will prepared
              the notices     per my convenience.

                              you have any questions please feel free to contact the office.



              W'"
              Roel "Robie Flores
              Attorney at

              RF/II

              cc: Gilberto alcon
  \--             Rene
                  Fax(956 487-6336




        O: 956-63:-7188                                                                           335i N. Wure Fld.
        F:   956-631-726&                                                                         McAlien, TX 78501




                                                                 A8/L8/2015 10:08AM IJob Number 7645]             Aoooril
Fram:                                                                                                  Oa/17/,F15              22tO5                   r+593    P.OO1/OO2




        Roel "Robierl                                                                                                                     Soroh \r/ilfinghqm Flores
         Attorney-Medi                                                                                                                       Atiarnev-Medic*ior
                                                                                                                                          ,ssro hf loreslow@ctLnef

                                                                      FLCIFIEEi
                                                                      A'I?AslhJ€Y&          ]aT    LA\JrJ




                                                         FAX,COVER sl{t=ET
                                                                                       FROM: i              ,   :r   ,.. ::: ll.:::   I ,,li   : l:.

                                        ffovzs.
                                                                                                                                                        .



                                                                                       ,',RoeJ lRobie'1:Ffores/SarahW.'Flores
                                                                                                            a
                                                                                                                      3- ifsD
                                                                                      FAX NUMBER:



                                                                                      TOTAL NO. OF PAGES INCLUDING COVER SHEET:



           CAUSE NO:



           lN 'lHE MATfER oFi
                              t\
                             {J          -[3-                 '<1
                                                                 I                                                      }Zir-,r                         a       Ittth,n$,
           In the Interest    of   l                                                                                             :(        33
                   E   un,cerur          EI ron   REVTEw              E   purnsg coMMENr          D plels;r trptv                     E   plEnse REcycLE
           NOTqS/COMMEN




           IF.THERE rs,A               oEltM wtrH THfs TRANS,MTS!tOil,'pLEASE (oNTA                                               ctAUsE         i{o,   PR-14-016

IN THE ESTATE OF                                              s         IN TIIE COUNTY COURT AT              LAII
                                                              s
ARTIIfIO           RIOS,                                      $         SnTINGr\S A PROBATE COLRT
                                                              s
DECf,ASED                                                     s         STARR COUNTY, TDXAS

    APPLTCANT'S IIOTION TO Ql,'.ASlI DEPOSITION OF STEPII \IE RIOS,
 ARTEMIORIOS, JR AND TIUGOALANIZ & MOTION FORPROTECTIVE ORDDR

TO TEE HONOR{BLE JUDGE OFSAID COURTJ

          COIIES NOIV, Apphcml STEPHANIE RIOS,loLncd by AR'l ENllO RIOS, JR.                                        and

IIUGO ALANIZ, and nle lhis Morion ro Qudh Inlervenor ILARIA ADRl.l\1 FLORES'
Nonce oflntenflon to Takc thc O.al Dcpositrons ofSrcphd's Rros. Ancnno R'or, Jr md Hugo
Aldn,z and Motlon for ProreclNe Order, and $ould show unto rhk Coun as                           lollols
                                                    L          Motion to Ott4h

          Applcant STEPSANIE RIOS contends thallnteflenor NIARIA ADRIANA FLORES
N notcnLitlcd to          hkc   Lhe   dsposilions ofAppllcam STEPHANIE RIOS, An'rENrlO RIOS, Jn.
or HUGO        AL NIZ.      [t-^RL\ ADRIANA I.-LORES nled a Peulion In Intenenlion
                                 Inleryenor
iorDerenninationofRiehrollnherileceonAugusll.20l4. See 4ta.hed Erhibir "A "
          h h6 been ovc a year $nce the Inrercnor Ilhd hq Pqrlron In Inlcrvcnoon                            dd   dunne
lhar penodof        hq      several heanngs $€re scbeduled m              rh[   case,   all resetat InLeNenoas reque$
upon $rrncn or oral Modo.s for Conli.uanccs During rhc Lnnc of filn-e of lhc lnrcdcnrion on
Augusl l. 2014 tud today s darc, ,\ugue 23, 2015, Imurvcnor hds cnsascd                             n   absolurcly zcro
dscovery and h6 or y caused lhN proceedurss robe delayed, resulln-srn prejudrce roAppllcanl
          OnAugusl20,2015,              Lbe paroes entered   dd thN Coun $g!ed a DockeL ConlJol Order
                                                                  nro
selurg rhh mattcr on ns dockcr for             a Sp.o.l Jun Trirl sl forSep(en'ber3.20ls nl9:00 r.p

Sad Dockct Conrcl Ordcr scB all dcadlincs, lrcludrng thc dcadlmcs to complctc dNcovcry, as
per lhe   Tex6 Rules ofCrrlProcedwe                     See   didched Exhibit     "8."
          Texas Rule        ofclvil     Procedure 1992(a) spe.incalLy slales             that nr o,nl.lepositiot nn6t
be   hken tunnB th. tLsco,ery            p   zdrt       'Ihc dfcorcrypcrod, gcncrilly, bc-q$ thc darc acausc

$ nled Md          ends   lh'ay (10) days before        lial      Tex R c,v     P 190:l(bl(l)G)   and   (b) A l'l'em,s
farlue    10   d   rsendy use dre rules       ofcNrl     procedure for d6covery purposes Nrll norrusrrry rhe

eranrlngofaconhnudce.S/arsrlyaa.lAilDistnbntihg,lrc.15lSW:d86:1,865(Texl9E8)
          lunnehorc, rntcrvenor ha lirted to co.ter $1n
                                                                 counsel .egardhg rbe
                                                    ^ppxcant.s
  scheduhngofdepostio6intbismaller A(omoyRoct,,Robie,,Floresscn!Apptrcanascounsela
  lerlcrrequcslrnBdeposnrondaresforlhedeposirions
                                                             ofsrephtureRios, Aneh,o R,os, Jr Dd Hugo
  Artu'zon Augusr 18,2015 Ar lhe tineofsd corespondence,
                                                             auorncy Roet ,,Robie,, Flores had
  nor enreEr an appedece D oB mdler and
                                             befoE this coun In fact a omel Roet ..Robte,,
  FloEs entercd !n otficEl appeanncc in th6
                                            nrancr at I lu pm on loday s daE Addrlronaly.
 anorher Roel Robre Florcs senl eid norice rnan
                                                ancdpt ro schedute d€pollonsoflheabovc-
 nrmedpaniesncaDseNoDcB-9?l,r$ongfutdcxrhcaefilcd,nthclSliJudlcratDsrflcr
 CounofSratrCounfr, r'ex6 SeedltachedE\hibit,,C.,,tnre}cnorhasaheadybeenshckenas
 .pn!hrhatc6eaneraheanhgonaMorronrost.ikehermrervenlrod
        Moroler, tnrcryenor norrccdlbe deposrljo. ofHLgoAtanrz, rvho
                                                                     r nora parl,rn lhis dse,
 by seryns nouce ro Applicant s ca\nsct Sce aha.hed
                                                       Exhibi,D,, Inrcflenor h6 faited ro
 conply wrlhthe Texd Rulcs ofCrvit procedure            r   norrcing tnc deposlron or Hugo Alanjz, a non
 panynlhrcsc Tex R Crv p t914(b)(l) Appticanl tun.er conten,ls
                                                                      rhaL rtugo Atar 6 nor
 o heir oftheenate ofAnenno Rios, deceased, and B nor ctarmhg ro have D
                                                                          rdre.est tn rbc esa|e
 sublecl 10 lhis surl Horvcver. wirh resards to Fugo Aranrzs
                                                               deposlron, App|canr tunher
 .onlends thal lnlenenor has had over a year ro conducr dNcovcry
                                                                 and oeposc \vtrnesses ad tilted
 o exercAe due drlgence ndoingso Thc deadlhes for drcovery havc passed
                                                                              and no asreenrenb
\rrc reached rceardng lhe deposttrons ofApplca Sletanre Rios. Aft€nro tuos,
                                                                                     Jr or Huso
Aldnu Texas Rules ofCrvrl procedurc requtrcs an asrcchcnr ro excnd dbcovery
                                                                                     deadlqcs 10
laxc
      'ieposnons
                  be inwrhng, olheNjse rt 6 no erforceablc fex R
                                                                      Clv p           ll
                                                                                   Thcre $"s no
such agreement reached ln th^ case

        Thr moronr fitcd snlji.         rhree   (l) burne$   ddrs ofrnrryenols Notice,,ccordinetrr dis
moron objecrrng ro rnc dare, rime, and ptace for rhe depos(jonhetab\ nntohnticnt,
                                                                                               ,fiJs   I
/?p"ritd, until theDo(ionca. be nrled upon by lhe Coun Tex R Crv p 194.4
                                    U.          Monoh nn ptutedi,e    O rd
        Fudher, aCoun hN dacrcrron to prorecl apany uLh a prolecrve
                                                                                 oder Tex R Crv p
192   6:Lreb.n   t Mc   han',,198
                               W2d 5580,5j3 (Tex 1990) A Coun has the authornyto |Dtr
                                    S
Lhc scope or dEtrrburonofdncovery based or rhe
                                               needs md orcunst nces ofrhe cde                  Ter    R


      Apptrcmt sks rhe Coun for a protecrrve oder becduse tnrervenor,s
                                                                        deposnron Equesrs
dc unEasonable, noqced after the deadtine for djscorcry pascd, and no agFemcnt w6
                                                                                    hade
prorlolnenol'.€loallowfordrscovcryanertlEd$coverydcadtjnes Interyenor fdrled roexercNe
duedrligenceinconductrngandengagingindrcoyeryMrhnrhedi$overydeadln$ Morethan
one   (lJ ycd hd p6ed since InLervenor fited an Inrcrvenlion D rhis nancr               ed   farted to conducr
any dEcovery    wlaboeler Now                 (l) bL6iness days before the l.rat. Intcneior
                                          lhrce                                                       nolices
deposuonsol Applicot, Arlemio         Rros, tr and HugoAlanrz, d mun-pdLy In rn6case
        A Coun ho broad dBcrelron ro protecr ape$onsrrh a prcrechve order Tcx R Crv p
lt26{b) ACou cm(l)prchrbirrhedNcovc.ysoushrrnwhoteorrnpa(i(2)lnirlheexrnror
ebFq dafts of dNco!€ryt (3) ordcr rhar d$covery oot bc unden3ken ar fie hmc or ptace
spcoind, (4)   st
              lenns or condrrions on rhc discovcrr, (5) order rhe resulrs oftjBcovery @ be
sealedorotheNrcprorecled.and(6)malcanyorhqo s rn thc jnteresr oflustice Id
       Forlhe rooo.s dcscribed abolc, Apptrc..l aks de Coun ro srsn a p.oledivs order rhar
prohrbrslhe deposilions of Aptli.Mr Slephanre Rros, AireD ro Rros,
                                                                   Jr and Hugo                 Atmz
                                                   1II.       P:!!!!!
    WHEREFORq PRENIISES CONSIDERED, A|plcanr STEpH,\NIE RIOS,
ARTEMIO RIOS, JR, od Htlco ALANIZ ask rhis Coun ro quash the InreNeno. irLtRIr\
ADRL{NA FLORIS' deporrion nohces,ud also ask rhc Colntoscr rhs mooon forprorcclivc
order tbr a heanne &d. ancr dic hednng,lo issue an ordr prchrbjhng rn(eryeno. from noLrci.g
rhese dcposnon at any tDre rn rhe fulure,     a.d lbrsuchorherand tunhcr relEf          ro   Nhich Defend&r
hay beentrtled b, erther a! la\r or   r   cq!ity


                                                   Tsr LA\r FrRlr OF Fr-oll E. FLonEs,         prlc
                                                   700N llores Sl
                                                   Rio GEnde Ciry, Texas ,8i82
                                                   Tel (956)263 l186
                                                   Fax (956)261-l?50
                                                   E nJ   I    lnoknr$ r    sJrl.ud
                                                   BY /S/ILOR           E. FLORES


                                                          C on'e | [ar   tpp h ra' t S kphdh E R?s
                                             60   | Sasrrtr Srreel sG. 650

                                             Te| (7ll)739-1010
                                             Fu (7ll)739 l0l5


                                             BY 61E}|RIS K.JOHNS
                                                     slareBtrNo 240023J3
                                                     cdcorhet Jor Apph.a,t    Stephame Riat


                              CERTIFICATE OF SER\,,ICE

  I,llorE.FloEs,hcebycerrfylharon6kthe dayotAugus!                    20t5,   a   rue ad conecl copy
of 6e latcEoinE Motion to punsh Noti.a of h,tent to Ttke t/idto ond/or
                                                                       Ont D.potno,                 of
Jr.?ra,ic   Rios, has been upo. rtt panies ofrccord    n accord.nce wnh $e Texd        Rulcs   otCivil


      VIA ELECTRONIC FII,NG
      VIAENIAIL:

      THE LAw     OrrcE orcrBrRro       FALcotr..,   pLLc



      VL{ ELECTRONIC IILING
      vIA EMAIL: er?ih$orfi!. arot.oh,

      TH! LAw OIIICE OF BALDEyAi cARa & Mh.ERvA cARzr

      Rro Grmde Crty, Tcx,s ?8582

      \IIA ELECTRONTC FILINC
      vIA EIIAIL: robi.nur6,r, ncr

      FLoRrs A1'roRNrys At     L^$

                                                      /S/FLOR E. FLORES
                                                      IIOR E fIORES
                                                                          -i         i 5"2,,., {



                                                          5    rx trtE aOLJHTY   C
                                                          s
 ARTE&IO R]OS,
                                                          $
                                                          s
 DECEASED
                                                          s

 PETITION ]N INTERVENTION FOR                      DEIER[iIl!2iICN CF RJGIIT OF INHERITANCE
 TO THE HONOi-A3LE JTJOGE OF                      rilS   COrj,1.
        I'ARIA IIAGOALENA                  FLORES                      .i AMy R,Os, A MTNOR
 nletuecor ne.e.. iies          fiis   rn:eryenr.n        .1. ::i.i.. L. :erernaron oi igh! or
rhner€n€ p!rsua/:t ro sed.o.                 201 0;2                        Code a.. resp.-+- y


               STEPHAi E Rtos has acdan^pp ..r,on r\ rer.mr.e                     -e
                                   rce o:       ins pea Dy;e.cr,g s :.ay to 1.. an...ey Fo.         E
Fbree       ar Tca   N Fjcrer  sr sre. E Rro Gi6^da:Fr ;:rs 7t5e2 rlRTEBro Rlos, Jr
fds   nbo.     aarve.     oi s:a e o: oe appLrcahoi :i;r./ sTEFxAftrE R|OS pe may a€

                               i6:0 GLadarqpe C/.e ilo Grer.e Crt/ Eras 785a2. Amy
R,rs has     aj!s|ca.re rnle€sr        n   ihjs   proc€    ne zs   ?.rrid 3rc herotARTEftO RlOS
        ? Verle .c pi.!e,       ,n rnE @        rn bee6e Oi.rre.i wa:      .   resd€nr 6i S6d colnry

       3 tre de€re.rs tde                  is   aRIEMto       i:os :-Grer'a€d rn \6,.nkr           30
2013   aL   Far64 4elgiG S!:-          :ou.ry rera:
       a rr:. Fe rioa.dge          o, app

       5                  M,lR A MAGOALE4,               rlori:s -:
             '.-Fr':a.l


                                                                         FIL E       fn^v
  lXltlOR,   rEijdas    i707 W ZO,r Mrsslon, hiaaLg. C.unry.
                                                             i3xss 7s572.                          AIy    ruOa   b

          6. At th€   ire   ot hrs death, dec€den: tunec €5!
                                                                          4.    oe6on.i pore4y to.ared :n
  S&tr   CouV.lexes         as   wltas       a .taim   i. calre fro oc-.3_e7r 3s1r Jldicial
                                                                                            ould.t
  Cou4,   Sr.r   CodDly, Texas.



 ot   e5q h6r o fie d€€dent, .nd :he t.ue i.rtd.dr
                                                                   cr   :i6   Eppx€r o ach hek h the
 ec4oen! s esiare ar€       * fotlo      :




                                                           1;3


                                                           I           ladElltpe qtr.re. Rb        cate   Cn!
                                                                          7a5A'
                 F.i.ionsnrpr
                 Sh66 or E( !
                 SnE.eorrBo                                1t3


                                                            t7c1v!             51.   Missd,    T*s
                                                           -4,<72
                 R6i€rEnship.                               ;ir   lo
                 Sha of r€at Frore,rly                     .,n
                 Sha .f peen.t proper.y:

       8. Th€   &€enr de         maded o Xoonin pe.er             aDd ln6t    dE4ia96   rr!   r6n 4qsd by

nanl    CC-11{8. CouDry CoJi a! L.y/ oiSra, Co!n:y.
                                                                      Tues    netuenor    h*    b€€n jnft,rmed
    rhar   l}l.E    mEy be lnoLher claim        .f aotr@n taw n.,nage. .ul          3h€          nor   ha*   €ny
    farlher   tntofi.lrcr   rn Jtar   r€gard.   Eacnkadnnzlsgeoitied                      ent has D€en   ti.lql


              9. AJr.niidr€.    boj        !o or adopied ay rhe ,€.edenl hEve ceen
                                                                                   tisred in rh€


       10-.tntevenor has omtne.i rh6 iollowmg infor.naoon
                                                          :eqwed by                       sdrois       202.@4
 202.005 olth€ T€c Esble. code. fr6
                                          t^js appti.aror none
             tl    an apFtt€rro.      fd   rnderende.t adfinisvaLon E p.ndrog b€foF this
                                                                                         coun
                            .a6e runber, inbreacr v.5                                      .    p5,ry in Irp
 aomhrErEuon          prqsdings
                                                F.ayer fc,   Re!.i



loi.ryenr on, €.d Irar uFon           ,tet      &,9, rhe coLr.
           r. D*rfrrne .oo        establish who i5 €n:i          6i   ro !.e cisvtburlic. of    the 6l!      ot
o       €nt ARTEhto RIOSi

           2.      temin€ and esbbjish,h. rishlo, jrner:lan€              crAfy   tuOS    i.3   share ofrh€
d6cecsa. e6taE uncer les6 €w. Md

        3-    Cral hlereno.      any   o!     r reuer to wnd, r.r6rve4cr is enrtreo.


                                                   ResF4,tull sbr,Rei.




                                                prge   :   oiS



                                                                                   rJob   NqDer.66rr         booo{
  MEYeR & GUERFERO. L.L.p_



  Dgrid J.   G!€neb


 lvo\den,    TeEs   7E5O1




 fHE FIAMIRIZ TAW FIRM. PLIC


C un 4 ior hr9@nor
Star. Be. No.: 1€506700




Eir,4


Co-couise tD. rntery€nor
S't€te Ba. No.: 24067619
                                CERNFrcAIEOF SERVICE

         I c€r0t   g$   on   A.rgutt   2014   a n1g ..3   _..*




Arbmcy lor srsph&i€ R,os
                   Sre   E
                   1X 73s32
                   7@
FAxi €55)?e3-1 750
3yltil




                                                             rroD   xuD.! 6r$1
                                                                                                                  0,ct0cL?_,
                                                                                                             AU0 2   0
                                                         P{(-\4.iro                                                      ?015




                                                                                                         COLJRT

     PLa   L,"tFF (s)

     vs.




     DEFENDANT.{s)
                                                                                   STARR      COLNry, IE X,{S

                                          nockfl cufrTFol r)Rtln

             AE REMEMBERID drAt              Otr



            ruA,Tnat(qoeli.dr ycs
 B,         Deedlinero r€4tr*r         lorjuD:
            rnir   cr5e L sa fo.      Tntt                                                    q_-oo:_a,
            {    PE Trid co"iqcnce tr ser fo!
                                                                                  tP'!   rrhr No!!.d   LtudoD)
 L
                                           'lGpornN sunNaD          morions

            h.rns     on     via.o;on,yon          rrriiiiiliiG.
                                         errdispor' re strmnrry mohnsrd p(,nal
           h"oiDg""-          d   nd o* !p",d. fi;;
           ft c deltl,jr! 6r       d.signdion or*pen wiLneses ro' DelEndr(rlrj                    Tal?
                                                                               is,
           lhe    dernLidc lor lesigndion        ofe$ft !ibqj(\     ror   nr:in,,ff(.) tr.      TT,CP
           Thede line         tor lompleri.n ordftcotcD for Defcrdbr                           T-4( P
                                                                     G)            n
           fil.dqdtjm r..compkrjo j of,l \co\rD           iof P,,   i( fi(sl i'                7V( p
           Ihe deadlidd ao' amendnen,         drrl   ph&rre5 rof dr       D.&,du,I,tt !!cI
L.         The   dqdlinc tor amendhenl otallplerJhE. for $c pld
                                                                             Dr   fi O) ir:      77rt
           Tn.   d.:,llirr   ro   subnrLbm.d n,on . Nrrod.(ory:
                                                                Itrij1 Lj0
                                        IRISIDNG JIJDGE



 {PPRO!€DAS TO !ORM]




MME:
                  F (S)   ATrO&{EV
                                              H't
FlP,.lvl.                                           p1"LC

A'DRESS:                               JL
                  4- .T                     ?@a?)




                       S)   ATIORNEY
                                                     4nen 6,zp

                                                                          ,7EAA
                                                          /c./:   (tsl)   .?-7t3t
                                                          Frx: &S&) Asz- a8o1
                                     F.L."FF^ES


            Slreet Sre E
            ity. Texas 78582
            1154
REi OC-13,971




"."h":['ffiT
                ff.?ffi J,:,1iyl,ff Hl:,:TiT: :llil::T$i:fr :'
               gfi enoo            ususr 2€i arrernoon sepremDe" 1- morFins/aiemoon
     lusld i5- 2tu
     sePlember     mom

,.- . .Please   .dvised   In the   eventyiu tar to,esp6.d roOIs requee   Iw   pepaed

     shoul(, tou   haeany qlesrions      ptease tee iree {o conbcrlh€ oft@,


        "ryv   - 4,4
         l{.za, /44--



  Far(g56) {37-6336
                FL-'o."F"F.S

            FAX GOVER SHEET

   v Plar                "Robie'Flore   rah   W   Ftores

                                   -/lsb
   IV
'"D L
        l -?1                    Talu,a                    it [\tt
                                                                             Fit dt 08t2f t201s




                             CAUSE NO. PR-14.016

                                           s
                                           5
                                          s
                                          5
                                          5       STARR COUNTY. TEXAS
                 NO'rICE OF ]NT.EIIT IO   IA         VID EO AND/OR OBAI.
                          OEPOSIIIONOF               ALANIZJR.
 -' i        f iHl'€J5;i"#5-it1lllPi                 h€rarro'nev2orre-'id FrorE Fro€s.

       PLEASE     taKE NOTICE ltr.{ lhe video afd/or or:r uep.sltion
                                                                     ot HLJGoalaNtz
JR,   w[be €ken Fursuantb lhe provrsions ot
                                               Rutss2oo and 2o1. T*as Rlt€s ot Ctvil
Procedne at L.w oftice ot Roet Rob . ,
                                       Flores 3331 N Wa€ Rd, tL,tcAlten, Tqas 7OSOI
                                                                                    .
R€spondent in (he above captio^od dause
                                           wit tak6 the Vdeo ahdlor OBt Depositron of
HUGO ATAN|Z JR., on Tu.sda
                                                  201
@Dunuiirq day lo dsy untitcomptered
       lr is hereby
                requesled thalrhep ainlf( H(/GO ALAN rz
                                                          JR appearinsuch lhe and
aa@ rorlhe purpose ofgivinghis deposiflo.
                                          h rhis calse, whr.h deposrtion, whe. hken.
may belsed in 6vide.cedu.ing theh.atoJsajd
                                             c!se, and wiLtconlinue,@ day lo dat


                                      The      Fm oIRoet-Robie   Fiores




                                      Em.ir robienorsr.w@6n..er



                                      Hon. RoE Robie Ftores
                                      sraG a.. No. 07167020
                                      AIIo'ney IoT MARIA AoRIANA FLoRES
       I csrdly lhat a tfue @py
                        ih6 N.)rtcE oF ITENT tO IA(E
                                of
                                                                       THE VTDEO
drqgxl.J|r4oEpoStTtONOIHUGOALAN|ZJRw.setuoDy
                                                                     ndd.(e6"riby
LGlnle. or by ena byc€.           h.it, €ruh recejDt
                           fied                        reffid
2015




E                 aa@tstuil@h




                                       Attoh.y lor   MARTA AOaaANA FLORES
                                       SIEPHAN
                                                  ,A)




 2,




3_



                                             . in prcp;;;i-;;;
       preFred orreview€d prqro rhs deposir,oi
                                                         (h€ bsss oi(his rawsuir,
                                                                    ili;;;iJ,li;.
       Driver's Li.€n.e: A copy of yo!r cuftent !jrive.!
5.
                                                         L@nse.




                                       names and.d,lr€sses of
                              Iained
      possessQi, cusrody, o. co.rol
                                                                      (t1t
                          causE No. PR'14-015
                                        s
                                        s
                                        s
                                        s
DECEASED                                s     STARR COUNTY, TEXAS

       AMENDED NOTICE OF INTENTTO TAKE THE VIDEO AND/OR OTLAL
                   DEPOSITION OF SIEPHANIE RIOS

      STEPHANIE RIOS, Plamtiii. by and thrclgh hef allomeyolrecord, Flor E. Floes.
      700 N. Flores Streel. Ste E Rio Grande CiV T€x€s 74542

      PLEASE TAKE NOTICE thal ihe Vrdeo and/or Oral oeposnion of STEPHANIE RIOS
wiLl be taken pu6uanl io the prcv sions of Ru es 200 and 201 Iexas Ru es of Ovil
Proc€dure al Law oftice of Roel "Robie F ofes 3331 N. Wa€ Rd MoAllen, Texas 78501
Respondenl In lhe abore captioned cals€ will lake the Video and/or OEL Deposilion oI
STEPHANIE RIOS, on
conlinu ng day to day unlilcompleted.
      It   he€by reqlesled lhat the Plaintfl, S'EPHANIE Rlos appea. in such trme a nd
           s
place lorthe purpose ofgMng h6 depos tion in this cause, Mlich depos ton when laken
may be lsed in €vidence dunng ihe t.ialof said cause, and wilconlinue from dav to day


                                        Respectfuly submitled
                                        The Frm ofRoe "RobE" Fores


                                        (956) 631-7188 ofllce

                                        Emarl: @bieiorcslaw@alt.net




                                         Hon. Ro€l'Robie Flores
                                         srare BarNo 07167020
                                         AIIoTney Io. MARIA ADRIANA FLORES




                                                                  rJob ruober   ?616r 6000!
                                  Certificate of Service
          I ceR'ry thal a 1ru6 @py of the AJITIENDED   NollCE oF INTENT TO TAKE THE
    VIDEO AND,OR ORAL OEPOSITIoN OF STEPHANIE RIOS was seded on bv hand
    delivery, by fa6imile, or by email, bv @nified mai retum Eceipt €quesled each anom6v
    oi€cord   or   nyin aeodancewithlhe Texas Rules or Ovrl Pbc€durc on     lhegldav


    Flor E Flores
    7o0 N Flores st@t Ste E
    Rio G€nde city, Texas 78532
    Fa* 956,263.1750
    Emarl:tfl oeslaw@gmail com


    Gilbeno Falcon
^   Faxi(956)487-6336
    Email:€neonandoqaza@gmail com




                                           Ho.. Roel 'Robte" Flores
                                           Atlomey lor MARIA AoRIANA FLORES




                                                                      r   rob Nube. 7633r ao00e
              SUBPOENA DIJCES TECUM TO THE DEPOSITION OF
                            STEPHANIE RIOS
                                   (EXHlBllA     )
            The term   !o!'or 'deponent rele6lo STEPHANIE RIOS Ljnl€ss(
othee se specined  the I'me w thin whLch maleials are soughl s the past len I0)
vears Trelcms docur€rt! wr'lhos ano records ateu'sInl| s'rhibil r" lhen
l:sromarr o-oaa .ense ano            w lour limiraloa rhe lollowng lems '€odrdless of
                            'n.lloed
ongm orlo€lion, whether prnred, re@rded, rilmed, or feprcduced bvanvoLher
mechanica prccess or wnnen or poduced by h.nd whelher or nol clarded to be
pdvieqed aga nst discovery on anyground, and whelhefan onsrnal master or copv


      writt€n or Recorded stat€menl ofthe Pa.tv Proboundino lhissubb@na
                                                                   padY
      C-!.99€ !e!r!!4! any.nd a I slalements prevously made by lhe
      p@poundrng this subpoena duces lecum concernng the subject matler ol lhis
      lawsuit whch is n tha possession, cuslody, orco.tro lhe party lo *hom this
      subooena is drected ( Rlle 166b.2.q.). Forthe plrpose ollhE request. a
      sralemenl previous y hade is (a) a wrtten peBon makng . (b) a stenogfaphic
      mechani€|, eleclncalorother type ol r€codirq. or any t€nscriplion theeol
      which is a substani a ly velballm rec talof a slalement made bv lhe pe6on and
      contemDo€neo!slv recorded

      Photoaraphs: Each and every photogEph in vour possesslof orslbject lo
      vour @ntol and or dlv tqllve or anv'L'r pfolog aon '''prrl he€o'rsroi
      :vaibole $ nrch oeoicls r"ne6 €le rs 1l Io lh6 lawsJ I Fo'fepuDo+sorlhis
      subpoena, lhe lerm photograph would include the video pornon oi anv mouon
      pElue. vdeo-lape, or other recorded medra

3.    Pr€oaration forthis d€.osition: any and all documenls, repons pape6
      coresponden@, pholog€phs. and nemoranda e thef i. vour possessron or
      lnder yolr conlo re atrng lo lhe occlren@ mad€ the basis of thrs lamlit
      p'epared or reviewed pnorto lhis depos't'on In preparatDn lor ih s dePosition

                          a copy ofyour curenl driver's rcense
5
      Reports   ofErpe.ts:   Any and aildocuments and langible thrngs ncluding all
      lanqrble repofts, physi€lmodels, complications oi data, and olhermalenal
      prepared by an expeftwho may be called as a. etp€Ls lrialor deposilion
      i€siimony, and anysuch marenalprepared bv an expert used ror consullaron


       lnvestioator's Reports: The nafre a
       reDorts ofany private lnvesliqato6 empioved bvvou in @nn€c1ion witlr lhs   ese
a     Panies and wltn€sses: The names and addfesses ol anvpotenla partiesor
      witness€s lhatcan be oblained ffom any comfrunication orolher papeB In you
       possess on, custody, of conlol




                                                                    LrqD   .rb-A.76d6r 6ooro
                             causE No. PR-la-016
IN THE ESTATE OF                         5       IN COUNTY COURT
                                         s
                                         s
                                         s
DECEASEO                                 s       STARR COUNTY, TEXAS

       AMENOED NOIICE OF INTENT TO TAKE THE VIDEO AND/OR ORAL
                   OEPOSITION OF ARTEMIO RIOS JR,

      ARTEMIO RIOS JR., P ainLitr. by and lhDugh her altornev ol record, Flot   E Floes
      700 N. Flor€s steet Ste E Rio Grande Ctv T€ss 74542.

      PLEASE TAKE NOTICE thatlhe Video and/or 016l Deposition oIARTEMIO RIOS
JR. wil be taken purslanl lo the p@vsrons of Rlles 200 and 20r, Texas Rules oi Civil
Prcced uE at Law otfice of Roel 'Robie Flores 3331 N. ward Rd McA len T€xas 74501 .
Respondent   i.   the above caploned €usewilltake the Video andlor Oral Deposition of
ARTEMIO RIOSJR,,        on                                                           Nd

ontrnurng day lo day untl@mpleted
      ll is hereby requesled lhal the Pantifl, ARTEMIo Rlos      JR appearln such time
and plaG   for$e    purpos6 ofgiving his deposilion in thrs cause, which deposition when
taken, maybe used in evidence dunng the tdalolsaid cause, and willconlinue tom dav


                                         Respecif ully s!bm'lted,
                                         The Fkm of R@l"Rob e'Flores


                                          (9s6) 631-7133 Oifce

                                          Ems   r obienoeslaw@att.net



                                          Hon Roel'Robre' Flores
                                          stale Bar No 07167020
                                             Atlomey IoT MARIA ADFIANA FLORES




                                                                     r   hh \uober 7636r   o0002
                                       Certificare of SeNice
          | @nfy lhai a lru€ @py ofine AMENDEO NOTTCE OF TNTENT TO TAXE THE
    VIDEO ANO/OR ORAL oEpOStTtON OF ARTEM|o R|OS               JR,    s serued on by hand
    delivery, bylaFimile, or byemai, by ceriified m.it, return re4ipl r€quested each anomey
    or re@rd   orparty
                         'n
                              a@rdan@ with lh€ TeEs Rltes otCMtprocedue on   ther4day


    Flor E. Ftores
    700 N FroEs Sreel Ste E
    RD Grande CiV, Tess ?85S2
    Fak 956.263.1750
    Email:filoedaw@gmait.com

    Rene ca@
    Gilberto Far@n
^   Faxr(956x€7 6336
    Emarl:reneodandogaa@smait.@m

                                                  nz       ru,"       lz,--
                                              Hon. Ro6l "Robie' Flores
                                              Atlomey tor MARIA ADRIANA FLORES




                                                                      rrob Nuber   zi!6r Amol
                SUBPOENA DUCES'TECUM TOTHE OEPOSITION OF
                                   ARTEMIO RIOS JR-
                                      IEXHIBIT "A"I
               Thetem yo! or'deponeni releb to ARTEIT/I|O RIOS JR., Untess
otheMise speciiied lhe lrhe wilhin which malerials a€ sought is the past ten O0)
yea.s. The tems document. 'w llngs."afd ,lecords'aE used rn this exhrb rn lher
clsloharyb.o.d sense and Inclldedwrthout rmtalon rhe following ilems. regad ess of
onqin or localion, wheihef printed, recoded nlmed, orrepbduced by anyothe.
mechanica pD@ss or winen or podlc€d bV hand whelher or not claimed io be
pnvileg€d aoanstdFcoveryo. anygDund, andwhetheranonojnal, mast€r,o.@py.


      Writt.n orRecorded Stalenontoflh€ Partv Proooundin. this subboena
      ducos lecum: Anyand alslatemenls pfeviously hade by lh6 pa
      popoundrng lhis slbpoena dues tecum concemrng lhe sublst natteroflhis
      lawsurl which is inlhe possession, coslody ordnto the parly to whom this
      subpoena sdirected. (Rule 166b.2.9.). Forrhe purpose ofths requesi, a
      slalement prevjously made is (a) a wnften pe6on making [ (b) a stenographc
      mechanica, electrca or oth6r lype of recording. o.any lEnscnp on theeol
      whch is€ slbslanlrally verbal m Gcita ofa statement made by the pe6on a.d
      contem@.ansuslv r*oded.

2.    Phoroor.ohs:      Each and every pholograph in yolrpossession of subtedr to
      your conl.ol, and/o. any negat ve ol any slch photograph, f€ pnnt thereofrsnot
      avai able, $h .h depicts mallers elevant to this lawslrl. For lhe purposes of rhis
      subpoena, the term photograph would hclude lh€ vdeo poftion of any dolioo
      pictlre, video-lape, or olher recorded media.

3     Prcbaration for this d€position: Any and alldoc!nents. reporls, p6pe6,
      @respondence, photographs, and memoanda, either r your possessionor
      under your contrclrelatng 1o the occuren.e made the basis oilh's laclit,
      p€pa€d or eviewed prjor to thE depostrion in pepaElion for this deposition.

      Orivei's License: A copy    or your cutrenL dnveas lrcense
5
      Rebo.is   ofErp6rrs:   Any and alldocuments and tafgblethings, ncLudrnq all
      tangible reporis, physica models. comphcalions oldata and other material
      prepaEd by an expen who may be.aled as an etperl's lrial or deposil on
      teslimony and anysuch malenalprepared byan €xpert used for.onsuhalion
      (even rf rt was prepared n anticipaL on of litigal on of lof lnar) the @nsuri ng
      expens opinions or impressrons have been €v ewed by a testitl.g expen.
      Invslioator's Reoorrs: The name addesses, telephone n!hbe6, and
      replris olanyp.ivate inveslgators empoyed byyou n conneclronwrlh this case.
     P.rties and Witnesses: The names and add.esses oI any potentiaL panies or
     w nesses that can be obtained iiom any communrcal@n orother papec In you
      possess on, custodv, or conrrol




                                                                    rrob lulber 7o36r b0oo4
                                                                            I!11     5ik >
                              causE No, PR-t+016
IN THE ESTATE OF                            s        IN COUNTY COURT
                                            s
ARTEMIO RIOS,                               s

DECEASEO                                    5        STARR COUNTY, TEXAS

       AMENDED NOTICE OF INTENTTO TAKE THE VIDEO AND/ORORAL
                   DEPOSITION OF HUGO ALANIZ JR.

To:   HUGO ALANIZ JR,, P aintiff, by and lhrouqh her adomey of        r*ord, Flor E. Flores
      700 N. Flores Slreel, sle E Rio Grande cV. TeEs 74542

      PLEASE TAKE NOTICE lhatlhe Vldeo and/or O€lOeposition ot HUGO ALANIZ
JR. wlLlbe   t   ken DuBuanl lo lhe Drcvisions or Rures 2Oo and 201 Texas RuLes of CivI
Pocedu€ at Law office of Roel Robie' Flores 3331 N Ware Rd, McA len, TeEs 78501 .
R€spond€nt in the above captloned @usewilllake the Vids and/o. o€lo€posilion of
HUGO AI.ANIZ JR,,       on                                                               nd
@ntinuing day lo day unlilcomplel
      llishe€by.equested thatlhe Plarntrfi, HUGo ALANIZ JR, appearinsuch timeand
placeiorthe purpose ofgiving his depos tion in thrs cause, wh ch depos tion, when taken,
may be lsed in evidenc6 du.ing the    l   al ot said cause and will contrnue frcm day to day



                                            Respecttutly subm(ed,
                                            The Fim of R@l'Robre" Flores


                                            (956) 631-7188 office

                                            Eha'l:   @b'efl o€slaw@an.nel




                                             srare Ba. No. 07167020
                                             Anomey for MARIA ADRIANA FLORES




                                                                        lrob Nubcr 76a6t 40005
                                       Certificate ot Ssrvic.
            I ceniry thal a true @py olthe AMENOEO NOTICE OF INTENTTO TAKE                tHE
    VIDEO AND/oR oRAL DEPOSITION OF HIJGo ALANIZ JR. was s€p€d on by hand
    delivery,   byf.6rm   e,   orbyemail, byc€nined mail. relurn Ecelpt Equested each.ltom€y
    of   r*od   or party in a@rdanc6 wlth the Texas Rul6s of CMI Prccedure on     the      ay




    Flor E. Florcs
    700 N Floes st€Et Ste E
        GEnde city, Texas 73532
    Far 956 263.1750
    Emaif flloreslas@gmail.@m


    Gibeno Fal@n



                                                   ru
-   Fd:   (956X€7$336                   .,
    Emarl:enedandosa%@smd @m
                                                                       "
                                                                           /1-.
                                                Hon. Roel Robie" FloEs
                                                Aitoney ior MARIA AORIAIIA FLORES




                                                                           trdb   rrbef 7r!61   60006
              SUBPOENADUCES TECUM TO THE OEPOSITION OF
                          HUGO ALANIZ JR.
                                    (EXHta[    "A)
             Th6   tem'you or'deponeft,  reters to HUGoaL-ANtzJR., untess
olheMise specrled rhe lime wrlhin which maieria s are suQhl is the past len (10)
yea6. The lems'doclments 'writhgs and 're.ords' are lsed in rhis exhrb h rhei.
customary broad s6nse€nd Inctlded withoul rmitation lhefollowing tems, relardtess of
ongrn o. ocalron, whetherprlnt€d, E6rded, timed, or reprcdu.ed bya.yother
mechanrcalpo@ss ofwrinen orp.odued by hand wherherornol claned to be
pnvibged againsr dlscoveryon anyground. and whelh€. an ongina . master orcopy,


      WrlttenorR€cordedSt.tcmgntof theParrvprcpoundtnothtssub@ena
      popounding lhis subpoena d!c€s lecum @ncernrngthe subject maher of thts
      lareuil whEh is in lhe possessDn, custody, orconlrctrhe pany b whom thts
      subpoena 6 drccled (Rule 1 66b.2 g ). For the purpose of rhis feqlest , a
      statement previolsy hade B (a) a wriften peMn makins ir, (b). sienogEphic.
      mechanr€|. elech€lo. olher type of record nq , orany tEnscrpl on lherml
      which isa substantrally vedatim recrlatofa statement made bvLhe oe6on and
      6nremporaneously ecorded.

2.    Photoqralhsr Each and every pholosraph in yolrpossess@n orsubjecl ro
      yourcont@|, and/orany negative ol ahysu.h photogEph ta pnnt thefeof is not
      ava lable, which depcls matteF .elevanr lo this tawsu . For the olrNses of this
      s-bpoera. rre tem phoroq.aph *ortd n. rude.Fe r'deo Don on ol anv mol,on
      pcrlre, vdeo-laoe. orolher re@rded media.
3     prepaEtion forthls d6oosition: Anyand atdocufrents, repons, pape.s,
      @despondene phologEphs, and memoranda. eithe.rn youf oossesson o.
      under yolr @n!rc| relatrns lo the occurenc made rhe basts oflhis awsuit
     prepa Ed or €viewed pno.   b   lhis depos tion n preparat on lor lhis deposit on.

     Driver's License: A copy ofVo!r c!rent dnvers ti@nse
     R€po.ts ofExo.rts: Anyand altdocuments and tangjbte lhings. r.cludrng all
     langiblereports, physi€l models,@mpticauonsordala,and othermalerial
     prepared by an erpen who may be called as an experl s kiator deposirion
     teslrmony. and anysuch materiat prepared by a. expe.l lsed forconsuttation
     (even if it was prepar€d in anlicipaton ot ftgaUon or lor tnaD it rhe @nsuttrng
     e4ens oprnons or mp€ssions have beeh r€viewed by a tesiitrng expert.
     Inv€stidalo.'s Reports: The name, add16sses, letephone numbe6, and
     repons or any pnvale invesligatoG employed by you In connectio. wrth lhrs €se

I    Parti€s and Witn6ss€s: The names and add.esses otany porenti€tDartes or
     witnesses lhat can be oblain€d iiom any communicatof or
     possess on custooy, or conlrcl




                                                                     rrob ,ube, ?3e6r    @0dd7
                                                                 +    A(a181tb
                        causE No. PR-14016
IN THE ESTATE OF                      6        IN COUNTYCOURT
                                      s
ARTEMIO RIOS,                         s
                                      s
DECEASED                              s        STARR COUNTY, TEXAS

                         IMOTION FOR CONTINUANCE


TO THE HONORABLE JIJDGE OF SAID COURT:

     This MoTroN FoR CoNTTNUANCE is brought by ROEL ROSTE FLORES,
Movant, on b6half ol MARIA AORIANA FLORES. In supporl            olsad motion, Mo€n(


     I.    Th6 case is pres€ntly sel for a hea.ing on September 1,2015, al9:00 a.m.

           in SlaE Counly, Texas.

     2.    Movanl, co!.sel has prevrously noticed the opposing parlies in this     ese,
           and theylmpEpenyquash€d the deposillon, argurng lhey had        b*n    depose

           even though they were not deposed in lhis   €se- Inaddiion,   deposition are

           schedlled forSeptember l,2015 atS.00 6.m,10:30a.m. and 1.30 p.m.

     3.    Movant!motonforconlrnuance6nolsoughlsolelyfordelaybd              that justice



     Movant p.a/srhe co-n granl rhe   roi   on lorconrnuan.e be qrarled.


                                      R6sp6.lfully submlned,

                                      FLORES ATTORNEYS AT LAW


                                      Toi (e5€)631-7r€3 orficd
                                      Fax {es6) 6s1 7263 Fax




                                                     07167420



                                                                    rrob Nurber   r66dr     6ooor
                                             SaEh W. Flores
                                             stal€ Ba. No 24045340
                                             Attom€ys for MARIA ADRIANA FLORES


                                 CERTIFICATEIESE8!4CE
       I   enit   ihar a ttue and @rect copy of lh€ roresoins   l!!!tf:!olIoBleo!!MlA!:leE
has be€n     etued by hand dolivory, by lacsimlle, or by cedlne! mall, relum r@ipl
requesled, on lhis    rhe       dayorAugust, 2015 on the following:


700 N Frores slre€i Sle E
Rio Gcnde City, IeEs 74532

Email;flloresla hall.@h


Far (956)4875336
EmailrEner andoga@@ghail.@m




                                                                          lJob           7668t 6000!
                                                                                 ^ub.r
STATE OF TEXAS

COUNTY OF HIDALGO

         BEFORE ME, the undeFigned aurhority,       petunaly appeaGd   R@t " Robje"   Bora
,   wllo, by he   duly   h,   deposed asto   tomi
         "My name is ROEL "ROB|E' FLORES, , am a ltcnEed anorney in the Slare or

Texas and I am h€reby acquainted with the facts siated In the Motion tor      Coniinuan€   |

heeby state that the racrs h the Motion lor Continlan€ ae true and corect to th€ besr



         sisned on   Ausud/2,       201s.


                                             ROEL 'ROBIE' FLORES


        Slgn€d under oarh b€foe me




                                                                       lrob   Nukf 766r)       60oos
                           causE No, PR-1rt.016
 IN THE ESTATE OF                     s           tN   colrNw
                                      5
 ARTEMIO RIOS,                        s
 DECEASED                             s           STARR COUNTY. TEXAS



                     ORDER ON MOTION FOR CONIINUANCE

                               ,2015, rhe Louil @nsdered tle Motor torconnnLance
ol MARIA ADRIANA FLORES. Movani andordeB:thal lhis Mouon is GRANTED and tT

lsTHEREFOREOROEREDth6lrheheanng is resetfol
                                                                              ,20r5,
                M

                                               20r5.




                                     JUOGE PRESIDING

.c   Roel "Robi." Ftores
     Fai (s56) 631,726S
     Email rob efl orestaw@au.f et


     700 N FtoesStE€l ste E
     Rio Gr.nde City, Texas 78562
     Far 956.263.1750
     EFail:mo@staw@gmart @m



     Far. (9s€)447-6336
     Emarl.cneonandogau@gnait com




                                                                rJob Nurb-r   7663r 6ooor
                          CAUSE NO

IN THE ESTATE OF                      5
                                      s
ARTEMIO RIOS,                         5
                                      s
DECEASEO                              5                          TEXAS

                           MOfION FOR CONiINUANCE


TO THE HONORABLE JUDGE OF SAID COURT:

     This MOTIoN FoR CONTTNUANCE is brolght by ROEL ^RoatE" FLoRES,
Movant, on behalf ot MARTA ADRTANA FIORES. In suppod ot sad mohon, Movant



     L     This case 6 presenuy set for a Jury Tnal hea.ing on September   3   201   5 al
           9:Oo a.m.In   StarCounty, Texas.
     2.    Movant, counselhas lssued notEes ofdeposirion for rhe followrngw ness

           Stephanie Rios. Adenio Rlos, Jr . and Hugo Alanrz Jr. and are eheduted

           lor Seplember 1,2015 al9.00 a.m,10130 a h. and 1:30 p.m.

     3     Movanl, counsel is requesting addrhona limeto prepared fortnal.

     3     Movanlsmotonforconllnuanceisnoisoughlsot€tyfordetaybdthallustce


     Movanl p.als lhe @un grantthe motion lofoontinlance be granted


                                     R6sp6ctfuily submrtted

                                     FLORES ATTORN EYS AT LAW


                                     Ter: (e5€) 631 7133Oflrce
                                     Fax (s56)631-7263 Fax
                                    BY:

                                    Sble AarNo.07167020
                                    Sabh W. Floros
                                    srate Bar. No 24045340
                                    Anorneys for MARIA AORIANA FLORES


                           CERIIFICATE OF SERVICE

      l@nifylhai airueand corecl@pyof lh€ fofego ng MOTION FORCONNNUANCE
has b€en eNed by hand deliv€ry, by facslmie, or by certili€d mail, €turn €ceipt
Eque(ed. on rhis lhe Al day orAugusl, 2015 on the followinq:


700 N Flor6 Slr6etSle E
Rio GBnde Cay T.xas 78582

Emairfiloreslaw@ghail.6h



Ehailx€neorlandosa%@shail.com




                                                             rJdb Nurber   7313r   40003
STA]E OF TEXAS

COUNTY OF HIDALGO

        BEFORE ME the undgr€igned autho.ity, peBonat/yappeaed Roei. Robie" Ftores

,   wlro, bym€    duly      m, deposed as folowsi

        'My name is ROEL "ROBTE FLORES, I am a ti@nsed ailorney in rhe siaie of
TeB     and   |   .m   her€by acquainied   $th th€ facts staled   in the Moflon for Continuan@.   I

hereby stale lhal th6 f6cts n th6 Motion tor continuan@ a.€ true and           6red   to the b€st



        Siqred on       Aususl       ,2015.

                                                ROEL'ROBIE" FLORES

        Sjgned under oath beto€ me
 IN THE ESTATE OF
                                                    IN COUNTY COURT
                                       5
 ARTE |o RIOS,                         5
 DECEASED
                                       s
                                       5           STARR COUNTY, TEXAS

                               N MOTION FOR CONTINUANCE

                                2015. rhe coun consid€red lh€ Molron forcontrnuance
ol llrARlA ADRtAitA FLORES, MovanL and odeEi
                                             thal rhrs Motjon is GRANTED and tT
lS IHEREFORE ORDEREDtha hehea.ing is €ser.o-
                                                                              201s,


     SIGNED   ON
                                                2015.




                                     JUDGE PRESIDING

     F i(956)631-726S
     Email bbi€f torestawasl.,ner

     70O N Flor€s StE€r Ste E
     Rio cEnde Chy, Teras 7OSS2

    En|ail;no.€sraw@gmait.com




    Ehair:reneonandogau @qm.it @m




                                                               rJob Nubsf   76d3t odoro
                                                                               Filed: 8/31/2015 10:45:48 AM
                                                                               Dennis D. Gonzalez
                                                                               County Clerk
                                                                               Starr County, Texas
                                                                               Lilly Guerrero
                                    CAUSE NO. PR-14-016

IN THE ESTATE OF                             §       IN THE COUNTY COURT AT LAW
                                             §
ARTEMIO RIOS,                                §       SITTING AS A PROBATE COURT
                                             §
DECEASED                                     §       STARR COUNTY, TEXAS

                      APPLICANT’S RESPONSE & OBJECTION TO
                     INTERVENOR’S MOTION FOR CONTINUANCE

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Applicant STEPHANIE RIOS, and files this Response and Objection to
Intervenor’s Motion for Continuance, and in support thereof will show unto this Court as follows:
                                     I.      Procedural History

       On May 1, 2014, Applicant STEPHANIE RIOS filed an Application for Appointment of
Dependent Administrator in this Court under Cause No. PR-14-013, styled In the Estate of Artemio
Rios on May 1, 2014. See attached Exhibit “A.” On May 28, 2014, Applicant further filed in this
Court an Application to Determine Heirship under Cause No. PR-14-016, styled In the Estate of
Artemio Rios. See attached Exhibit “B.” Applicant STEPHANIE RIOS was Artemio Rios,
Decedent’s, biological daughter. See attached Exhibit “C.”
       On August 1, 2014, Intervenor MARIA ADRIANA FLORES filed a Petition in
Intervention for Determination of Right of Inheritance and an Opposition to Application for Letters
of Administration both under Cause No. PR-14-016. See Exhibits “D” and “E.” These matter
has been set for a hearing on the following dates since Intervenor’s filing of her Petition in
Intervention: January 15, 2015; February 19, 2015; March 19, 2015; and March 26, 2015.
Applicant was prepared to proceed on the Appointment of Administrator and Determination of
Heirship, and all hearings were reset at Intervenor’s oral and/or written Motions for
Continuance, and all over Applicant’s objections.
       The hearing on March 26, 2015 was set by the Court to proceed with all pending matters.
Intervenor again made a request for a reset and the Court granted said request, also over
Applicant’s objection. At that hearing, Court instructed the parties to enter into a Docket Control
Order and set the case for Trial. Applicant made attempts to confer with Intervenor’s counsel to
select a trial date and enter into a Docket Control Order. See attached Exhibits “F” and “G.”
Intervenor’s counsel never responded to said requests.
        Consequently, Applicant filed a Motion for Docket Control Order on June 10, 2015 and
said motion was set for a hearing on August 20, 2015. A Docket Control Order, setting this case
for a Special Trial on September 3, 2015 at 9:00 a.m. was signed by all counsel of record and by
this Honorable Court. See attached Exhibit “H.” Said Docket Control Order dictate the deadlines
in this case.
        During the time of the filing of the Intervention and the signing of the Docket Control
Order, Applicant engaged in discovery, as Applicant disputes Intervenor’s claim that she was
Decedent’s common law wife. Applicant served Intervenor with Requests for Disclosures, First
Set of Interrogatories, Requests for Admissions, and Requests for Production. See attached
Exhibit “I.” Due to Intervenor’s failure to timely respond to said discovery, Applicant filed a
Motion to Compel and for Sanctions and Intervenor was ordered to respond to the discovery by
July 30, 2015.
        In her discovery responses, Intervenor for the first time identified several witnesses who
allegedly have knowledge of the common law marriage. Applicant immediately requested and by
agreement, obtained dates to depose and later deposed three witnesses and Intervenor. See
attached Exhibit “J.”
        During the same period of time between the filing of her Petition in Intervention and the
signing of the Docket Control Order, Intervenor has engaged in zero (0) discovery. Now, days
before the Trial, Intervenor has attempted to Notice Depositions of Applicant and her sibling, and
a non-party. Intervenor attempts to notice depositions outside the discovery period and improperly
served the notice on the non-party. In her Motion for Continuance Intervenor alleges that “counsel
has previously noticed the opposing parties in this case, and they improperly quashed the
depositions, arguing they had been deposed even though they were not deposed in this case.”
Intervenor’s statements are incorrect as the only depositions previously quashed were those
noticed in Cause No. DC-13-971, not in PR-14-013 or PR-14-016. Applicant filed her first Motion
to Quash in this case on August 28, 2015 on the ground that said depositions were noticed after
the discovery deadline had passed but also because Intervenor failed to come to an agreement on
taking of depositions, improperly noticing the deposition of a non-party, and failing to meet the
requirements of the Texas Rules of Civil Procedure in scheduling depositions.
        Prior to the above-referenced filings, Applicant STEPHANIE RIOS filed a wrongful
death suit in the 381st Judicial District Court under Cause No. DC-13-971, styled Hugo Alaniz, et
al v. Anderson Columbia, individually and on behalf of her father, ARTEMIO RIOS’ estate. The
lawsuit was filed within thirty (30) days of the death of ARTEMIO RIOS, Applicant’s father.
That case was set for trial and a continuance was granted. It was later reset, and Trial is currently
for October 19, 2015. See attached Exhibit K.” The parties in that suit have engaged in extensive
discovery, including the taking of many depositions of witnesses and experts. The parties intend
to proceed to Mediation in late September 2015, as per the last discussions between the parties’
attorneys. Intervenor MARIA ADRIANA FLORES filed an Intervention but her Intervention
was stricken upon Defendant’s Motion to Strike. Although having been in that case for almost a
year, Intervenor engaged in little to no discovery in that case and failed to participate in any of the
depositions taken to date. Any further delay before this Court will cause extreme prejudice to
Applicant, as the parties are preparing for mediation and trial in the wrongful death suit and must
dispose of the common law marriage dispute and obtain the administration of the estate of
Decedent prior to mediation and Trial in the wrongful death suit.
                           II.     Response & Objection to a Continuance
       “It is well established that the granting or denial of a motion for continuance is within the
trial court’s sound discretion.” Villegas v. Carter, 171 S.W.2d 624, 626 (Tex. 1986); State v.
Crank, 666 S.W.2d 91, 94 (Tex. 1984). “The exercise of discretion will not be disturbed on appeal
unless the record discloses a clear abuse of discretion.” Id. “It is also well established that the
failure of a litigant to diligently utilize the rules of civil procedure for discovery purposes will not
authorize the granting of a continuance.” Fritsch v. J.M. English Truck Line, Inc., 151 Tex. 168
(Tex. 1952). “A trial court will not be required to grant a motion for continuance, at the risk of
committing error in overruling it, when the allegations in the motion examined in light of the record
show beyond cavil a complete lack of diligence…” Id. at 858. “A party who does not diligently
utilize the procedures for discovery can seldom claim reversible error when the trial court refuses
a continuance.” State v. Wood Oil Distributing, Inc., 751 S.W.2d 863, 865 (Tex. 1988).
       Texas Rules of Civil Procedure 247 states that “[n]o cause which has been set upon the
trial docket of the court shall be taken from the trial docket for the date set except by agreement of
the parties or for good cause upon motion and notice to the opposing party.” Tex. R. Civ. P. 247;
Tex. R. Civ. P. 251. The rules further state that “[t]he failure to obtain the deposition of any witness
residing within 100 miles of the courthouse or the county in which the suit is pending shall not be
regarded as want of diligence when diligence has been used to secure the personal attendance of
such witness under the rules of law….” Tex. R. Civ. P. 252. Rule 252 further requires that “if a
continuance is sought to depose a witness, the motion must include the following information: 1.)
the witness’s name and address (street, county, and state of residence); and 2.) a description of the
testimony the witness will probably give and what the party expects the testimony to prove. Id.
       Furthermore, in Wood, Wood asked for a continuance…to take depositions of the State’s
witnesses. State v. Wood Oil Distrib., Inc., 751 S.W.2d 863 (Tex. 1988). Wood had not conducted
discovery during the two years in which suit was pending. Id. The Supreme Court held that the
trial court did not abuse its discretion because Wood did not prove diligence. Id. The Court said
that Wood’s inability…to take the deposition of State’s witnesses was ‘a predicament of its own
making.’ Id.
       Like in Wood, Intervenor’s petition was filed over a year ago. During that period of time,
Intervenor has failed to conduct any discovery. Now on the eve of trial, Intervenor attempts to
notice depositions, after the discovery deadlines have passed, and without proving any due
diligence in attempting to conduct discovery or procure depositions of the witnesses.
       Moreover, Intervenor’s motion for continuance is not in substantial compliance with the
rules. Rule 252 requires that “when requesting additional time for discovery, a party must fulfill
six requirements under oath: 1.) the testimony is material; 2.) proof of materiality; 3.) show of
diligence; 4.) cause of failure, if known; 5.) evidence not available; 6.) continuance is not for delay
only but so that justice be done. Tex. R. Civ. P. 252; Verkin v. SW Cent 1, 784 S.W.2d 92 (Tex.
App. 1990). Intervenor’s counsel filed a motion for continuance and attached an affidavit to said
motion. In his affidavit, Intervenor’s counsel simply states “I am hereby acquainted with the facts
stated in the Motion for Continuance.” The motion itself states that “counsel has previously
noticed the opposing parties in this case, and they improperly quashed the depositions…” It further
states that “depositions are scheduled for September 1, 2015 at 9:00 a.m.; 10:30 a.m. and 1:30
p.m.” Applicant contends that Intervenor failed to comply with Rule 252 in that she has completely
failed to show any diligence in obtaining depositions within the year that her intervention has been
pending; has failed to completely state a cause for her failure to do so; has failed to show that
evidence was not available during that year; and has failed to show how her request for a
continuance is for anything other than to delay the case and cause prejudice to Applicant.
Intervenor has further failed to state in her motion for continuance “the type of information sought”
in the depositions she attempts to notice. Gabaldon v. General Motors Corp., 876 S.W.2d 367,
370 (Tex.App.—El Paso, 1993, no writ).        Intervenor’s motion for continuance also fails to state
that the discovery period has expired.
       Intervenor’s motion for continuance is devoid of any showing of due diligence in procuring
depositions of witnesses in this case. In fact, Intervenor has failed to satisfy the requirement and
describe the attempts she has made in a period of one (1) year to secure discovery of evidence.
       Applicant STEPHANIE RIOS will be prejudiced with the granting of a continuance in
this case. Applicant is preparing her wrongful death suit for mediation in September 2015 and
Trial in October 2015. The delaying of this case will prevent mediation and trial to proceed in her
wrongful death suit. Intervenor has had more than sufficient time to conduct discovery and obtain
evidence to prove her alleged claim of common law and has failed to do so. Applicant has
diligently conducted discovery, secured evidence, and procured witnesses to dispute Intervenor’s
alleged claim of common law marriage to Applicant’s deceased father while Intervenor has caused
nothing but delays in these proceedings.
                                             III.   Prayer

       WHEREFORE, PREMISES CONSIDERED, Applicant STEPHANIE RIOS, ask this
Court to deny Intervenor MARIA ADRIANA FLORES’ motion for continuance, and for such
other and further relief to which Applicant may be justly entitled to, in law or in equity.
                                              Respectfully Submitted,

                                              THE LAW FIRM OF FLOR E. FLORES, PLLC
                                              700 N. Flores St.
                                              Rio Grande City, Texas 78582
                                              Tel. (956)263-1786
                                              Fax. (956)263-1750
                                              Email: ffloreslaw@gmail.com

                                              BY: /S/FLOR E. FLORES
                                                  Flor E. Flores
                                                  State Bar No. 24065235
                                                  Counsel for Applicant Stephanie Rios

                                              LAPEZE & JOHNS, PLLC
                                              601 Sawyer Street, Ste. 650
                                              Houston, Texas 77007
                                              Tel: (713)739-1010
                                              Fax: (713)739-1015
                                              Email: chris@lapezejohns.com

                                              BY: /S/CHRIS K. JOHNS
                                                  Chris K. Johns
                                                  State Bar No. 24002353
                                                  Co-Counsel for Applicant Stephanie Rios
                              CERTIFICATE OF SERVICE

  I, Flor E. Flores, hereby certify that on this the 31st day of August, 2015, a true and correct copy

of the foregoing Applicant’s Response & Objection to Intervenor’s Motion for Continuance, has

been upon all parties of record in accordance with the Texas Rules of Civil Procedure.

       VIA ELECTRONIC FILING
       VIA EMAIL: gilberto@gilbertofalconlaw.com
       Gilberto Falcon
       THE LAW OFFICE OF GILBERTO FALCON, PLLC
       320 Lindberg Ave.
       McAllen, Texas 78501
       Attorney for Intervenor

       VIA ELECTRONIC FILING
       VIA EMAIL: robieflores@att.net
       Roel “Robie” Flores
       FLORES ATTORNEYS AT LAW
       3331 N. Ware Rd.
       McAllen, Texas 78501
       Attorney for Intervenor

       VIA ELECTRONIC FILING
       VIA EMAIL: garzalawoffice@aol.com
       Minerva Garza
       THE LAW OFFICE OF BALDEMAR GARZA & MINERVA GARZA
       200 E. Second St.
       Rio Grande City, Texas 78582
       Attorney Ad Litem


                                                      /S/FLOR E. FLORES
                                                      FLOR E. FLORES
                                                                                                                                         LBEoruro-/*


l


                                            .AUSE No.        fl       '* [L/^e    I                                  DENNI$
                                                                                                                     nv'
                                                                                                                                                    Ai]n c0. TX



iIN'THE IIS]'A'|E O}'                                           6                              u,   couv2:$           RT
                                                                  n

    ARTE1WIO ruOS.                                              E            AT                woF
                                                                $
    Deceosed                                                    R
                                                                             STA                    COI]NTY. TE.XAS
            .A"PPI,IC.4,               FOR            INTMB                 OFD                NDENT ADMI]:{IST
    TO TIilE HO,NORAI]]LE JIJDGE OF COURT

                 coi'{Es NO\4/, STEPITANIE LEE RIOS.                              A            icant, and files tliis A              lication for
    Approiirtnir:rLt o1'Depe.'rlerit Administrator of the Estate o                              RTEIVIIO RtrOIi, Dec ased. and for
icar-rse                                          rrr\. fnltn*,i...
            of actLon vlill show unto this CoultI rlrc  r.vtrvYYlllE;.


tJ,
i



i

l^
I                Appirc;ant is an individr,ral domiciled in and resid                               at 1830 Guadalupe      S       , Rio Grande
1^' ,      .ir
    Ulty, lexas 78582, Starr County, Texas, and is acting                              i       this matter by and tlt              Lrgh heL duly
      .r    I

    authorlzed rel)resentatir/e, Tlie applicant is the c'leceden                                daLrghtel and hzrs ar.r            terest in the
iestate of AR.TEItdIOT R.IOS, Deceaseci.

                                                                      il.
                                                                                                                               i

                 Derre'dent die,J on November         30,2013 in Rio Gra                       : City, Stalr County, Te[as at the age
iof 39 yearsr, T'he decedent died inrestate.                                                                                   I




                                                                      ilL                                                      I




                This Cour:t   ha.s   jr.rrisdiction and veltlle is pr.oper. be                 .rse   A|I'REMIO liiXOS lDeceased was
                                                                                               at the   tine of deiith in               CoLrnty.
                                                                                           I                                   ltaru
                                                                                           I




                                                                      IV,
                                                                                                                               I


                Deoedr:nt owned. property described generally                 as               I propelty with an unkr]own value at
the time of         filing this appiication.

'               Decedent owned property describecl generally                       a           rersonai propertl, ovitfr lan unknown
value      ait   the tirne of   filing this application,
l
                                                                                                                               I


                Apftlicant, on behalf of Decedent, frleci a vwoltg                              cleath sLrit clui.e,ntly nincling rinder
Cause No, trCl-l '.)-g71,             in the 381,r J'dicial District CoL,                      Stalr Cor,rnty,   Te>                                                                      iofshins to   de,ceden   of each heir to

 EPII4NIE LEE RIOS (Daughter)
 ei 181
ngle              ]    ,


130 Gu{datulpe St,
o Granfle City, Texas 7glg2
        I     .:'
     Couirty,'lexas
                  i




      .\ /)
              io Rros,           JR. (,sor)
      Lza         l
                  i

ol                t:
 0 Guapdupe St,
 Grande Ciry, Texas 7g5g2
   Coufty, liexas
                                                    VL
              i'
.[ar as
      $nown by the applicant at the time of tf                  fiiing of this appljcatio      . the follor,ving
rresunflibly born to the decedent,
                                   but pater.nity                dispLlted:
rY Rrot;

rde           l




                                                                filing of this applicatio , ARTEMIO


                                                  WII,
 inter-Qst                 in
             Decedent,s estate requires in                      diate appointmeut of           a   Dependent
or'. ,A.F.'[EMIO RIOS has diecl without                   lea   t1g   a Will. The indivicl      ls uamed in
lion      cbrLstitute           all of the Decedent,s heir.s          diitLibutes and ha
                                                                                                lour in this
and agfee on the advisability of having
                                         a De                     ent
                                                                        f4,dministr.arion.          PHANIE
 has lbde:n dr:signated by the known heirs
                                                         at       of lecedent to serve             Dependent
 r,    l'lie distributees request that no action
                                                                aken in this Court on           ation to the
1'the decedent's estate other than
                                   the return o                   inveptory, appraisem         t, and list of
e deoehent's estate and settle ail pending
                                                          c.     s fo4 money dam               on behalf of
                                                                              the issuance nd service of
                                                                           lnity     isr dis   ed have beelt




                                                                         to    administr"ati   n,   and




      admi     strator of this estate shourlcl be given    foii         r1g   powers:
     'lake
                      and possession     of   Decedent's   state,      including,       burt
     perso      ancl real property.

     I'ay      and all debt owed by Decedent at the
                                                                   f
                                                            .eo ris death.
                t Decedent in any and all litigation        ino
                                                            ---D       rol to Decedent,
                 Decedent in litigation alising out o
                                                                       nt's wrongir_rl d       h against any
                 fe;ndants which may be liable to
                                                                        rn said wrongful death.


      admi     strator should be appointed
                                                                       inistrator. pursu       t to Section
of              te Code.
VI ERE         RE, PREMISES CONS]IDERBD.                   EPFI NIE RIOS, Ap licant herein,
th   rci        n be issued as r.equired by law and t       appl          t be iminedia Iy          appointed
     rator o   I)ecedent's estate.

                                                           fuiiy       Lrbrnitted,

                                                                       IRM OF FION             E.   FlonEs,
                                                  700      Flores St,, Ste E.
                                                  Rio      nde ty, Texas 18582
                                                  Tel: (    )26 -1786
                                                  Fax:      )zo -1150




                                                                       No,24065235
                                                                       or Applicant
                                v                                                      nr;   3:ziflLE|or*ufu

                                            CAUSE NO.                                 Dcfitil$
                                                                                      Blt
IN TT.A] EST'AT'T] OF'                                    $      IN      c
                                                          s
AFTEIMTIO        rrlo$,                                   $      A1    woF
                                                          $
Dfcerserd                                                 $             COUNTY, TIF]XAS



  I      llhe followin,g Applicernl STEPI-IANIE RI                    furnishes the {ollowing information
toithe Court:

         1,        AR'IIIMIO RIOS ("Decedent") died                   November 30, 2013, at the age of 39

in fralcort Heiights, S'tarr County, Texas.

         2.,       ,,A   Dependent Administration upon                       t's estate is pendifig before this

Cdtut u:irrler Cause No. PR-14-13, styled trn the Es                   af Arteznio    Rios. Itlis in the best
interesit   o:F thLe   Estalie     for the Court to determine w        are the heirs and onlV heirs of the

Decederrt.

         3,         ,,4,ppliicant claims       to be the owner of     or a part of Decedent'd Estate. The

IaCt three    dqpb of *re social'secr:rity nunrber of                   The last three digitslof her Texas

Identilit:ration Card, arc 162.

         4.         The rrames and residerrces of all of                       heirs, the relatiqnship of each

hei:: to Dececilent an,cl the          tue    interest of the Appl    and of each of {he heirs i:r the Estate

of Decedent Dre          iari   l;ollqws:

                    Niun,e:                                                    RIOS,IR.
                    A                                                                         \c
                     Share of Personal      ttoperty:                 (50%) Percent

          5.         A.t the time     of Decedent's deaih,              own€rd property as Iol-lows:

                     REA]L PROPERTY

                     a.   f)escription:                 .A house             properly where bhe same is
                                                                      the real
                                                        Sitr:ated     ted at 206 lMrrite Rock Loop, Rio
                                                        Grande        , Texas 78582 a'rrd described as Lot
                                                        47,            Alto Vieta Phase Iil in pending
                                                        litigation       this Court und.er Cause No. CC-
                                                        t3-580.

                          Tyrper                        Iteal
                          'V;alrte:
                                                        {i6o000.00

                     PITILETONAL       PR9PERTY

                     a.   iDrscription:                 Iiurniture,              , and personal belongings.
                          'Ilrprt:                      I'ersonal
                          Value:                        lJnknown

                     b. lietdement Itoceeds from pending                     for the Decerlent's wrongful
                                                   l3r                                    YJ


miarriage whish Der:edent later disputed in the                case   filed underr Caube No. CC-13-
580.

          tr,    Al.l   chillrenborn to or adoSxed, by           Fravebeeniisted. Eachmarriage
of]Dececlent lhas been listed.

          J.0,   To lhe lrcst of my knowledge,               died intestate.

          1.1,   This Application does not omit                         ion reg'nired by the    Texas

Probarte Clodr-., $rrctircn 49.

          1)2. Ttrerewere no debts owed by                   that were secured by iiens upon reai

estate,

          1.3.   Ttrir; .,{pplication contairrs all of the     ial {acts and circumstafices within

thp knowledge rurd. irdormation of the Applicarrt             might reasonably terrd to show the

time o'r place, oJ dea.th or the names or residences of      heirs, il: the time or place of death or

thb namen or residences of all the'heirs are not              y known to the Applicant.

          I,VHEREIF()]RE; PREMISES CONSIDERED'                               RIOS, Applicarrt. Prays

that ci.tation isstte a,s::equired by law; that upon            hereof, this Court determine who
                                                                        ghares irrrd iriterests in this
are the h,eirs; and only heirs of Decedent and their

Estate; imd that neceosity exists for an
   :
                                                              submitted.

                                                 THE Lew        oFFLOR E. FLORES,     P.I,LC.
                                                 700 N.        St., Ste. E
                                                  Rio        City, Texas 78582
                                                  Tel:          1786
                                                  Fax:           t75A


                                                                e
                                                                L.

                                                                 No.24065235
                                                              y for Stephnnie Rios




  Iitto Estete ol.hftenia Flios,   a



  Appticalion to Deter.filne Hehchip




                                                              0/2015 3:35P1'1 f J0b Hurnber      7272'l   [fi0003
I




                                                    CAUSE NO.

    IN THE ES]TATE OF                                           $IN              COUNTY COURT
                                                                $
    AR'IE]VIIO FIIOS,                                           $AT            woF
                               .
                                                                $
    Dmeasetl                                                              ST    COUNTY, TT]XAS

                 I, SITEPHAN'IIIRIOS, onbehalf of tlreEstate                           O RtO$, Appiican0 having

    been cluJly s\ zorrL herr=by state on oath thal: insofar                   knowrr to rrre, all of the allegations

    of the fc,rego'ing Appiication to Determine                                 true;in substance and in faci and

    that no nraterial. fact or circumstance has, within                        knowlerdge, been omitted from the

    Appk:ation.




                  !}}VOBN 'TO AND SUBSCRIBED                                   ME on this rhe P ?     d       daY of


    May,         2f114   by STEPIIANIE RIOS on behalf of the                       of ARTEMIIO RIO5, to certrfY

    which         rrvi,tnerss       rny hand and seal of office'




                                    t{Alilrt 0 RooRl6ufz            Notary       State of T
                                                                                              Jlbo*c.-f d\-Zgle--
                                   Hy cornill|rlon Erplrur
                                      Jrnurry E. 2015               MvC            Expires;




      fr   rnt   fr6tu   oT   Arwnia.Rios, Dacvdent
      Spplication to DeterrrLine lleirohip




                                                                               0/2015 3:35P1'l IJ0b,Hutnber 7212]       @0004
Filed: 8/31/2015 10:45:48 AM
 Dennis D. Gonzalez
     County Clerk
 Starr County, Texas


      Lilly Guerrero
                                       From:        Lr3wOtlcesolOrloertofalcono                  loi IHb.LAWOFFICEOFFIORE                                   Page:2110           Dare: 81112014 2:59:58 PM
                                                                                                                                                                                                       . **?iii:**+ri
                                               i
                                                                                                                                                                                       .#         it                           i'l*"
                                                                                                                                                                                                                              's*'-'.\,t
                                                                                                                                                                                               :i,,tiii i:i ,i tili,rt
                                                                                                       *:i&Ltss          $$#,.

           Ifrl. "Y$"{iw S    €':-fl   + gs s1g;                                                                                                  'i]i+;H
              I
                         k*.i     i!-\lr*i  \
                                                                                                                               ':rt
                                                                                                                                                                  *.',.*i;5 S*YY'            #              'F"
                                                                                                                                                                                                                  "&g L"ev.s
                                                                                                                               *
          A       gq.?"ffi   ,E#i{3 ffi^!*I},$,,                                                                               qr

                                                                                                                               &
          s-liFg:
          bt       s,,8.fftH"fl\
             rF\$. w  !-nidtk.5J'                                                                                                                                 q-l       fiom       LawOflices ofGiIbeNo    Falcono     To: THE LAW OFFICE OF FLOR      E

              l

              I                   '-,

              l


              :
              !




    , fs-qi{$$$ *{           i?*f          Ls.*',   .?*th,   Migsig*. t*ide                                      'ty,   i-*xs$ Y$*fX. &$#V R$*S is
      ir-:txi *!"rilid      *f ****de*i er:*                      fuI,*ri* tvt*g*                 fi#            i*r**q

$.   ,r"r,t   th**    ti:ue r:f i':i* ***th, Se*e*$e*t                                             l'*.*i        *i:* F*rs*nxt pr*p**ty l*cstsd                   in
*:**tvi, 'l*s.ua$, es wgi! *g a *lei*t in                                       *e               f\8ft                -'t   3'$?i,      *ffi1*' Jridisi*i   *irtrict
$tsrn {i.}cl*l:ty, T*x*s.

F. Ths nfffirl#$, RS*$, mx* *cJdres,$es                                         e*f   ee           t!*r i$ tit*               e$**cts*ss'rt, tl"r*   rslwii*nsi"lip
    ir*rrr    {* the de$edenf.,                      enei tire true inter                         vti                eF.}p{t*snl **"rrt *eruf't hgjr in the

nt'g **tmter fir* s$ f*ll*vEs;

              lhi*rl*e:                                                                           f'nh:"r            {}$u uir.
               Ad*re*s;                                                                          ;-t
                                                                                                                            ii:po {i[rsle, {tis}         Srande
                                                                                                         !
                                                                                                                            rffi$[$fi
                  Ftmlr*ti*rr*hip:
                  {iherw nf c'sa$ Br$Frerty:
                  $iftelre *f p#r*cnal pr*p*lty:

                  Nlsrne.                                                                                            K[e*s.
                  Adsrirese:                                                              i'J                         {ugte S[ne{*, F{i* Srande               *ity.
                                                                                           1                         7ffiSS*
                  N*lmtirlnship.
                  Sft,er* *f r*al g:r*perty:                                              t,
                  .$h*rs *f p*.r*on*l pr*p*rtyr                                           1,


                   hlmms:
                  ,4,,*{rirt**s.                                                                f"t*_r
                                                                                                                                    &.{i**J*rr, l"exge
                                                                                                s??
              1F,eia*$ier*,ei"ilp:                                                                iid
                  $hare c# remi pr*Ferry:
                  $fr*re *f pero*n*i pr*peny*:


.   Tlte rietc*$$fi{                  wme      ict*rrisd t* Xp*hi$                                aft{$                 t vneff*es*.#ffis $sryngnated b5r

    Ths i*iece**errt w**. s*hs*qx**"ttiy r:.:*l                                                              ti] F*,{*,-i* frieit* #mr*i&, Brt* t*.rat

     svi**i       **r*irinet*d                                    r*l;L€wcrmcesotG'r:_:Faorc ro:rHELAwoFFrctoFFLoREFL(                                          410    Date:8nnq142:59:58PM

  j

  iill
**ii   O                {i*r;*iy- **i-u*: s'i Lsw *f .*ierr                         ,I+r,:r-at3         is            l,ti*rus{'r{ii l':gs h**:"1 gttt$*rrclsd
           l*-*.*,
tfe* U[*s* i,:r$p *e a*$'rirsr *iesll] $f **r''rms]*                                        ]ak                            , **f   ,$irm r**-***'   rr*t *#v* e*v
f{rlheir isr$*ryy[ntir:ri                !i'r tfrs?    i*gmr*.        Sa+h kn*w;..                r';                *f    fi:s* r$S*.*#*r'rt      *** h**rl       iieted
 li
.r*J
                          l


                      $'ii ,i;,hi!'it*n b*rn tn +r ad*pl*d *"y 'r                                                      *nt      hsvw *e*s'l list*d                ill   ihis

*frttlerti*r:
             *#. in{erue**r hes *mitte*J th€ f*ii*\Ming                                      i*1        i'n,*iTi     n i*q*ir-ed i:v $e*tia:rts ?**.*Sd,
 ]
g+A.tlf$ *9 tf*m 'Y"*v;*x ffis'cCItss                        Ctscie.      fr*nr tiris ap

             J    t    Afr anppii*mti**                f*r    independenf edwi                           tf,s             i*   p*mdi,ng lrefelr* tl'llm *c.ust

u***f {he $ar,vrs r.*srs* n*rrrirar. i;-rtsrve***r                                                                         nffiwscl *rrx          s $*rty in t*e
a$nt iJ *ntrwti*n                 p   rrw*ee$i   *g*    .




                                                                        *rffysr fnr          Re


  I          'flter*rft:re, ffir\R$Jq $6AGSALHNA                                      F$*W6{                          *e.xt frie*qi        *,*i   ;&'RsY    R[S$-         T{

Mf.NS[.{, rmwp**tf*ily roc1r.***ts                             t*at      ft*     t}Rst**s t                          i*{t *f t$re      fitirn64    *i   tf':is   Fle.m ir:

$*teruf**i*$, 6fid that u6*r": finel ir*ari*$, th*                                       c*+l;

            *. *]s*fwrnrirt* a*# **ts$f$sl"i wlrei i* **iit*                                                               distriltr*ti** utf       ths.* ssf.sgs        $f
  i
se**$[rtf             Sffi]nH*#{ffi R$S$;
  l


  I         :i-    Sruts.n'yri*m mnd              *ste*liieh ihe right i:f irrix                                     *{'&$S\$ ffi.$.*S        $CI   *   *frsrm *f sfle

*.e*ee{[*t'x *ryt*te **d*r                        1,
                                                       exes isw; and

  i         ;:3.   Grur$t i*te.nr*n*r *ny eltt'r*r reii*f                          t* *;*i*                                r [* esi!tit***^

  l

                                                                                 *&sF€F*e
  ]
  i.
  i




  l



                                                                            Fsge$*f{
  i                           ,
  ir                                       this faxwas sent wih GFlFadvtakerfa( servq For more   infr    n.   vsit

  I
  ro8                                                                                                   1 /20                         lJob        Number     6:653I        @   ooo4
IIUIII. Li,W UI'ITAs   OI OIIUETIIJ   tsArcOIP   IO. INE LAVV UtsFILtr Uts FLUK tr                  5t1U     Uate:w1lzu142:59:56FM




                                                                                                    ftiE*S,S,rt- i-"P



                                                                       **vi             i t0[[ LaYyviltcSs 0t t't|(Jelto   Fatcono      t0. Intr LAyy uFFtuE. uF FLUH E




                                                         SfrRT$Ff*ATg                       *F
                r



      tr c*r'tl{y        that *n ,s"ilg*et                                       ,   ?s1d s                 #*frsF Sspy Sf tf'r*, *bove
                    I




      ,*{q              iNTSRVTNT{*N f.*R *gT€RftdI
             INJ                                                                                           F fti#$i{ri   *F   rtrh.ttrfrfTAf{cs
      rued    $ cle*f{ F*r$**                        iistsd belcw by the




      Florer*i
      y f*r Spmphanie Rio*
7     Islarq$lSit., $te. ff
;FI   rnde fltit"y, l'X ZS5S*
'!'
.t'   $fi) ffss*rIss
F     rss):ffis-17$S




                                                                            Feg*        S   *f




                                  This Fil   Ms   ssnt witn GFI Fadvlaker   fa   sereL For mors     vsit


                                                                                                  l/20L              lJob Number 6t6E3l       Eiloooe
                             t,0r{.   Llr}Y   vilces   0r rril0efl(r   farcoro        IO- INE LAYY UFI-ILT UF      I'LUI( T                   PAge: Il'tu     uate: a1l2u'14 2.59:bg vM
              j
                                                                                                                                                                      ':!;.         -
                                                                                                                                                             -- uii**i$",-"lrr**"*^:-
                                                                                                                                                                                        ds$t*ffiflS
                                                                                                                                                                                      *'Sltlfi#*
                                                                                                                                                                                                                ri
              li!
                                                                                                                                                                                              .*.                        i'd
                                                                                                                                                                                                               $f

                                                                                                                                                                                               ij

              li
                                                                                                                                                                                   ,iir,iii         ? f{ila;
                                                                                          *susH N*.

         ifl      rw     *siYf&Fs #F                                                                                                  "i-sff.      {.li

                                                                                                                     *Y

         &Rrffim$$#                                                                                                  Fr
                                                                                                                     iF

                                                                                                                     &
                              luu*_
                                                                                                                     e                &$?"ru        **{"* fs3}" " Tffi p.s.$
         Ts*se6ffi#l


                                                                       JI.J!}{3H           #F      S,AiE} ${}eJ

                       N*BS       lfr    {FfffitrS ffiA$qft& ffiAffiruAL#&idq                                             Fr           ff;#,       *s       ##,x'$ 1i{if*ssrq$ tl$,&R€Y R${3$,                      S
                                  i




                        , *g::p,*inwnt herti*, e;i$ fiies tl"ri* *pF                                                                          t* the a,rygr{[c*ti*n fc]f isst*€]n*e cf
                                                                                                                                                                         i




                                  i


                       *fs *,#ffiini*tre*ipn
                              rl,   '
                                             f*r the sstets *f
                                                 ,
                                                                                                              A,ffi                       ffir{S#;, c$ere$*'*i:i, fi*#rJ                       in this Scr"*rt
                   tu$#,}- frt$,i     p"*14, by                         s"fl'ffiFF{A\FSgS R$ffiS,                                     ilt":sti$r'). ;*n*€ fymri*hm.*                          th*. f*{f+wing
                         iori t* thr* **urt:

                                      {}pp*nent [* e pers*n int*reeted                                                            i   tirie i:**ei $**4us* shs* iw th* s'notfrer
                                                                                                                                                                         ;



  ,     e{'!d ttpturwi gu;*r$i*n t?f A&GY Ri#S, '+ri^ro is e *e                                                                       i:ter *nqi f**ir of [}erx*c{etlt.
        ,
'i,i
 ...i         l




: I     ..1                       l


                       ;t.            {,.}$}p*ffi*ftt mdmits                            th* el{*geti*r:                   ii*r.         e*6ili**ti** fcir iom*mn*& *f {*$eru *,f
                                                                                                                                                   *gl*, and dar*i[uii*; {b} thc* feet,
                                                                                                                                       e*owi*g               j*rim+i{**Si*r'}           e*d '*w.nus; n**
                                                                                                                                      r"tqr   +urr":*d hy c{ee.wwm*S of t$re ti.me                                  *f
                                  l


  ,     S$wth. t]$:L*4r-l**t adr*pta t$l#s* *il*gs*i*ew *r:c                                                                           k*s; th*rr': 6rewiiexf                  t&'elw   mpg**xiti*n.
         ,ir
  ';il
         -.l, :l-
,'i' .'' .],                                         $re rrle'ft*r*
                                                fq:r €he
                                     $*-:**$:t fq:*
                                  Ii $lr:**g":f          ffie'lt*r*
                                                                                                                                                                         i

                                                                                                          *Sr,,"ri9.c**
                                                                                                          *Sr',"ri9.c*S                ip**tiei"e            ?    ebhl"er*,       *pgl*nef* #*nie*
   .r.i.:.i
 ..-':i                           I




 'iSSRsfS,lv                 *il ]*'lii*i. aiiwg*ti*i:s ix;*teirred !* tf:s Fi:ii**tl*c] f*r                                                                             li*,rgtt**r"lr.:{s   r*f i*ttgys gf
      rndr*lnisrtr*t6arsn allqJ.                       **$$encj* *{t^!*t pr**ir pf t!:+                                           u    i*,.* **l*gettr:.s:b **r e $!r*$srl{*sfsn$e
              ii                        *uir****:*.
      I*f            Sr"*r*ii"llq
              lt*c
      'llll
 "i
'":',,
              i                   I
                                  r




                                                          This   fd    was sent   wift GFI Faldvlaker
                                                                                                        F*g*tr;fe

                                                                                                        fa serer   For moro               visit lttF:/,lvlwv.gf i.com


                                                                                                                            08        L/20L4 3:0gPM                      i    lJob Nunber 6653I                      E oo0z
     From. Ldll, Otllces 0r Gtlbsno   Falcono   l0: IHL LAWoF|-lch 0t- |-LOH E         I        PaqP:E/10       Date: 8/1{2014 2:59:59 Plvl




4.        j/'dgrpii*e*t SFfftr-rtAN$ffi R$GS                                      i$            e*jitie*         t*                    *9 sdretnt*irmti*x
                                                                                                                           $treu'*
     eir,$    l*    disq;-ra{i$}ed ts}               servs es              :r=*                                                     i*r   thst s*e he* s
          I




  ,*f ilitqerc*t uvi*r A,$$y ffi$#$. $T#                                                                                            mrr       xppli*-eti** f*r
          I




in*{:i*ir *r" h*ireftip ssr* dtr*s                               **t      i#**S                                                       *3'lit* fiftd heir of

srli      in i*qj$*ti**. S"F#Fgd&*$*# ffi$*$                                                                                           rh* 3$'l*i *ietrici
*f St*l'r **e.*r"rg, *iyiet* *e**e                              hi,:.    ili*-i3           ?1 .*$wi*g rls                                 txltl:e wr*ngfu!
                {ssrit. in that prs*eecii*S                                  $fts          rS*f"r i,* irs                               CIs    tfr* per**nat
               *1'the iletgf.e, w|:en in fs*t ahe                                  ie




       *{ **rr.t frissrd rsf &MY R*SS, ieci**$                                                    fr*ir n**rt
                                                                                           f':at tfr*i:                             the npp*icdrti*n f*r
                                                                                                                           $u*V
e,f incJlm;nlmtr*t**n. the€ lettere                               *f    *rirni             eti*rJ      n*t be                             tr* SYHFF{.&S{Iff
                                                                                                           l*,*i*e*$
*nd     ffle*t     ths #'*t"r$ #f8r1t *Lj*h                          &tfu€r #              furthfir *r#n*rw thet ff'rw                         ***rt   *esms




                                                                                           i{y srlihs+it*pd:                I




                                                                       M*of*                {}LiiF.t;{ FEF,9eft ,l A-. 1,. F;}




                                                                      *svi*        J.

                                                                      Stste        FS      rd*.:       t)*$S.fS{?S
                                                                      s*s                  1$i*      .S,t+e.ui,t
                                                                                                                            i

                                                                      Mrr4"ilx*            m:seS ?-SS{i'{
                                                                                           ; r*sr:i m*r-dtpt
                                                                      Fe*sii"n!!                       ] #.31,.r4S$
                                                                      il**':*ii:



                                                                F*ge         H    *f




                           This fax w€s sent vrifi GFI Fa)d\4akertax servor For                        :/ Mr'/rv.gfi.com


                                                                                           I/   ;,{,      3: lOPM               lJob Nurnber 66531           Eil000s
From: L3w Unc€s ol gtlberto   Falcono      lo: IHE LAWOFFICE OF l-Loll E




                                                                  I   +-Sts-
                                                                                         i*uv          Ft    fu!,    FLL*



                                                                                         itg*
                                                                                         *pp*rr"i*
                                                                 $tmt*                  ,{ss*s?
                                                                 8;*           H.
                                                                                          T*SSr
                                                                 Telep                     ) $$e-e #*
                                                                 F                       ] s6*"s1 n
                                                                 H-ryieii




                                                                                         "/ {*--
                                                                                                "tt

                                                                 ,Q,ene                 Serxs-*
                                                                                         fipp*r'l*rr
                                                                 $iste
                                                                4S4 N,                   vefi$s
                                                                fti* Sra                  ,   T*y*s          rsssr
                                                                Tsleph                        ) 4S7             iJ

                                                                 F$**1ft1                     .4fi;/
                                                                 F-rn*ii;                                            grweit,ccrn




                                                           Fcg*          &     *f




                    This ta($,as sent   wift GFI Fadvlakgr fa( s6rver. For more                       .com



                                                                                    L/20L4 3:     11PM        lJob Number          665JI   BOOOS
              Lav{Offices ofcihelto   Falcono      To:   THELAWoFFICE     OF   FLoRE        |U1O   Dare:8/1/20142:5S:5SpM




                                                   *HffiY*r*ff&T*                   *f,


                                                                                                *eirr**ti***v         clf   *pp**itia* t*
                                                                                                           i
                                                                                                           t.-_
                                                                                                    El*rs$n
                                                                                                    "t      irstss b*fCIw by t*e
                                                                                                           l




                                                                                            f
                                                                                            /4


          l



F   |*t*rw$
A   y fur $tephanie Kios
?   Fl*rtl$ {3t., St*. H
H   rnde: $ity, TX 7ffsffi?
Y   ss) ss$-1 ?ss
    i$$) kP3-r7s0

          I




                                                                    Pag* S *f




                             This fa( sias sent   wift GFI Fadvlaker fa( son/er. For more           .com



                                                                                            4   3:12PM         lJob Nunber 6i6sgl @ooto
                   llomi      Law umces 0I biloeflo Fatcono             IO:   IIlE LAWUFFIUE OF FLURts                                       Date: al1(2U14 2:59:5a PM




l
l

I




iiS.t
jil{i*
             +j ,--,'.1.-* "*,j'4rt"
                                 ..
ll;!3*         '+.).Fii l"




                  "qss       i:ffis.i r{i*                                                                                               ii-iei Jaritiq' i::Jsi:r't i
                                                                                                                                         -,--:.-*.--L-..---.,-tr'i...,i--......


                                                                                                                                  -:, l:il,jji-      -t - -


                               :,{ fr'("ary   ft*vli*k\r            $sfg!m*$        r.v"lt&   glx*fio''**   Lr3r



                                                                                                                                                                                          ';.;i
                               Air**iiqd            $liqalris firr.d      e ftg-si*iilp*ci c.opy                   I              ir   lr', i)f-.*i'r'etllti*n fc..r' l,)er&,rmirrgl{on

         t   cX    l,r$*riimrlr::e And *ppc*iliir:i't                         i* Appii**{,tif.r i{ir j
                         l


         fd','t?iir-r1;ln/1d:! fF;,:-;+r&r fu:r'
         r!,?trtirilrlLil;1{in}tl$l      , l(Jl scl,
                                                 yq,Jrjr Jt}+i.JII"rF, !()iqr.;
                                                     i| i*,/:rarr're            'i,"r ,..-
                                                                           riUU$;     y,r;ii.!-:&'                                     luir,ei   clf tr6x*st"fi$. pi$e$s ei.* r.r*t
             ,l
             t# c,)tXdti:l n"lv Olli$+.




                                               This fax was sent   wifi GFI Fatyiaker fa setrer For more               vsit   h   //' wv.gfi.com



                                                                                                                                       3:02PM              lJob Number 66531 Eooor
                                                                            Gmail - Rios




                                                                                                     Flor Flores 


   R
   1r

                                                                                                                 Wed, Apr 1,2015 at 1:56 PM




                                                                                            issue of a common law marriage. At the last
                                                                                           Order and set altrial date. I spoke with Chico
                                                                                           .I am getting ready to prepare the Order and
                                                                                             the trial may itake at lerast two days since. I




            N. $lores        lSt., gte, .[i




https//mqil.go4le.$om/nrail/u/0/?r.li=lgik:=6'i'00a43108&view=pt&q=in%3Asent%20gi                     .com &qs= true&search= query&th = I 4c765T   e50... | I
                                                                                                                                                          1
  8130t2015                                                                             Gmait - Artemio                        rstate
                                                                                                          {i{s
         fl"$*l
       L*Flffi,.-
        i,,t i'.trojiju:         '
                                     li   $                                                                    Ii
                                                                                                               i
                                                                                                                                                FrorFtores

                                                                                                               l;
     ArtbmioiRios
     1 mQssag;e
                                          Eistat,e                                                            I            ]




                                                                                                              ]




     Flor iFloresi .
     Cc: Nadia LA1 .:floreslawassist0l@gmail.comr
                                                                                                           i           l



         Gilbr-'rto,       Amber:                                                                         I


                                                                                                          li
         Oril\pril 1st, I sent both of vou an email requesting tentative tri[{ dates so we could finalize
                                                                                                                 the Docket Control
         ordelrtlrerJudger instrtrctr:cl t.ts to submit in this malter. lt is novr{'l'rry ,3th and
                                                                                                   I have not received a response
         from you' I ant tequersting one last time trial dates in June tromldou'so r can get
                                                                                                      this case scheduled, lf I don,t
         reoeive a resp'onse, I willl r;urbmit a Docket control order wtho+i]your input. riirinX
                                                                                                         I have waited tong enough.
         Adpitionally,       discovery responses are overdue. Please arr{vf tnis electronic correspondence to serve
                       Yojrr                                                                                            as a
         forlnal request for res;ponses by no later than the end of the nu{iiress oay on rvonday,
                                                                                                  tVtay 18, 2015. lf I do not
         reoeive sqid responses, I will be filing a Motiorr for Contempt arif for Sanctions
                                                                                                          ll

         Thiink yotr for your prompt ;rttention to these                         matters.                          i




         Fk>:r   Ii. F'lor:cs
         'l'ex'as,l'4fer Lowyers -
                                   I\i.ring,\'tar.r 20/ j,ctncl.20/ 5
       The Law fiir.rn of Filor E. Flores, PLLC
       700 N. Florei; St,, Str::. Ii
       Rio Grande Cin','Iexas 7B5BZ
       'l'ol: (956):Zti13-1'f86
        trax: (956),lfii3-1750
         $,W$'. [1]oreslaur.conl
         [l l o re   s]   :ru,@)gmar      L c;o   n"t




httos://mail.ooo0le-com/nrall/u/o/?rLi=!1i    ift:::2/fy62431og&vie_w=   nt&o= ino/nl                                            tnf.aleonf   aw nnm.tnq=trr pRcparnh=nr prrr,tlh= 1 AdAcAOaah   1 t,1
ij
                                                                                                                     NrJr-c c' *o,cLooK__ d_            M

ti
                                                                                                                             AU6 2 0   2015
lr
i                                                                P{L- \.1-
I
                                                                                                                                       CI.EfiK STASR CO. TX

ll




                                                                                           AT LAW




                                                                                           STARR COLINTY, TI]XAS




                Iitlt zulMIiMlSERED that on                 ti    "J   day   of                                     ,2015, a docket
     codtrol cr:nfen:flcer was held.
            l

      ,l
     A.         Jury T'rifl   requested:       Yes

     B.         Deadlinp to request for jury:

     C.         l'his case is sr:t for'Irial                                                              qloO >-rn.
     D.         r\ .Pre-Trial conference       is set for                                  . (Pre-Trial Notbbook is mandatory)

     E.         l"he dr:a$line for filing all dispositive summary                         and pretrial motions by
                I)efendzint (s) is   _                                                         The court will schedule a
                h.earing po it,iiO   rnotio* up* th" ftlirrg of ru*".

                l'he dr:rabline for filing all dispositive summary r                      and pretrial motions by
                [:'laintiff(r;) is _                                                        The court       will    schedule a
                hiearing prL said motions upon the fiiing.

     G.         'Jlhe dr:rapline   for designation of expert witnesses                Defendant (s)       tq'       VfrT/
     H.         llhe deadliLne for designation of expert witnesses                    Plaintiff (s) is:             TECP
     l.         llhe dea$line for completion of discovery for                             (s) is:               TlIC P
     J.         llhe drlahline for completion of discovery for P                  ru (s) ls:
                                                                                  t'
                                                                                                                m cp
     t,
     I\.        llhe d,radline for amendment of allpleadings for
                                                                                  l


                                                                                  jDefendant (s) is:
                                                                                                                    TNC P
                                                                                                                    TnCf
                                                                                  I



     L.         llhe deadline for amendment of all pleadings for                      Plaintiff (s) is:         ,
     tvl.       l.'he d,:adline to submit to mediation is Manda                                 0
            F (S) ATTORNEY/

      F/o, €-   Fl,'"

s: 't K0
  I




              /1/ F/on, 8/.

       /a     '?56
       r,     (rst    2b 3 - /75,




                s) ATTORMY
                                          27-
                                    4,rr*'   6s,zp
                                    ,41S,nn Al L,L,,t-
                                    eoo V ?p1
                                    eeo         s-
                                           an4 Sr-
                                    ?ro 1'an/,
                                        4'an/e Cb,ru.

                                      T4: (?sa)
                                                "":t:f:
                                      fr*, GsA) Aez- s|o{
                                                                   kimail - ehile I exas.oov - hr   Accepted - 4663%3


     #                         qlr

     {-*nW,,it
       r:,;!1tri[{ii
                                  $                                                                                          Flor Flores 

    ".-**-!******
          tl
                                        .i*-----------*--

   eFifeTexas.gtov                    ...'   Iriling Accepted - 4663943
    1 me$sage
   ***-j+-***"i-*"****
                       r




   ttto-fignlV@pfi leterxas. g;civ < No-Reprly@efiletexas. gov>                                                                            Wed, Apr 1, 2015 at 1:53 PM
   To: f{f ores lairy@{lrnaril. c om
                       l




         J.tEl'lll_[                                                                                                                  Filing Accepted
         [*F' IEi{ril$.gr]rr
           il
                           l
                                                                                                                                          Envelope Number: 4663943
           I




                           l




      ThS filin$ belh:w v,rgs reviewed and has been accel                                             by the clerk$ office. Be sure to click
      thdLlin[< pelc,ur         to retneve your file stamped copy of                                  document filed.




https://mailllioogle.cdm/mailrrr"t/O/?ui::2&ik=ir700a43108&view=   nt&d= pR-1r'-16Rcq=rrr pp-c       n arr t 9-th-   1   A   raAEl ^/^onELA^o   ^t ^r-   a   t ^a^E   r   -
                                                                                 I

                                                                                 j




                                                                                 I



                                                                                 l


                                                  CAUSE NO. PR.
     i,                                                                          ltu
 I]\ THE IIISTITTII OF                                                               I


                                                                                           t* THE COUNTY CO
        l
                                                                 $
                                                                 $
                                                                                     I
                                                                                     I

 A,RfEn/nIO RIO{i                                                $
                                                                 s
                                                                                     I     AT LAW OF
 nnbnasin:u            l                                     $
                                                                                     i



                                                                                     i     STARR COUNTY, TE
                                                                                     I

                                                                                 ,F       WRITTEN DISCOVT]R

        I   t:fltvfn$ N,OW, STIEPHANIE RIOS, Appti                                         in the above entitled and     numbered
 cauEe, arnd pursuant to the lfexas Rule of             Civil procedu                    Rule 191.4, files this First Certificate of
 Srritten f,riscovely and certifies that on this 26th day                    ,
                                                                                          March 2015, Applicant forwarded the
 n rr   I

 tollciwrng to opposiing counsel.
        l




            I.      .Afotrtlicnnt's Rule 194 Requestfor                                      to Intervenor; and

            2:..                 First Set oJ'Interrog
                    .Aptrtlticunt's
                                                                                                   for Adtnissions,   and Requests
                    ,fQr Production to Intervenor.

                                                             Respectful                  submitted,

                                                             Ttre Law                    RM oF    FIon B. FIonns. PLLC
                                                             700 N. Flo                    St., Ste, E
                                                             Rio Gr                       ity, Texas 18582
                                                             Tel: (956)                  3-r786
                                                             Fax: (956)                  3-r750
                                                             Email: tt]                       (




                                                                     Flor
                                                                     State                No.24065235
                                                                     Attot               for Applicant Stephanie Rios




Cause No. PR-1II-16; In the ll,state of Artenio Rios. Deceased
Aprurcawr's lirnsl. rlEn.nrrcATE oF WRrfinN Drscoveny
1t

ii
ii
lj
tl

ii
                                                                     VI
      I, Irlor      Flores, hereby certiSr that on this the     tn
                                                                     day pf March,, 2015, a true and correct
     of               's   First CetiJicate of Written Disco         werp served unto all parties of record,
                    th the Texas Rules of Civil Procedure:



                             ONI


                                        ILBERTO FALCOI'I.



                                        Maria Adriana Fl.ores




                                                                E. Flores




          -14-16; Ilt the Estate of Artemio Rios, Deceasetl
                                                                                                 Page2 of2
          Irrnsr CrinrmrcerE or WRrrrEN DrscovERy
                         Gmail - eFileTexas.oov   -Fili               - 6306743
                                                          lAccepted

                                                          I




                                                          I
                                                                          Flor Flores 
                                                          I

                                                          I




                                                          i-*'-
                                                          I




                                                          I




                                                          I




                                                                                     Fri, Jul 31, 2015 at 2:42 PM




HFlll"[                                                                           Filing Accepted
TEHlffi,grlrr'                                                                     Envelope Number: 6306743




berlow wQs reviewc.d and has been accel                       by the clerks office. Be sure to click
llour to retrieve your file stamped copy of                   document filed.
                                                                                                        Flor Flores 




                                                                                                                  Fri, Jul 31, 2015 at 2:44 pM




                      filllllJ                                                                               Filing Accepted
                   qTn}fr,*$.ffw
                    THHfi$.                                                                                     Envelope Number: 690731S




           g filini beforrv wds rerviewed and has been accept                                   by the clerks office. Be sure to click
           ri link pelory to relrieve your file stamped copy
                                                             of tl                              document filed.




hffnq'//maillnmfonhm/mailf   /..lli-   dgjt.-^1 n^reinog'i^..,_^rea_Fr   4t 4^o_^_L-,,^o--_--
                                                                                Gmail - eFileTexas.gov   -   Accepted - 6307396




                                                                                                                                     Flor Flores 
   r';{   rn   x   rl{L
**,*]-1-.*_

eFilbTe
1 mgssage

                                            s.99v .: Nlo-Reply@efiletexas. gov>
                                                                                                                                                                Fri, Jul 31, 2015 at 2:52 pM
                                            Lcofn




                                                                                                                                             Filing Accepted
                                                                                                                                                    Envelope Number: 6307396




                                     ow!/qs rr;'viewed and has been accep                                     by the clerks office, Be sure to click
                                     v to rqtrierve            your file stamped copy oi.                     document filed.




                          m/rnail/]r-r,t0l?ui,=2&i   k= a700a431 Og&view= ot&o= nr-,t4_ 1 68.os=rrr          rarv 2lh=   4   A   aaEo Aefrriffe^?   g           * _.                     E^^ r^
                                                                                                                                                        ^
                                                                                                                                                            ;    r
                                                                                                                                                                       ^
                                                                                                                                                                           ^^   E
                                                                                                                                                                                    ^^            _
                                                                                                                                                                                                      -
                                                                                         Gmail - eFileTexas.gov   -       - 6307474




                                                                                                                              Flor Flores 
          lit

    eFil                                          .-IFif iing Accepted - 6307474
    1me

                                                                                                                                        Fri, ,Jul 31, 2015 at 2:50 PM




                                                                                                                                      Filing Accepted
                                        ll$,-$*tt"                                                                                     Envelope Number: 6307474




                                         w wqs reviewed and has been accel                                            by the clerkS office. Be sure to click
                                         to retrieve your file stamped copy of                                        document fildd.




      I
      lll,             l

l*^- 'rt-     ,^^^^,
          ^ii        ^ ^i* ,*   ^
                                    it t,,t^t^,   .l-4oit.--?,ta-   ,^r   na   6. .: ^
                                                                             Flled: 2/1 /2O15 '| :01:01 PM
                                                                             Eloy R. Garcia, District Clerk
                                                                             Stan County, Texas

                                                                             Brendaly GuerreroFiled: 8/31/2015 10:45:48 AM

                                  CAUSE NO. DC-13-971                                           Dennis D. Gonzalez
                                                                                                  County Clerk

HUGO ALANIA JR., STEPHANTE RrOS                   $        rN THE DTSTRTCT COURT                Starr County, Texas

And ARTEMIO RIOS, JR,Individually        $and                                                       Lilly Guerrero
On Behalf of the Estate of ARTEMIO RIOS, S
                      Plaintffi,                  S
                                                  s
And                                               $
                                                  s
JOANN GONZALEZ, and                               S
RAMES     GONZALEZ,                               S
                                                  $
AND                                                $       381't JUDICIAL DISTRTCT
                                                  $
MARHMAGDALENAFLORES,ASNEXT                        $
FRIEND OX'AMY DEL CARMEN RrOS,              A     $
MINOR CHILD                                       S
                      Intervenor-Plaintilfs       $
                                                  $
Y.$
                                                  $
ANDERSON COLIMBIA COMPAIYY,INC"                   $
                                                   $
                      Defendant                    $       srARR COITNTY, TEXAS
                   AGREED AMENDED DOCKET CONTROL ORDER
                                                                   Feb.
         BE IT REMEMBERED THAT' ON            2nd      DAY OF Jamuy, 2015, counsels for
Plaintiffs, Interuenors, and Defendan! appeared and agleed, and the Court entered the following
order:

    1.     Jury   selection-Trial:         Octoberl9' 2015 at 9:00 a.m.

    2.     Desiguation of ExPerts:

           a) Plaintiffs/lntervenors:       May 8,2015

           b) Defendant:                    June 15,2015

    3.     Discovery Deadlines:

           a) Plaintiffs/Intervenors:       September 18' 2015

           b)   Defendant:                  September 18,2015
                                                           Seot.
    4.     DaubertlRobinson Hearings (if    needed),       ffist -\2015 at 9:00 a.m.
               a)     Amerndment of Pleadings (Plaintiff):            May   1l   10, 2015

               tr)    Amendment of Pleadings      (Defendant):        July 6,2015

               Itinal Pre-Trial conference Pursuant to T.RC.P. #             166z october 7 ,           20ls
               art   9:00 e'.m.

               l\ll   Motirrns in limine shall be filed and heard at final pretrial.

               llrial Nolebooks       are due two (2) weeks before Final Pre-Trial Conference.

               llrial Notebooks shall be incompliance with T.R.C.P.         166, including special issues.

                      SIGITED AND ORDERED ON              THIS    2      d^y   o1      Feb.        2015.




                                                           Luis Garza




Keith W.lapeze
 State Bar No. 24010176
Taylor Shiprnan
 State Bar No. 24079323
Christopher,K. Johnsr
State Bar No. 240021353
LAPEZTI & IOHNS, P.L.L.C.
601 Sawyer Street, Suite 650
Houston' TX:"77007
Phone: ('713) 739-1010
Fax: (713) 7'39-l0li'
tay lor@ lqp4qhrm. cronn
keith@lapezej ohns. com
christopher@lapezej,ohns. com
C ouns e I .for P I ai nt iff' / Interv enor
01/30/2015      EF1'l Ft{H S582631?50                    Law Firm of                                                E 0002/0002




                       rt)   Amendment of Fleadings    (Plainriff):           M     il     10,20t5

                       b)    Arnendment of Pleadiugt   (Defendant):           Ju    6,2015

                       l'inal Pre-l'rial Conference Pursuant to 1'.R,C.P # 166:                     October   _r    201s

                       at 9;00 s.m.

                       All Motions in liminp shall   be filed and heard at          pretrial.

                       Trial Notebooks are due rwo (Z) weeks before Final                 Trisl Cqnference,
                                                                                                I




                       TrialNotebooks shall be incompliance with T,R.C,             I   66, incljuding special tssues,

                             SIGNED AND ORI}ERED ON THI$                                                       20r5.




                                                          Jose Luis Garza
                                                          38lst Dlstrlct Ju




        Kei     W;Lapeze
        Staie      N0.24010176                                                 No. 24065235
                Sfipman                                               THE     W FIRM OF fLOR E. FLORES,
                   No. 240?9323                                       700 N. lores $treet, Suite E
                      K. Johns                                        Rio        Ciry,,Texas 78582
        Sti      i No,  24002353                                      Phone: (956) 263- I 786
        LI         & JOIINS, P,L-I,.C.                                Fax: (            ) 253- 1;7s0
        60       i,er Street, Suire 650                               fllsr
                  I   TX 77007                                                     Jbr PlaintilJs
                 (713) 73e..r010
        F        ls) 739-10r5
                                LO_rn
        kei             sJ0npurg..9a
        t!                       ohns.oom
        C        lM    Plaintiff / Intervenor
          L. Ramirez
        BarNo.16506200
        RAMIREZ LAW FIRM, PLLC
            Hackberry Ave.
              TX      78501
        : (956) 668-8t00
        (956) 668-8101

            for Intervenor



        tr\
             No.21648500
        Braich
             N0.24033198
            P. Geer
        No.00786389
      Williams
State   No.24070854
1044 N. Central Exprcssway, Suite 520
Dalla   Texas 7523 I
        Qt4)736-9433
        t4)736-9994




        for Defendant